 


117 HR 3764 IH: Ocean-Based Climate Solutions Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 3764 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2021 
Mr. Grijalva (for himself, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Ms. Brownley, Mr. Cartwright, Mr. Case, Ms. Castor of Florida, Mr. Cleaver, Mr. Cohen, Mr. Crist, Ms. DeGette, Mr. Espaillat, Mr. Evans, Mr. Gomez, Mr. Huffman, Mr. Khanna, Ms. Johnson of Texas, Mr. Levin of California, Mr. Lieu, Mr. Lowenthal, Ms. Matsui, Ms. Norton, Ms. Pingree, Mr. Sablan, Mr. Sires, and Mr. Swalwell) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Science, Space, and Technology, House Administration, Ways and Means, Transportation and Infrastructure, Foreign Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Administrator of the National Oceanic and Atmospheric Administration to provide for ocean-based climate solutions to reduce carbon emissions and global warming; to make coastal communities more resilient; and to provide for the conservation and restoration of ocean and coastal habitats, biodiversity, and marine mammal and fish populations; and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ocean-Based Climate Solutions Act of 2021. 2.DefinitionsIn this Act, the term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
3.Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title. Sec. 2. Definitions. Sec. 3. Table of contents. Title I—Blue Carbon Sec. 101. Blue Carbon Program. Sec. 102. National map of coastal and marine blue carbon ecosystems. Sec. 103. Report on blue carbon in the United States. Sec. 104. Blue Carbon Partnership Grant Program. Sec. 105. Integrated pilot programs to protect and restore degraded blue carbon ecosystems. Sec. 106. Interagency working group. Sec. 107. Blue carbon areas of significance. Sec. 108. Authorization of Smithsonian Institution blue carbon activities. Sec. 109. Federal coastal and marine blue carbon restoration and protections; funding. Sec. 110. Authorization of appropriations. Sec. 111. Rule of construction. Sec. 112. Definitions. Title II—Offshore Energy Subtitle A—Oil and Gas Leasing in the Outer Continental Shelf  Sec. 201. Prohibition of oil and gas leasing in certain areas of the outer Continental Shelf. Sec. 202. Best available technology. Subtitle B—Offshore Renewable Energy Sec. 211. Findings; sense of Congress on the importance of offshore wind energy. Sec. 212. Outer Continental Shelf offshore wind targets. Sec. 213. Removing roadblocks for data sharing. Sec. 214. Increasing funding for scientific research. Sec. 215. Extending collaboration with industry. Sec. 216. Developing strategies to protect wildlife. Sec. 217. Offshore wind for the Territories. Sec. 218. Increasing funding for coastal conservation and resilience. Title III—Climate-Ready Fisheries, Efficient Fishery Vessels, and Buy American Seafood Sec. 301. Sense of Congress. Sec. 302. Caught in the USA. Sec. 303. Eliminate fish subsidies in trade agreements. Sec. 304. Fuel efficient fishing vessels. Sec. 305. Climate and fisheries research and management program. Sec. 306. Climate-ready fisheries innovation program. Sec. 307. Report on shifting stocks and ways to adapt fisheries for the impacts of climate change. Sec. 308. Essential fish habitat consultation. Sec. 309. Ocean Aquaculture Research and Policy Program. Title IV—Coastal Barrier Resource Act Amendments  Sec. 401. Undeveloped coastal barrier. Sec. 402. Coastal hazard pilot project. Sec. 403. Report on expanding Coastal Barrier Resources Act to the Pacific Coast, including Pacific Territories and Freely Associated States. Sec. 404. Require disclosure to prospective buyers that property is in the Coastal Barrier Resources System. Sec. 405. Improve Federal agency compliance with Coastal Barrier Resources Act. Sec. 406. Excess Federal property. Sec. 407. Emergency exceptions to limitations on expenditures. Sec. 408. Authorization of appropriations. Title V—Coastal Zone Management Act Amendments Sec. 501. Grants to further achievement of Tribal coastal zone objectives. Sec. 502. Eligibility of District of Columbia for Federal funding. Sec. 503. Coastal and Estuarine Resilience and Restoration Program. Sec. 504. Coastal Zone Management Fund. Sec. 505. Authorization of appropriations. Sec. 506. Amendments to National Estuarine Research Reserve System program. Sec. 507. Working Waterfronts Grant Program. Title VI—Insular Affairs Sec. 601. Definitions. Sec. 602. Insular Area Climate Change Interagency Task Force. Sec. 603. Runit Dome report and monitoring activities. Sec. 604. Coastal management technical assistance and report. Sec. 605. Climate Change Insular Research Grant Program. Sec. 606. National Weather Service technical assistance grants. Sec. 607. Coral reef prize competitions. Sec. 608. Ocean and Coastal Mapping Integration Act. Sec. 609. Office of Insular Affairs Technical Assistance Program. Sec. 610. Non-Federal cost-share waiver. Sec. 611. Disaster relief non-Federal cost-share waiver. Title VII—Strengthening Marine Mammal Conservation Sec. 701. Conservation of marine mammals adversely affected by climate change. Sec. 702. Vessel speed restrictions in marine mammal habitat. Sec. 703. Monitoring ocean noise for marine mammal protection. Sec. 704. Grants for seaports to establish programs to reduce the impacts of vessel traffic and port operations on marine mammals. Sec. 705. Near real-time monitoring and mitigation program for large whales. Sec. 706. Grants to support technology that reduces underwater noise from vessels. Sec. 707. Naval technology transfer for quieting Federal non-combatant vessels. Title VIII—International Agreements, Efforts in the Arctic, and Bureau of Indian Affairs Tribal Resilience Program Subtitle A—International Agreements Sec. 801. Law of the Sea Convention. Sec. 802. United Nations Sustainable Development Goal 14. Sec. 803. Marine protected areas in areas beyond national jurisdiction. Subtitle B—Efforts in the Arctic Sec. 811. Plan for the United States to cut black carbon emissions to 33 percent below 2013 levels by 2025. Subtitle C—Bureau of Indian Affairs Tribal Resilience Program Sec. 821. Bureau of Indian Affairs Tribal Resilience program. Title IX—Coastal Resiliency and Adaptation Sec. 901. Living Shoreline Grant Program. Sec. 902. National Oceanic and Atmospheric Administration Research Programs. Sec. 903. Improvements to the National Oceans and Coastal Security Act. Sec. 904. Shovel-ready restoration grants for coastlines and fisheries. Sec. 905. Strategic Climate Change Relocation Initiative and Program. Sec. 906. National Centers of Excellence in Coastal Resilience Research and Education. Sec. 907. Initiate designation process for successful sanctuary nominations and technical corrections to the National Marine Sanctuaries Act. Sec. 908. Grants to further resilience and climate research with indigenous and tribal communities. Title X—Ocean Health: Ocean Acidification and Harmful Algal Blooms Subtitle A—Coastal Communities Ocean Acidification Act Sec. 1001. Coastal community vulnerability assessment. Subtitle B—Ocean Acidification Act Sec. 1011. Prize competitions. Subtitle C—Harmful Algal Bloom Essential Forecasting Sec. 1021. Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation. Title XI—Ocean Data and Collaborative Efforts Subtitle A—Regional ocean partnerships Sec. 1101. Findings; sense of Congress; purposes. Sec. 1102. Regional ocean partnerships. Subtitle B—National coastal resilience data and services Sec. 1111. Authorization of NOAA activities. Sec. 1112. Interagency coordination. Subtitle C—Centralized website for resiliency grants Sec. 1121. Centralized website for resiliency grants. Subtitle D—Automatic identification systems Sec. 1131. Automatic identification systems. Title XII—Measures To Address Greenhouse Gas Pollution From Shipping Vessels Sec. 1201. Greenhouse gas emissions from shipping. Sec. 1202. Quiet Seas and Clear Skies Vessel Speed Reduction Award Program. Title XIII—Virgin Plastic Excise Tax Sec. 1301. Virgin plastic excise tax. Sec. 1302. Establishment of the Virgin Plastic Trust Fund. Title XIV—Studies and Reports Sec. 1401. Deep sea mining. Sec. 1402. National Academies assessment of oceanic blue carbon. Sec. 1403. Ocean, coastal, and Great Lakes climate impacts and action report. Sec. 1404. Report on the ecological and economic effects of high seas fishing in the ocean areas beyond national jurisdiction. Sec. 1405. National Academies assessment of public access to the coasts. Sec. 1406. Study examining the impact of acidification and other environmental stressors on estuaries environments. Sec. 1407. Study examining the causes and impacts of black carbon. Sec. 1408. Marine protected areas inventory. Sec. 1409. Marine biodiversity census. Sec. 1410. Marine biodiversity gap analysis. Sec. 1411. Study and action on derelict fishing gear.  IBlue Carbon 101.Blue Carbon Program (a)EstablishmentThe Administrator shall establish and maintain a program within the National Oceanic and Atmospheric Administration to further conservation and restoration objectives for fish and wildlife habitat and coastal resilience, including the development of ways to incorporate ecosystem services from carbon storage into existing domestic and international policies, programs, and activities. 
(b)Additional authorityIn conducting the program, the Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this title on such terms as Administrator considers appropriate. (c)ActivitiesThe Administrator shall lead the development and coordination of the strategic plan described in section 106(e) and shall— 
(1)collaborate with Federal agencies, the interagency working group, State agencies, Indian Tribes, and non-governmental organizations on research, restoration, and protection efforts relating to blue carbon ecosystems; (2)develop a database of blue carbon stocks and fluxes in the United States; 
(3)assist in exploration of the potential for a market for carbon credits and other financial instruments for protection and restoration initiatives, including research, development of protocols, and evaluation of protocols and the efficacy of blue carbon markets as a tool for protecting ecosystems; (4)develop and provide informational materials and guidance relating to using blue carbon ecosystems as a tool to further conservation objectives;  
(5)use existing models or develop new models to assess blue carbon storage potential that include quantification, verifiability, additionality as compared to a historical baseline, and permanence of those benefits; (6)quantify current total and net ecosystem carbon storage and sequestration in coastal and marine areas; 
(7)project future total and net ecosystem carbon storage and sequestration under different scenarios influenced by human population growth, sea level rise, and other system-wide changes; (8)protect and restore habitats, waters, and organisms that are long-term carbon sinks or will be subject to habitat change as a result of climate change and development; 
(9)provide staff and technical expertise to the interagency working group; (10)quantify co-benefits of blue carbon ecosystems, including flood risk reduction, habitat protection and restoration for endangered and threatened species, habitat protection and restoration for commercial and recreational fisheries, water quality improvements, habitat maintenance and restoration, cycling of nutrients other than carbon, commercial and recreational fishing and boating benefits; 
(11)assess regional and national ecosystem and socioeconomic impacts of carbon sequestration and storage; (12)research variability, long-term storage, and innovative techniques for effective, long-term, natural ocean or coastal ecosystem-based carbon sequestration; 
(13)identify areas of particularly high rates of carbon sequestration and storage;  (14)assess legal issues of landownership in blue carbon markets, and develop guidelines to help landowners navigate the requirements of such markets; and 
(15)assess the impacts of protection and restoration efforts in blue carbon ecosystems on methane emissions. 102.National map of coastal and marine blue carbon ecosystems (a)National mapThe Administrator, in consultation with the interagency working group established under section 106, shall— 
(1)produce and maintain (by updating every three years) a national map and inventory of coastal and marine blue carbon ecosystems including— (A)with respect to each such ecosystem— 
(i)the species and types of habitat in the ecosystem; (ii)the condition of such habitats including whether a habitat is degraded, drained, eutrophic, or tidally restricted; 
(iii)the type of public or private ownership relating to such ecosystem and any protected status; (iv)the size of the ecosystem; 
(v)the salinity boundaries of the ecosystem; (vi)the tidal boundaries of the ecosystem; 
(vii)an assessment of carbon sequestration potential, methane production, and net greenhouse gas effects of the ecosystem— (I)quantifying the amount of carbon stored in a particular geographic area; 
(II)the degree to which such amounts can be verified; (III)determination of how much additional carbon may be stored in such an area due to further carbon sequestration; and 
(IV)the permanence of such existing and future carbon storage; (viii)an assessment of the ecosystem co-benefits, such as fish habitat for commercial, recreational, indigenous, and Tribal fisheries, flood risk reduction, wave stress, storm protection, shoreline stabilization, public access, water and air pollution filtration, contributions to traditional and cultural practices, and recreational use and benefits of the ecosystem; 
(ix)the potential for landward migration of each ecosystem as a result of sea level rise; (x)any upstream structures detrimental to the watershed process and conditions, including dams, dikes, and levees; 
(xi)any upstream pollution sources that threaten the health of each ecosystem; (xii)proximity of the ecosystem to aquaculture uses or lease areas; and 
(xiii)a depiction of the effects of human stressors, including the conversion of blue carbon ecosystems to other land uses and the cause of such conversion; and (B)a depiction of the effects of climate change, including sea level rise, ocean acidification, ocean warming, and other environmental stressors on the sequestration rate, carbon storage, and carbon sequestration and storage potential of blue carbon ecosystems; and 
(2)in carrying out paragraph (1)— (A)incorporate, to the extent possible, data collected through federally and State funded research, including data collected from— 
(i)the Coastal Change Analysis Program of the National Oceanic and Atmospheric Administration; (ii)the National Wetlands Inventory of the United States Fish and Wildlife Service; 
(iii)biologic carbon sequestration information of the United States Geological Survey; (iv)information from the Center for LIDAR Information Coordination and Knowledge of the United States Geological Survey and Federal Emergency Management Agency; 
(v)biological and environmental research from the Department of Energy; (vi)national aquatic resource surveys of the Environmental Protection Agency; and 
(vii)data from the National Coastal Blue Carbon Assessment of the Department of Agriculture; and (B)engage regional experts for additional peer-reviewed data to ensure that best available scientific information is incorporated. 
(b)UseThe interagency working group shall use the national map and inventory created pursuant to subsection (a)— (1)to assess the existing and potential carbon sequestration of different blue carbon ecosystems, and account for any regional differences; 
(2)to assess and quantify emissions from degraded and destroyed blue carbon ecosystems; (3)to assist in the development of regional assessments and to provide technical assistance to regional, State, Tribal, and local government agencies, regional information coordination entities (as such term is defined in section 12303(6) of the Integrated Coastal and Ocean Observation System Act (33 U.S.C. 3602)), and agencies, organizations, and other entities that support communities that may not have adequate resources, including low-income communities, communities of color, Tribal communities, Indigenous communities, and rural communities; 
(4)to assist in efforts to assess degraded coastal and marine blue carbon ecosystems and their potential for restoration, including developing scenario modeling to identify vulnerable areas where management, protection, and restoration efforts should be focused, including the potential for an ecosystem to migrate inland to adapt to sea level rise; and (5)to produce predictions of blue carbon ecosystems and carbon sequestration rates in the context of climate change, environmental stressors, and human stressors. 
103.Report on blue carbon in the United StatesNot later than one year after the date of enactment of this Act and every two years thereafter, the Administrator, in consultation with the interagency working group, shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the following: (1)A summary of federally funded coastal and marine blue carbon ecosystem research, monitoring, conservation, and restoration activities, including the budget for each of these activities and describe the progress in advancing the national priorities established by the interagency working group. 
(2)With respect to each blue carbon ecosystem, the type, location, and ownership of the ecosystem (whether privately owned lands, State lands, Tribal lands, or Federal lands. (3)An assessment of the vulnerability of coastal and marine blue carbon ecosystems to climate impacts such as sea-level rise, acidification, and saltwater intrusion, and other environmental and human stressors, such as development, water pollution, and aquaculture. 
(4)An assessment of the greatest anthropogenic threats to blue carbon ecosystems, including the Federal agency actions that have historically caused and presently cause great adverse effects on such ecosystems. (5)An assessment of the carbon sequestration potential of coastal and marine blue carbon ecosystems and the probable changes to sequestration under climate change scenarios. 
(6)An assessment of biophysical, social, and economic impediments including water storage and flood control structures to coastal and marine blue carbon ecosystem protection and restoration and opportunities to restore and enhance the resilience of and sequestration potential of blue carbon ecosystems. (7)An assessment of aging or outdated artificial structures, including dikes, levees, dams, culverts, water storage structures, shoreline hardening projects, impediments to fish passage, and other infrastructure that impede the ecological or sequestration functions of blue carbon areas and the feasibility of repairing, retrofitting, or removing such structures. 
(8)The economic, social, and environmental co-benefits that these blue carbon ecosystems provide including— (A)protection of coasts from storms and flooding; 
(B)tourism and recreational use; (C)benefits to fisheries; 
(D)nutrient removal; (E)the number of jobs that are directly or indirectly attributable to blue carbon ecosystems; and 
(F)the total economic activity that is attributable to such blue carbon ecosystems. (9)An assessment of the social and economic makeup of the communities served by blue carbon ecosystems. 
104.Blue Carbon Partnership Grant Program 
(a)EstablishmentThe Administrator shall establish a competitive grant program entitled the Blue Carbon Partnership Grant Program to provide funds to eligible entities for projects that— (1)protect and restore blue carbon stocks, oceanic blue carbon, and blue carbon ecosystems and increase the long-term carbon storage and sequestration; and 
(2)contribute to priorities identified in the most recent strategic plan developed by the interagency working group pursuant to section 106(e). (b)Eligible recipientsA person or entity is eligible to receive a grant under the grant program if such person or entity is— 
(1)a voluntary private landowner or group of landowners; (2)a State agency responsible for managing natural resources or wildlife; 
(3)an Indian Tribe; (4)a unit of local government; 
(5)a nonprofit organization or land trust; (6)an institution of higher education and research; or 
(7)any group of entities described in paragraphs (1) through (6). (c)RequirementsIn administering the grant program under this section, the Administrator shall develop criteria, guidelines, contracts, reporting requirements, and evaluation metrics developed by the interagency working group. 
(d)Selection criteriaIn evaluating applications for the program from eligible entities, the Administrator shall give priority to proposed eligible protection and restoration activities that— (1)would result in long-term protection and sequestration of carbon stored in coastal and marine environments; and 
(2) 
(A)would protect key habitats for fish, wildlife, and the maintenance of biodiversity; (B)would provide coastal protection from development, storms, flooding, and land-based pollution; 
(C)would protect coastal resources of national, historical, and cultural significance;  (D)would benefit communities of color, low-income communities, Tribal or Indigenous communities, or rural communities; or 
(E)would capitalize on existing established public-private partnerships. (e)Report to Congress (1)Report requiredThe Administrator shall submit annually to Congress a report containing a State-by-State analysis of— 
(A)the total number of acres of land or water protected or restored through fee title acquisition, easement, restoration or other activities under the program; (B)the status of restoration projects under this program; and 
(C)the amount of blue carbon captured or protected over a 100-year time period as a result of this program. (2)Publication of reportThe Administrator shall make available to the public each report required by paragraph (1). 
(f)Acreage requirementsTo the maximum extent possible, Administrator shall award grants under the grant program established by this section to conduct blue carbon ecosystem protection and restoration on 1,500,000 acres over 10 years. (g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $300,000,000 for each of the fiscal years 2022 to 2026 to carry out this section. 
105.Integrated pilot programs to protect and restore degraded blue carbon ecosystemsThe Administrator shall— (1)establish integrated pilot programs that develop best management practices, including design criteria and performance functions, for coastal and marine blue carbon ecosystem protection and restoration, nature-based adaptation strategies, living shoreline projects, landward progression or migration of blue carbon ecosystems, and identify potential barriers to protection and restoration efforts; 
(2)ensure that the pilot programs cover geographically, ecologically, culturally, and economically representative locations with significant ecological, economic, and social benefits and maximize potential for long-term carbon storage and sequestration; (3)establish a procedure for reviewing applications for the pilot program, taking into account— 
(A)quantifying the amount of carbon stored in a particular geographic area; (B)the degree to which such amounts can be verified; 
(C)determination of how much additional carbon may be stored in such an area due to further carbon sequestration; and (D)the permanence of such existing and future carbon storage; 
(4)ensure, through consultation with the interagency working group, that the goals, metrics, monitoring, and outcomes of the pilot programs are communicated to the appropriate State, Tribal, and local governments, and to the general public; and (5)coordinate with relevant Federal agencies on the interagency working group to prevent unnecessary duplication of effort among Federal agencies and departments with respect to protection and restoration programs. 
106.Interagency working group 
(a)EstablishmentThe President shall establish an interagency working group on coastal and marine blue carbon. (b)PurposesThe interagency working group shall— 
(1)oversee the development of and updates to a national map (including all insular areas of the United States) of coastal and marine blue carbon ecosystems, including habitat types with a regional focus in analysis that is usable for local level planning, protection, and restoration; (2)use such map to inform the Administrator of the Environmental Protection Agency’s creation of the annual Inventory of U.S. Greenhouse Gas Emissions and Sinks; 
(3)establish national coastal and marine blue carbon ecosystem protection and restoration priorities, including an assessment of current Federal funding being used for protection and restoration efforts; (4)assess the biophysical, social, statutory, regulatory, and economic impediments to coastal and marine blue carbon ecosystem protection and restoration; 
(5)study the effects of climate change and environmental and human stressors on carbon sequestration rates; (6)identify priority blue carbon ecosystems for protection;  
(7)develop a national strategy for foundational science necessary to study, synthesize, and evaluate the effects of climate change, environmental, and human stressors on sequestration rates and capabilities of blue carbon ecosystems protection; (8)develop an assessment of current legal authorities to protect and restore blue carbon ecosystems and make recommendations for additional authorities if current authorities are determined to be insufficient; and 
(9)ensure the continuity, use, and interoperability of data assets through Coastal Carbon Data Clearinghouse of the Smithsonian Institution and other databases. (c)MembershipThe interagency working group shall be comprised of representatives of the following (or their designees): 
(1)The Administrator. (2)The Administrator of the Environmental Protection Agency. 
(3)The Director of the National Science Foundation. (4)The Administrator of the National Aeronautics and Space Administration. 
(5)The Director of the United States Geological Survey. (6)The Director of the United States Fish and Wildlife Service. 
(7)The Director of the National Park Service. (8)The Director of the Bureau of Indian Affairs. 
(9)The Administrator of the Smithsonian Institution. (10)The Assistant Administrator Insular and International Affairs of the Department of the Interior. 
(11)The Chief of Engineers of the Army Corps of Engineers. (12)The Administrator of Agriculture. 
(13)The Administrator of Defense. (14)The Administrator of Transportation. 
(15)The Administrator of State. (16)The Administrator of Energy. 
(17)The Administrator of the United States Agency for International Development. (18)The Administrator of the Federal Emergency Management Agency. 
(19)The Chair of the Council on Environmental Quality. (d)ChairThe interagency working group shall be chaired by the Administrator. 
(e)Strategic plan 
(1)In generalThe interagency working group shall create a strategic plan for Federal investments in basic research, development, demonstration, long-term monitoring and stewardship, and deployment of blue carbon ecosystem and marine blue carbon projects for the 5-year period beginning on the date that is 1 year after the date of enactment of this Act. The plan shall include— (A)an assessment of the use of existing Federal programs to protect, restore, enhance, and preserve blue carbon ecosystems; 
(B)an analysis of potential sea level rise migration corridors for blue carbon ecosystems; (C)an analysis of anticipated fish and wildlife uses of blue carbon ecosystems;  
(D)identification of priority strategies and investments for preserving, restoring, and enhancing the resilience and carbon sequestration potential of such blue carbon ecosystems; and (E)an analysis of the role of methane emissions in blue carbon ecosystem carbon budgets. 
(2)TimingThe interagency working group shall— (A)submit the strategic plan required under paragraph (1) to the Committee on Natural Resources and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on a date that is not later than one year after the date of enactment of this Act; and 
(B)submit a revised version of such plan to such committees every five years thereafter. (3)Federal RegisterNot less than 90 days before the strategic plan, or any revision thereof, is submitted under paragraph (2), the interagency working group shall publish such plan in the Federal Register and solicit public comments on such plan for a period of not less than 60 days. 
107.Blue carbon areas of significance 
(a)DesignationThe Administrator shall designate as a blue carbon area of significance any area that is— (1)in the coastal zone (as such term is defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)), in territorial waters of the United States, or in the exclusive economic zone of the United States;  
(2)the location of water, a substrate, or an ecosystem that— (A)provides for long-term storage and sequestration of significant amounts of ecosystem carbon; and 
(B) 
(i)limits erosion and facilitates future landward migration; (ii)provides a buffer against storm surge, especially for communities of color, low-income communities, and Tribal and Indigenous communities; or 
(iii)provides a spawning, breeding, feeding, or nesting habitat for wildlife; and (3)not exclusive of coastal or other resources that are significant in for mitigating or adapting to climate change. 
(b)GuidelinesThe Administrator, in consultation with the interagency working group, shall, not later than one year after the date of enactment of this Act, establish by regulation guidelines based on the best available science to describe and identify blue carbon areas of significance and measures to ensure the protection of blue carbon areas of significance. (c)Review and updateThe Administrator, in consultation with the interagency working group, shall review and update guidelines established under subsection (b) not less frequently than once every 5 years or when new information warrants such an update. 
(d)ScheduleThe Administrator, in consultation with the interagency working group, shall establish a schedule for the identification of blue carbon areas of significance under subsection (b) and for reviews and updates under subsection (c), and shall make initial designations of a blue carbon area of significance in each coastal State not later than one year after the date of enactment of this Act. (e)Recommendations and informationThe Administrator, in consultation with the interagency working group, shall, with respect to each coastal carbon area of significance, provide recommendations and information regarding the adverse impacts and threats to the carbon storage, ecosystem services, and habitat capacity of the area, and the actions that should be considered to avoid adverse impacts and ensure the conservation and enhancement of that area. 
(f)Programs administered by NOAAThe Administrator, in consultation with the interagency working group, shall use programs administered by the Administrator to carry out this section and ensure the conservation and enhancement of each blue carbon area of significance. (g)Requirements for Federal actionsWith respect to any proposed agency action that has the potential to cause an adverse impact on the carbon storage, carbon sequestration, ecosystem services, or habitat capacity of any blue carbon area of significance, each Federal agency shall comply with the following requirements: 
(1)NotificationSuch Federal agency shall notify the Administrator of such proposed agency action. (2)Determination of adverse impactThe Administrator, in consultation with the proposing agency and subject to public comment, shall determine whether the proposed agency action will cause an adverse impact on the carbon storage, carbon sequestration, ecosystem, or habitat of a blue carbon area of significance. 
(3)AlternativeWith respect to any proposed action the Administrator determines will have an adverse impact under paragraph (2), the proposing agency, in consultation with the Administrator, shall determine whether there is an alternative action that would prevent such adverse impact and fulfill the purpose of the proposed action. The proposing agency shall not take an action that would cause an adverse impact if an alternative that would not cause such adverse impact is available and would fulfill the purpose of such action. (4)Carbon storage offsetsWith respect to a proposed action for which the agency determines no alternative is available under paragraph (3), the proposing agency shall— 
(A)in consultation with the Administrator, take measures to mitigate such adverse impact;  (B)take such action as the Administrator determines necessary to create a coastal or marine blue carbon ecosystem storage offset that, taken in conjunction with the proposed action, results in a long term net increase in carbon storage, lasting an equivalent time period as the carbon storage lost by the adverse impact; 
(C)demonstrate quantitatively, using the best available science, that the carbon storage offset will result in a net increase in ecological carbon storage and is located in close proximity to the original site to keep the affected communities whole; (D)maintain such carbon storage offset for a period of time to be determined by the Administrator but not less than 100 years; and 
(E)publish the agency’s proposed course of mitigation in the Federal Register for public notice and comment. (h)Requirement for authorization or appropriationAny requests for a new authorization or appropriation from a Federal agency transmitted to the Office of Management and Budget shall include, if such authorization or appropriation may affect a coastal carbon area of significance, a certification that such agency will use such authorization or appropriation in compliance with this section. 
(i)Required restrictionsA Federal agency may not enter into a lease, easement, right-of-way, or sale of any land designated as a blue carbon area of significance unless such agency attaches appropriate restrictions to the use of the property to protect the blue carbon area of significance. (j)ExceptionPreparation, revision, implementation, or enforcement of a fishery management plan under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) that applies to an area that is subject to a prohibition on all bottom-tending fishing gear shall not be treated as an action that is subject to subsection (g). 
108.Authorization of Smithsonian Institution blue carbon activities 
(a)In generalThe Administrator of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall provide for the long-term stewardship, continuity, use, and interoperability of, and access to, data relating to blue carbon ecosystems and national mapping, including United States Territories and Tribal lands, by supporting the maintenance of the Coastal Carbon Data Clearinghouse. (b)Coastal carbon data clearinghouse dutiesThe Administrator of the Smithsonian Institution in coordination with the Administrator and interagency working group shall process, store, archive, provide access to, and incorporate all coastal and marine blue carbon data collected through federally funded research by a Federal agency, State, local agency, Tribe, scientist, or other relevant entity. 
(c)Global and national data assetsThe Administrator of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall ensure that existing global and national data assets are incorporated into the Coastal Carbon Data Clearinghouse. (d)Establishment of standards, protocols, and proceduresThe Administrator of the Smithsonian Institution, in coordination with the Administrator and members of the interagency working group, shall establish standards, protocols, and procedures for the processing, storing, archiving, and providing access to data in the Coastal Carbon Data Clearinghouse and best practices for sharing such data with State, local, and Tribal governments, Indigenous communities, coastal stakeholders, non-Federal resource managers, and academia. The Administrator shall publish, update, and keep current such data on a publicly available website. 
(e)Digital tools and resourcesThe Administrator of the Smithsonian Institution, in coordination with the Administrator and members of the interagency working group, shall develop digital tools and resources to support the public use of the Coastal Carbon Data Clearinghouse. (f)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the Smithsonian Institution $5,000,000 for each of fiscal years 2022 through 2026 to carry out this section. 
109.Federal coastal and marine blue carbon restoration and protections; funding 
(a)In generalThe Director of the United States Fish and Wildlife Service, the Director of the National Park Service, and the Administrator shall each conduct coastal and marine restoration and protection activities on land and water managed by each such agency to achieve at least one of the following: (1)The sequestration of additional carbon dioxide through— 
(A)the active restoration of degraded blue carbon ecosystems; and (B)the protection of threatened blue carbon ecosystems. 
(2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetlands. (3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland). 
(b)FundingFor each fiscal year 2022 through 2026, there is authorized to be appropriated for blue carbon ecosystem protection and restoration— (1)to the Director of the United States Fish and Wildlife Service $200,000,000 for on lands managed by such Director;  
(2)to the Director of the National Park Service $200,000,000 for lands managed by such Director; and (3)to the Administrator $200,000,000 for lands and water managed by such Administrator. 
110.Authorization of appropriationsIn addition to amounts authorized to be appropriated for specific activities under sections 104, 108, and 109, there is authorized to be appropriated to the Administrator $50,000,000 for each of the fiscal years 2022 to 2026 to carry out the remainder of this title. 111.Rule of constructionNothing in this title affects the application of the requirements of section 404 of the Clean Water Act (33 U.S.C. 1344); the National Environmental Policy Act, or any regulations issued under either such Act.  
112.DefinitionsIn this title, the following definitions apply: (1)Blue carbon areas of significanceThe term blue carbon area of significance means any area designated by the Administrator under section 107 as a blue carbon area of significance. 
(2)Blue carbon ecosystemThe term blue carbon ecosystem means vegetated coastal habitats including mangroves, tidal marshes, seagrasses, kelp forests, and other tidal or salt-water wetlands that have the capacity to sequester carbon from the atmosphere for a period of not less than 100 years. (3)Blue carbon stocksThe term blue carbon stocks means coastal and marine vegetation and wildlife, and underlying sediment that has the capacity to sequester and store atmospheric carbon. 
(4)Carbon sequestrationThe term carbon sequestration means the process of capturing and storing atmospheric carbon dioxide. (5)Carbon storageThe term carbon storage means sequestered carbon that remains out of the atmosphere, stored either in biogenic material or sediments. 
(6)Interagency working groupThe term interagency working group means the interagency working group on blue carbon established under section 106. IIOffshore Energy AOil and Gas Leasing in the Outer Continental Shelf  201.Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(q)Prohibition of Oil and Gas Leasing in Certain Areas of the Outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary may not issue a lease for the exploration, development, or production of oil or natural gas in any planning area, except in the Central or Western planning areas of the Gulf of Mexico (as such planning areas are described in the document entitled 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program, dated November 2016, or a subsequent oil and gas leasing program developed under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344)).. 202.Best available technologySection 11 of the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at the end the following: 
 
(i)Best available technologyNotwithstanding any other provision of this Act or any other law, the Secretary shall require each holder of a lease or permit under this section for geophysical and geological exploration on the outer Continental Shelf to use the best commercially available technology with respect to reducing acoustic pressure levels to conduct such exploration.. BOffshore Renewable Energy 211.Findings; Sense of Congress on the importance of offshore wind energy (a)FindingsCongress finds that— 
(1)the United States should aggressively reduce greenhouse gas emissions from United States public lands and oceans and strive to achieve net-zero emissions as soon as possible; (2)the United States can and must address this climate crisis by putting people to work building the necessary infrastructure to reduce carbon emissions; 
(3)the United States offshore wind resources must be responsibly harnessed in order to both rapidly reduce our carbon emissions and put people back to work; and (4)achieving the goal of 30 gigawatts of offshore wind energy capacity by 2030 is anticipated to result in the creation of tens of thousands of living wage, family-supporting union jobs while positioning America to lead a clean energy revolution and tackle the climate crisis. 
(b)Sense of CongressIt is the sense of Congress that— (1)the United States should rapidly develop its offshore wind resources as a key part of achieving a national goal of net-zero emissions; 
(2)offshore wind lease areas should be determined by a robust and transparent stakeholder process that incorporates early engagement and input from diverse user groups as well as Federal, State, Tribal, and local governments; (3)development of offshore wind resources must ensure ecosystem health and the protection of threatened and endangered species and their habitats; and 
(4)permitting agencies must have sufficient resources to carry out a robust and efficient review and permitting process. 212.Outer Continental Shelf offshore wind targets (a)TargetsThe Secretary of the Interior shall seek to grant leases under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) for— 
(1)not less than 12.5 gigawatts of offshore wind energy capacity on the Outer Continental Shelf by January 1, 2025; and (2)not less than 30 gigawatts of offshore wind energy capacity on the Outer Continental Shelf by January 1, 2030. 
(b)ReportNot later than December 1, 2021, and each year thereafter, the Secretary of the Interior shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the Secretary’s progress in meeting the targets described in subsection (a). 213.Removing roadblocks for data sharingSection 402(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(b)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (G), by striking or; 
(B)in subparagraph (H), by striking the period at the end and insert ; or; and (C)by adding at the end the following: 
 
(I)to the Secretary of the Interior for use relating to siting, exploration, production, or promotion of offshore wind energy on the outer Continental Shelf.; and (2)in paragraph (2), by striking (H) and inserting (I).  
214.Increasing funding for scientific researchBeginning on the date that is 60 days after the date of enactment of this Act, with respect to the total amount paid as bonus bids for each offshore wind lease sale under section 8(p) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)), $5,000,000 of each such amount shall be available, to the extent and in such amounts as are provided in advance in appropriations Acts, to be used by the Secretary of the Interior to fund research on the interaction between offshore wind energy and— (1)federally protected marine resources (including all listed species and designated critical habitats under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)); 
(2)marine mammals protected under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.); (3)managed fishery resources, seabirds and migratory bird species, and the habitats on which these species depend; and 
(4)technology for data collection and other scientific and permitting needs, as determined necessary by the Secretary of the Interior, in consultation with the Secretary of Commerce and the Secretary of Energy, to support responsible development and long-term use of offshore wind resources on the Outer Continental Shelf. 215.Extending collaboration with industrySection 113 of Division G of Public Law 113–76 is amended to read as follows:  
 
113.Contribution Authority The Secretary of the Interior may accept from public and private sources contributions of money and services for use by the Bureau of Ocean Energy Management and the Bureau of Safety and Environmental Enforcement to conduct work in support of the orderly exploration and development of Outer Continental Shelf resources, including preparation of environmental documents such as impact statements and assessments, studies, and related research, during fiscal years— (1)2014 through 2024; or 
(2)with respect to work supporting offshore wind energy exploration or development, 2014 through 2030.. 216.Developing strategies to protect wildlife (a)In generalNot later than one year after the date of enactment of this Act, the National Academies of Sciences, Engineering, and Medicine shall prepare a report that reviews, compiles, and synthesizes existing research on— 
(1)the effect of offshore wind energy on wildlife, habitat, and threatened and endangered species; and (2)best practices for minimizing and mitigating such effects. 
(b)RequirementsThe report shall— (1)provide a quantitative assessment of the contributions of offshore wind energy in— 
(A)reducing the amount of greenhouse gases emitted by the electricity sector; and (B)helping to improve human health and wildlife populations in communities that are near offshore wind energy areas; and 
(2)include a quantitative assessment of the efficacy of existing methodologies to measure direct and indirect effects of offshore wind energy on wildlife and their habitats, and provide recommendations regarding best practices to monitor, avoid, minimize, and mitigate impacts on wildlife and their habitat. 217.Offshore wind for the Territories (a)Application of Outer Continental Shelf Lands Act with respect to Territories of the United States (1)In generalSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— 
(A)in subsection (a)— (i)by striking The term and inserting the following:  
 
(1)The term; 
(ii)by inserting after control the following: or lying within the exclusive economic zone of the United States and the outer Continental Shelf adjacent to any territory or possession of the United States; and (iii)by adding at the end the following: 
 
(2)The term outer Continental Shelf does not include any area conveyed by Congress to a territorial government for administration;; (B)in subsection (p), by striking and after the semicolon at the end; 
(C)in subsection (q), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: 
 
(r)The term State means the several States, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.. (2)ExclusionsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following: 
 
(i)This section shall not apply to the scheduling of any lease sale in an area of the outer Continental Shelf that is adjacent to any insular area of the United States.. (b)Wind lease sales for areas of the Outer Continental ShelfThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following: 
 
33.Wind lease sales for areas of the outer Continental Shelf 
(a)Wind lease sales off coasts of Territories of the United States 
(1)Study on feasibility of conducting wind lease sales 
(A)In generalThe Secretary shall conduct a study on the feasibility, including the technological and long-term economic feasibility, and the potential environmental effects, of conducting wind lease sales in each area of the outer Continental Shelf that is within the territorial jurisdiction of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States. (B)ConsultationIn conducting the study required in subparagraph (A), the Secretary shall consult— 
(i)the National Laboratories, as that term is defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)); (ii)the National Oceanic and Atmospheric Administration, including the Office of National Marine Sanctuaries and National Marine Fisheries Service; and 
(iii)the Governor of each of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States. (C)Public commentThe study required in subparagraph (A) shall be published in the Federal Register for public comment for a period of not fewer than 60 days. 
(D)Submission of resultsNot later than 18 months after the date of enactment of this section, the Secretary shall submit the results of the study conducted under subparagraph (A) to— (i)the Committee on Energy and Natural Resources of the Senate; 
(ii)the Committee on Natural Resources of the House of Representatives; and (iii)each of the delegates or resident commissioners to the House of Representatives from American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States. 
(E)Public availabilityThe Secretary shall publish the study required under subparagraph (A) and the results submitted under subparagraph (C) on a public website. (2)Call for information and nominationsThe Secretary shall issue a call for information and nominations for proposed wind lease sales for areas determined to be feasible under the study conducted under paragraph (1). 
(3)Conditional wind lease sales 
(A)In generalFor each territory, the Secretary shall conduct not less than one wind lease sale in the area of the outer Continental Shelf within the territorial jurisdiction of such territory if such area meets each of the following criteria: (i)The study required under paragraph (1)(A) concluded that a wind lease sale on the area is feasible. 
(ii)The Secretary has determined that the call for information has generated sufficient interest in the area. (iii)The Secretary has consulted with the Secretary of Defense and other relevant Federal agencies regarding such sale. 
(iv)The Secretary has consulted with the Governor of the territory regarding the suitability of the area for wind energy development. (B)ExceptionIf no area of the outer Continental Shelf within the territorial jurisdiction of a territory meets each of the criteria in clauses (i) through (iv) of subparagraph (A), the requirement under subparagraph (A) shall not apply to such territory.. 
218.Increasing funding for coastal conservation and resilienceSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended by adding at the end the following:  (C)With respect to a lease under this subsection for the production of wind energy, 30 percent of the revenue received by the Federal Government as a result of payments from such lease shall be deposited in the National Oceans and Coastal Security Fund established by section 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503).. 
IIIClimate-Ready Fisheries, Efficient Fishery Vessels, and Buy American Seafood 
301.Sense of CongressIt is the sense of Congress that— (1)American wild-caught seafood is integral to the Nation’s food supply and to American food security; 
(2)the seafood supply chain is often long and complex; (3)American caught and American-processed seafood can be a sustainable healthy source of protein and micronutrients; 
(4)fresh, frozen, dried, and canned domestic seafood can be produced, processed, packaged, and transported in a manner that has a low carbon footprint; (5)marine species that are small, at lower trophic levels, and pelagic typically have the smallest carbon footprint; and 
(6)therefore, any executive agency that purchases seafood products should, to the extent practicable, buy local American-caught or American-harvested and American-processed seafood products from fisheries that are not overfished or experiencing overfishing in order to reduce the greenhouse gas emissions associated with the supply chain of seafood products. 302.Caught in the USASection 2(c)(1) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(1)) is amended to read as follows: 
 
(1)The Secretary shall make grants from the fund established under subsection (b) to— (A)assist persons in carrying out research and development projects addressed to any aspect of United States marine fisheries, including harvesting, processing, packaging, marketing, and associated infrastructures; or 
(B)assist persons to market and promote the consumption of— (i)local or domestic marine fishery products; 
(ii)environmentally and climate-friendly marine fishery products that minimize and employ efforts to avoid bycatch and impacts on marine mammals; (iii)invasive species;  
(iv)well-managed but less known species; or (v)plant-based feed for aquaculture operations.. 
303.Eliminate fish subsidies in trade agreements 
(a)In generalSection 102(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(b)) is amended by adding at the end the following:  (23)Fish subsidiesThe principal negotiating objectives of the United States with respect to fish subsidies are the following: 
(A)To eliminate subsidies that contribute to overfishing, or illegal, unreported, and unregulated fishing, such as subsidies that— (i)increase the marine fishing capacity of fishing vessels or support the acquisition of equipment that increases the ability of fishing vessels to find fish; 
(ii)support the construction of fishing vessels, importation of fishing vessels, or government repurchase of fishing vessels outside of a binding and effective fishing capacity reduction program that includes the corresponding elimination of fishing rights and a binding and effective prohibition on the reuse of vessels for fishing to increase capacity in any fishery; (iii)affect fish stocks in any fishery— 
(I)in an overfished or worse condition; or (II)whose stock levels are declining;  
(iv)are provided to fishing enterprises engaged in long-distance fishing, either on the high seas or in the exclusive economic zone of a third country; (v)support the transfer or reflagging of fishing vessels to third countries, including through the creation of joint ventures with partners of those countries; 
(vi)are provided to the fishing enterprises or to owners or operators of vessels that have been determined to have engaged in illegal, unreported, and unregulated fishing by a coastal state or a regional fisheries management organization; or (vii)reduce fuel, insurance, or other operating costs solely for fishing enterprises except where intended to reduce the carbon footprint of existing fishing operations. 
(B)To require parties to trade agreements— (i)to report to an environmental affairs committee established under the agreement, on an annual basis, all marine fishing-related subsidies provided by the parties, including fleet capacity and trade data concerning the fisheries that the subsidies affect; 
(ii)to establish an independent body to make assessments of the health of fish stocks in each domestic fishery and report such assessments to such environmental affairs committee; (iii)with respect to shared or international fisheries in which each party is involved in fishing activities, to commit to cooperating with third countries, regional fisheries management organizations, and assessment bodies in annual assessments of the health of fish stocks and associated species in such fisheries; and 
(iv)to certify to such environmental affairs committee that they have made and continue to make adequate progress toward the goal of protecting and conserving, through well-connected and effective system of protected areas and other effective area-based conservation measures, at least 30 percent of the planet by 2030, with the focus on areas particularly important for biodiversity. (C)To require parties to trade agreements that are also members of the World Trade Organization to work collaboratively at the Organization to establish and maintain robust disciplines on fisheries subsidies.. 
(b)Effective dateThe amendments made by subsection (a)— (1)take effect on the date of enactment of this Act; and 
(2)apply with respect to negotiations for trade agreements subject to the provisions of section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202) entered into on or after such date of enactment. 304.Fuel efficient fishing vesselsSection 53708(b)(2) of title 46, United States Code, is amended— 
(1)in subparagraph (A) by striking or at the end; (2)in subparagraph (B) by striking increased fuel efficiency or improved safety. and inserting improved safety; or; and 
(3)by adding at the end the following:  (C)increasing fuel efficiency and reducing fuel usage, which may include— 
(i)installation of solar panels; (ii)engine replacement or retrofit, including the installation of new fuel-efficient, low-emission engines, including hybrid electric marine engines or generators; 
(iii)gearbox or propeller replacement; (iv)modifications to hull shape; and 
(v)modifications to fishing gear.. 305.Climate and fisheries research and management programTitle IV of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end the following: 
 
409.Climate and fisheries research and management program 
(a)Establishment of the programThe Secretary, with input from appropriate Regional Fishery Management Councils and in coordination with other Federal agencies and educational institutions, shall establish a program to identify, develop, and implement adaptive strategies, consistent with the requirements of this Act, to improve the management of fisheries and aquaculture under current and anticipated impacts of climate change. In administering such program, the Secretary shall— (1)expand and improve fisheries science, monitoring, and data collection in order to support and promote integrated, climate science-informed fishery management and ensure that the requirements of this Act are met under changing climatic conditions; 
(2)prepare and adapt fishery management for climate change by promoting a precautionary approach to management and supporting the development and use of relevant science and management tools, including forecasting, risk assessment, scenario planning, coupled climate and ecosystem modeling, and management strategy evaluation; (3)improve agency understanding of stock shifts to inform catch advice, inform the resolution of jurisdictional issues, and support achievement of conservation mandates in the face of shifting stocks; 
(4)promote the development and use of climate-related information in stock assessments; (5)develop and provide guidance on incorporating information on environmental variability and climate change in control rules for fishery management; 
(6)promote management approaches that increase resilience to current and anticipated climate impacts in managed species and marine ecosystems, including by coordinating with and advancing programs to protect genetic diversity and age structure, protect marine habitat, minimize and better account for bycatch, and incorporating into management the ecological role of forage fish in the marine food web; (7)increase understanding of the socioeconomic impacts of climate change on fishing participants, fishing communities, and related industries; 
(8)coordinate within the National Oceanic and Atmospheric Administration on issues related to climate change and fisheries, including on data needs and availability; (9)ensure that the research, resource management, and expenditures to prepare fisheries for climate change promote racial and socioeconomic equity with respect to environmental and economic outcomes across fisheries and regions; 
(10)promote the incorporation of climate change into fisheries management at regional fishery management organizations and other international bodies; and (11)advance other climate change fishery science and management as appropriate. 
(b)EvaluationThe Secretary, with input from the Councils, shall, not later than three years after the date of enactment of the Ocean-Based Climate Solutions Act of 2021 and every 5 years thereafter, conduct an independent review that will be provided to Congress and the public on the results of the program, including— (1)steps taken to modify or enhance research and data collection programs to better understand the effects of climate change on fishery resources; 
(2)steps taken to evaluate various management strategies in the context of future climate scenarios; (3)how tools and solutions identified by the program have been or will be implemented in fishery science and management; and 
(4)the degree to which equity in outcomes of fulfilling programmatic duties was achieved as required by subsection (a)(9). (c)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,000,000 for each fiscal year 2022 through 2026.. 
306.Climate-ready fisheries innovation program 
(a)Climate-Ready fisheries innovation programNot later than one year after the date of enactment of this Act, the Administrator shall establish a program, including grants, to develop innovative tools and approaches designed to increase the adaptive capacity of fishery management to the impacts of climate change. In administering such program, the Administrator shall— (1)develop science and management tools and approaches that address regional and national priorities to improve the conservation and management of fishery resources under existing and anticipated climate impacts; 
(2)provide for routine input from fishery managers and scientists in order to maximize opportunities to incorporate results of the program in fishery management actions; (3)promote adoption of methods developed under the program in fishery management plans developed by the Regional Fishery Management Councils; 
(4)provide information and outreach to the private sector and academic sector to encourage development of tools and approaches to manage the effects of climate change on fisheries; and (5)provide information and outreach to fishery participants to increase understanding of and encourage adoption and use of tools and approaches developed under the program. 
(b)Coordination of the program 
(1)The Administrator shall establish a process to ensure coordination with and outreach to— (A)regional offices and science centers of the National Marine Fisheries Service; 
(B)the Regional Fishery Management Councils; (C)the scientific and statistical committees of such Fishery Management Councils; and 
(D)other relevant programs, including the cooperative research and management program under section 318 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1867), the Integrated Ocean Observing System, and programs within the National Oceanic and Atmospheric Administration designed to address ocean acidification. (2)Such coordination should include identification of multi-year research priorities to study and understand the current and anticipated impacts of climate change on fisheries, fisheries interactions, habitats, fishery participants, fishing communities, fisheries science and monitoring, or other relevant priority. Such priorities should be routinely reviewed in a timeframe not to exceed 5 years and updated as necessary. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each of fiscal years 2022 through 2026. 307.Report on shifting stocks and ways to adapt fisheries for the impacts of climate changeNot later than one year after the date of enactment of this Act, the Administrator shall transmit a report to Congress— 
(1)assessing whether and how fish stocks have shifted and are expected to shift as a result of climate change, the magnitude and timing of shifts, and a list of shifting stocks by region; (2)evaluating the impacts range shifts are having on fisheries stock assessments and describing how survey methods are being modified to capture range shifts in fisheries; 
(3)assessing factors that promote resilience of fish stocks undergoing range shift; (4)assessing existing federal policies on fishing permits and licenses in each region, including allocation between states and jurisdictions, and whether those rules facilitate the resilience and adaptive capacity of fisheries when stocks shift; and 
(5)identifying actions that could be taken to facilitate the shifting, splitting or transitioning of permits to fishermen in the regions where stocks have shifted, consistent with the requirements of the Magnuson-Stevens Fishery Conservation and Management Act and other applicable law. 308.Essential fish habitat consultationSection 305(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(b)) is amended— 
(1)in paragraph (1)(A)— (A)by inserting every five years after updating; and 
(B)by inserting , changes to habitat, in part due to climate change, after evidence; (2)in paragraph (1)(D), by inserting and such agencies shall take action after agencies; 
(3)by striking paragraphs (2) through (4) and inserting after paragraph (1) the following:  (2)Consultations regarding Federal agency action with adverse effects on essential fish habitat (A)Requirement to avoid or mitigate adverse effectsNotwithstanding any other provision of law, any Federal agency shall consult with the Secretary to ensure that any action authorized, funded, or undertaken by such agency avoids the adverse effect of such action on essential fish habitat or, to the extent that the adverse effect cannot be avoided, the agency shall minimize and mitigate the adverse effect. In the case of habitat areas of particular concern, the agency shall further— 
(i)conduct or require monitoring for possible adverse effects, and, if adverse effects occur, undertake additional actions to minimize and mitigate any such adverse effects of the action on the habitat area of particular concern and species for which the habitat area of particular concern is designated for the duration of time over which adverse impacts are likely to occur; and (ii)evaluate the effectiveness of measures to avoid, minimize, and mitigate adverse impacts to the habitat area of particular concern and species for which the habitat area of particular concern is designated, and report the results of such evaluation to the Secretary on an annual basis. 
(B)ConsiderationsIn completing the requirements under subparagraph (A) for projects seeking to restore and improve the long-term resilience of habitat, particularly in estuarine environments heavily impacted by sea level rise and other climate change factors, each Federal agency shall, in consultation with the Secretary, take into account the consequences of not pursuing such restoration and habitat resilience projects and the long-term positive impacts on fish populations of such activities. (C)Agency consultationEach Federal agency shall consult with the Secretary with respect to any action authorized, funded, or undertaken, or proposed to be authorized, funded, or undertaken, by such agency that may adversely affect any essential fish habitat identified under this chapter. 
(D)Regulations regarding consultation processNot later than 180 days after the date of enactment of the Ocean-Based Climate Solutions Act of 2021, the Secretary shall establish regulations for the consultation process, including procedures to ensure that recommendations made by the Secretary would result in the avoidance, if possible, of adverse effects on essential fish habitat and, if avoidance is not possible, the minimization and mitigation of any such adverse effects. (3)Input from appropriate councilsWhen engaging in a consultation required under paragraph (2), the Secretary shall provide the relevant Council or Councils with information regarding the proposed action and the potential adverse effects, and the Council or Councils shall comment on and make recommendations to the Secretary and any Federal or State agency concerning— 
(A)the underlying action if, in the view of the Council, such action may affect the habitat of a fishery resource under the authority of such Council; and (B)the proposed action if, in the view of the Council, such action is likely to adversely affect the habitat of an anadromous fishery resource under the authority of such Council. 
(4)Information from other sources 
(A)Receipt of information 
(i)If the Secretary receives information from a Council or Federal or State agency, or determine from another source, or as result of the consultation required in paragraph (2), that an action authorized, funded, or undertaken, or proposed to be authorized, funded, or undertaken by any Federal agency adversely affects an essential fish habitat identified under this chapter, the Secretary shall recommend to such agency measures can be taken by such agency to avoid such the adverse effects of the action on such habitat or, to the extent that adverse effects cannot be avoided, minimize and mitigate the adverse effects. (ii)Any recommendations made by the Secretary shall be made available to the public on the website of the National Marine Fisheries Service at the time the recommendations are made 
(B)Required response 
(i)Within 30 days after receiving a recommendation under subparagraph (A), a Federal agency shall provide a detailed response in writing to any Council comment under paragraph (3) and the Secretary regarding the matter. The response shall include a description of measures proposed by the agency for avoiding the adverse effects, or to the extent the adverse effects cannot be avoided, minimizing and mitigating the adverse effects of the action on essential fish habitat. In the case of a response that is inconsistent with the recommendations of the Secretary, the Federal agency shall explain how the alternative measures proposed will avoid the adverse effects of such action on essential fish habitat or, to the extent that adverse effects cannot be avoided, mitigate the adverse effects. (ii)Such responses shall be made available to the public on the website of the National Marine Fisheries Service at the time that the recommendations are received. 
(C)PublicationThe Secretary shall make available to the public— (i)any recommendation made under subparagraph (A) on the date on which such recommendation is made; and 
(ii)any response made by an agency under subparagraph (B) on the date on which such response is received. (5)Monitoring for effectivenessThe Secretary shall monitor the effectiveness of measures taken by each Federal agency to avoid, minimize, and mitigate adverse impacts to essential fish habitat. 
(6)Essential fish habitatIn this subsection, the term habitat areas of particular concern means specific types of areas that are part of or within essential fish habitat that— (A)provide an important ecological function, including for maintaining and restoring the biomass, demographic, spatial, or genetic characteristics of fish populations; 
(B)are sensitive to human-induced environmental degradation; (C)are or will be significantly stressed by human activities; 
(D)due to prevailing or anticipated future environmental conditions, are or may become important to the health of managed species; or (E)are rare. 
(7)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary such funds as may be necessary to carry out the requirements of this section.. 309.Ocean Aquaculture Research and Policy Program (a)EstablishmentThe Administrator shall establish a program to address opportunities, challenges, and innovation in restorative ocean aquaculture development, siting, and operations in the coastal waters and exclusive economic zone through— 
(1)investment in research and technical assistance to ensure adverse impacts to the marine environment can be fully understood, anticipated, accounted for, and avoided and impacts to wild-capture fisheries and marine wildlife are minimized during the species selection, design, development, siting, and operation of aquaculture facilities; and (2)the development and application of best management practices to ensure the species selection, design, development, siting, and operation of restorative ocean aquaculture maximizes potential benefits while minimizing potential adverse impacts to the marine environment, marine wildlife, and wild-capture fisheries. 
(b)Use of existing programsThe Administrator shall use grant and research programs available to the Administrator to support the design, development, siting, and operation of restorative ocean aquaculture using best management practices to maximize potential benefits and minimize potential adverse impacts to the marine environment. (c)Prioritization in other programsIn carrying out other programs relating to aquaculture research and development, the Administrator shall prioritize restorative ocean aquaculture, including in carrying out— 
(1)the Small Business Innovation Research Program of the National Oceanic and Atmospheric Administration; (2)National Sea Grant College Program; and 
(3)section 2 of the Act of August 11, 1939 (15 U.S.C. 713c–3). (d)Prioritization within the programIn carrying out the program established by this section, the Administrator shall prioritize support for research and technology development that includes— 
(1)design analyses of restorative aquaculture systems to maximize ecosystem benefits while avoiding adverse impacts to the marine environment and wild-capture fisheries and marine wildlife; (2)spatial analyses to understand and evaluate where siting of restorative aquaculture can minimize adverse impacts to migratory birds and waterbirds, marine birds and mammals, endangered species, and other aspects of the current and projected future marine ecosystem; 
(3)design, spatial, and environmental analysis to understand and evaluate how siting and operations of land-based restorative aquaculture could impact surrounding communities and ecosystems; (4)monitoring both the individual and cumulative environmental impacts of current and proposed small scale aquaculture operations to inform potential impacts of large-scale operations and siting; 
(5)offshore monitoring, remediation, and mitigation technology development; and (6)understanding and preparing for impacts that climate change may have on design development, siting, and operations of restorative aquaculture facilities and the marine environment. 
(e)ReportNot later than one year after the date of enactment of this Act, the National Academies shall submit to the Administrator and to Congress a report that reviews, compiles, and synthesizes existing technologies and assessments of restorative ocean aquaculture to further inform ongoing research and technical assistance funded under subsection (c). (f)ContentThe report required by subsection (e) shall include the following: 
(1)A quantitative assessment of the capacity for sequestering and storing significant amounts of carbon from the atmosphere and ocean to mitigate the impacts of climate change. (2)A comprehensive assessment of the blue carbon potential for an aquaculture project, including its potential environmental impacts and cumulative impacts on native marine species and marine habitat and the potential adverse wildlife interactions likely to result from the use of restorative aquaculture technologies in use or under development worldwide. 
(3)A comprehensive assessment of the potential impacts, including cumulative impacts, to wild-capture fisheries and marine wildlife and the productivity thereof likely to result from the use of restorative aquaculture technologies in use or under development worldwide. (4)An assessment of any known ecosystems services that have been derived from restorative ocean aquaculture and design, including siting and size parameters that maximize those benefits. 
(5)A detailed discussion of the mitigation measures available currently to reduce any negative environmental or wild-capture fisheries and marine wildlife impacts identified and their degree of efficacy, as well as the real-time facility monitoring options available. (6)Recommendations of regionally relevant siting, installation, and operations standards necessary to ensure that restorative ocean aquaculture facilities are developed and operated in a manner which minimizes impacts to the marine environment and avoids and minimizes harmful interactions with marine wildlife and habitat or conflict with other existing ocean-user groups. 
(7)Economic analysis identifying the potential benefits and impacts to commercial and recreational fishing and ocean recreation industries resulting from restorative ocean aquaculture. (8)Recommendations for further research and assessments that should be supported. 
(9)A sustainability classification system to assess the various types of restorative aquaculture on a range of life cycle ecological and social benefits and provides a composite score with which to rank such types of restorative aquaculture. (g)Restorative ocean aquaculture definedThe term restorative ocean aquaculture means ocean and coastal propagation of seaweed or shellfish farming that generates positive ecological and social impact. 
(h)Authorization of AppropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each of fiscal years 2022 through 2026. IVCoastal Barrier Resource Act Amendments  401.Undeveloped coastal barrierSection 3(1) of the Coastal Barrier Resources Act (16 U.S.C. 3502(1)) is amended— 
(1)in the matter preceding subparagraph (A), by striking means and inserting includes;  (2)in subparagraph (A)— 
(A)in the matter preceding clause (i), by inserting bluff, after barrier spit,; and (B)in clause (ii), by inserting and related lands after aquatic habitats;  
(3)in subparagraph (B), by inserting , including areas that are and will be vulnerable to coastal hazards, such as flooding, storm surge, wind, erosion, and sea level rise after nearshore waters; and (4)in the matter following subparagraph (B), by striking , and man’s activities on such features and within such habitats, 
402.Coastal hazard pilot project 
(a)In general 
(1)ProjectThe Secretary of the Interior, in consultation with the Administrator and the Administrator of the Federal Emergency Management Agency, shall carry out a coastal hazard pilot project to propose definitions and criteria and produce draft digital maps of areas, including coastal mainland areas, which could be added to the John H. Chafee Coastal Barrier Resources System that are and will be vulnerable to coastal hazards, such as flooding, storm surge, wind, erosion and sea level rise, and areas not in such System to which barriers and associated habitats are likely to migrate or be lost as sea level rises. (2)Number of unitsThe project carried out under this section shall consist of the creation of maps for at least 10 percent of the System and may also identify additional new System units. 
(b)Report 
(1)In generalNot later than two years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the pilot project and the proposed definitions and criteria and costs of completing coastal hazard maps for the entire System. (2)ContentsThe report shall include a description of— 
(A)the final recommended digital maps created under the coastal hazard pilot project; (B)recommendations for the adoption of the digital maps created under this section by Congress; 
(C)a summary of the comments received from the Governors of the States, other government officials, and the public regarding the definitions, criteria, and maps;  (D)a description of the criteria used for the project and any related recommendations; and 
(E)the amount of funding necessary for completing coastal hazard maps for the entire System. (c)ConsultationThe Secretary shall prepare the report required under subsection (b)— 
(1)in consultation with the Governors of the States in which any System units newly identified areas are located; and (2)after— 
(A)providing an opportunity for the submission of public comments; and (B)considering any public comments submitted under subparagraph (A). 
403.Report on expanding Coastal Barrier Resources Act to the Pacific Coast, including Pacific Territories and Freely Associated States 
(a)DefinitionsIn this section, the following definitions apply: (1)Pacific Territories and Freely Associated StatesThe term Pacific Territories and Freely Associated States means each of American Samoa, Guam, the Republic of the Marshall Islands, the Federated States of Micronesia, and Palau. 
(2)Undeveloped coastal barrierThe term undeveloped coastal barrier has the meaning given the term in section 3 of the Coastal Barrier Resources Act (16 U.S.C. 3502) (as amended by section 501). (b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior shall prepare and submit a report to Congress on ways to integrate the Pacific Coast of the United States, including in the Pacific Territories and Freely Associated States into the John H. Chafee Coastal Barrier Resources System. 
(c)ConsultationThe Secretary shall prepare the report required under subsection (b)— (1)in consultation with the Governors of the affected States, territories, and Freely Associated States; and 
(2)after providing an opportunity for the submission and consideration of public comments. (d)ContentsThe report required under subsection (a) shall— 
(1)examine the potential for loss of human life and damage to fish, wildlife, and other natural resources, and the potential for the wasteful expenditure of Federal revenues, along the Pacific Coast, giving particular attention to tsunami, flood, erosion, and storm damage, and sea level rise impacts; (2)consider the biophysical processes needed to maintain habitat functions and coastal resiliency, accounting for climate and land use change; and 
(3)evaluate ways in which the definition of the term undeveloped coastal barrier under section 3 of the Coastal Barrier Resources Act (16 U.S.C. 3502) could be expanded to more accurately address the geology and functions of coastal barriers in areas along the Pacific Coast, including in the Pacific Territories and Freely Associated States, including the ways in which coastal bluffs, rocky outcroppings, beaches, wetlands, estuaries, coral reefs, mangroves, and other landforms in such areas function as coastal barriers by absorbing storm impacts, protecting inland communities from sea level rise impacts, providing habitat, and being subject to erosion. (e)Preparation and submission of maps (1)PreparationAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare maps identifying the boundaries of those undeveloped coastal barriers of the United States along the Pacific Coast, including in the Pacific Territories and Freely Associated States. 
(2)Submission to CongressNot later than three years after the date of submission of the report under subsection (b), the Secretary shall submit to Congress maps identifying the boundaries of those undeveloped coastal barriers of the United States along the Pacific Coast, including the Pacific Territories and Freely Associated States, that the Secretary considers to be appropriate for inclusion in the John H. Chafee Coastal Barrier Resources System. 404.Require disclosure to prospective buyers that property is in the Coastal Barrier Resources SystemSection 5 of the Coastal Barrier Resources Act (16 U.S.C. 3504) is amended by adding at the end the following: 
 
(c)Disclosure of limitations 
(1)RequirementNo person shall sell any interest in real property located in the System unless the person has disclosed to the buyer that the property is in the System and subject to the limitations under this section. (2)Notification to the SecretaryNot later than 60 days after the date of sale of any interest in real property located in the System, the seller shall notify the Secretary using the online system required by paragraph (3) of such sale and shall certify to the Secretary that such seller complied with the requirements of paragraph (1). 
(3)Online reporting systemNot later than one year after the date of enactment of the Ocean-Based Climate Solutions Act of 2021, the Secretary shall establish and maintain an online reporting system to facilitate notifications to the Secretary required by paragraph (2). (4)Civil penaltyAny person who violates this subsection shall be subject to a civil penalty of not more than $10,000. . 
405.Improve Federal agency compliance with Coastal Barrier Resources Act 
(a)In generalSection 7 of the Coastal Barrier Resources Act (16 U.S.C. 3506) is amended— (1)in subsection (a)— 
(A)by striking the Coastal Barrier Improvement Act of 1990 and inserting Ocean-Based Climate Solutions Act of 2021; and (B)by striking promulgate regulations and inserting revise or promulgate regulations and guidance, as necessary; and 
(2)by amending subsection (b) to read as follows:  (b)Reports and certification (1)ReportsThe head of each Federal agency affected by this Act shall annually report to the Secretary that such agency is in compliance with this Act. 
(2)CertificationThe Secretary shall annually certify whether each such agency is in compliance with this Act. (3)Failure to complyIf the Secretary certifies that an agency is not in compliance with this Act, the head of the agency shall report to Congress not later than 90 days after the date of such certification regarding how the agency will achieve compliance..  
(b)Technical correctionSection 3 of the Coastal Barrier Resources Act (16 U.S.C. 3502) is amended by striking Committee on Resources and inserting Committee on Natural Resources. 406.Excess Federal propertySection 4(e) of the Coastal Barrier Resources Act (16 U.S.C. 3503(e)) is amended by adding at the end of subsection (e) the following new paragraph: 
 
(3)Notwithstanding the provisions of 3502(1) and 3503(g) of this Act, the term undeveloped coastal barrier means any coastal barrier regardless of the degree of development.. 407.Emergency exceptions to limitations on expendituresSection 6(a) of the Coastal Barrier Resources Act (16 U.S.C. 3505(a)) is amended— 
(1)in paragraph (6), by striking subparagraph (E) and redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively; and (2)by adding at the end the following new paragraph: 
 
(7)Emergency actions necessary to the saving of lives and the protection of property and the public health and safety, if such actions are performed pursuant to sections 402, 403, and 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5107a; 5170b; and 5192) and are limited to actions that are necessary to alleviate the immediate emergency.. 408.Authorization of appropriationsSection 9 of the Coastal Barrier Resources Act (16 U.S.C. 3508) is amended by striking $2,000,000 and all that follows through the end of the sentence and inserting $5,000,000 for each of fiscal years 2022 through 2026.. 
VCoastal Zone Management Act Amendments 
501.Grants to further achievement of Tribal coastal zone objectives 
(a)Grants authorizedThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:  320.Grants to further achievement of Tribal coastal zone objectives (a)Grants authorizedThe Secretary may award competitive grants to Indian Tribes to further achievement of the objectives of such a Tribe for such Tribe’s Tribal coastal zone. 
(b)Cost share 
(1)In generalThe Federal share of the cost of any activity carried out with a grant of $200,000 or more under this section shall not exceed 95 percent of such cost, except as provided in paragraph (2). (2)WaiverThe Secretary may waive the application of paragraph (1) with respect to a grant to an Indian Tribe, or otherwise reduce the portion of the share of the cost of an activity required to be paid by an Indian Tribe under such paragraph. 
(c)CompatibilityThe Secretary may not award a grant under this section unless the Secretary determines that the activities to be carried out with the grant are compatible with this title. (d)Authorized objectives and purposesAmounts awarded as a grant under this section shall be used for 1 or more of the objectives and purposes authorized under subsections (b) and (c), respectively, of section 306A. 
(e)FundingThere is authorized to be appropriated to the Secretary $5,000,000 to carry out this section for each of fiscal years 2022 through 2026. (f)DefinitionsIn this section, the following definitions apply: 
(1)Indian landThe term Indian land has the meaning given such term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501). (2)Indian TribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(3)Tribal coastal zoneThe term Tribal coastal zone means any Indian land that is within the coastal zone. (4)Tribal coastal zone objectiveThe term Tribal coastal zone objective means, with respect to an Indian Tribe, any of the following objectives: 
(A)Protection, restoration, or preservation of areas in the Tribal coastal zone of such Tribe that hold— (i)important ecological, cultural, or sacred significance for such Tribe; or 
(ii)traditional, historic, and aesthetic values essential to such Tribe. (B)Preparing and implementing a special area management plan and technical planning for important coastal areas. 
(C)Any coastal or shoreline stabilization measure, including any mitigation measure, for the purpose of public safety, public access, or cultural or historical preservation.. (b)GuidanceNot later than 180 days after the date of enactment of this Act, the Administrator shall issue guidance for the program established under the amendment made by subsection (a), including the criteria for awarding grants under such program based on consultation with Indian Tribes. 
(c)Use of State grants To fulfill tribal objectivesSection 306A(c)(2) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a(c)(2)) is amended by striking and after the semicolon at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting ; and, and by adding at the end the following:  (F)fulfilling any Tribal coastal zone objective (as that term is defined in section 320).. 
(d)Other programs not affectedNothing in this section and the amendments made by this section may be construed to affect the ability of an Indian Tribe to apply for, receive assistance under, or participate in any program authorized by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other related Federal laws. 502.Eligibility of District of Columbia for Federal fundingSection 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes. 
503.Coastal and Estuarine Resilience and Restoration ProgramSection 307A of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456–1) is amended— (1)by striking the heading and inserting Coastal and Estuarine Resilience and Restoration Program; 
(2)by amending subsection (a) to read as follows:  (a)In generalThe Secretary may conduct a Coastal and Estuarine Resilience and Restoration Program, in cooperation with State, regional, and other units of government and the National Estuarine Research Reserves, for the purposes of— 
(1)protecting important coastal and estuarine areas that— (A)have significant conservation, recreation, coastal access, ecological, historical, or aesthetic value; 
(B)are threatened by conversion from their natural, undeveloped, or recreational state to other uses; or (C)could be managed or restored to effectively conserve, enhance, or restore ecological function or mitigate climate change; or 
(2)restoring developed property in vulnerable coastal and estuarine areas to a natural state to restore ecological function, allow for shoreline migration, and protect coastal communities.; (3)in subsection (c)— 
(A)by amending paragraph (7) to read as follows:  (7)Priority shall be given to lands that— 
(A)can be effectively managed and protected and that have significant recreation, ecological, historical, cultural, aesthetic, or community protection value; (B)to the maximum extent practicable, benefit communities that may not have adequate resources to prepare for or respond to coastal hazards or to access the coastline, including low income communities, communities of color, Tribal and Indigenous communities, and rural communities; and 
(C) 
(i)are under an imminent threat of conversion to a use that will degrade or otherwise diminish their natural, undeveloped, or recreational state; (ii)serve to mitigate the adverse impacts caused by coastal population growth in the coastal environment; 
(iii)are within a national estuarine research reserve designated under section 315, a national wildlife refuge, or a national estuary program, or are proposed for designation as such a reserve or other such protected area; or (iv)are under threat due to climate change or may serve to mitigate the adverse effects of climate change, including through the storage of blue carbon, and to facilitate inland migration of coastal ecosystems in response to sea level rise.; and 
(B)in paragraph (10), by striking triennially and inserting every 5 years; (4)in subsection (f)— 
(A)in paragraph (2)(B), by inserting for any territory of the United States that is unable to provide such match, after community,; and (B)in paragraph (4)— 
(i)in subparagraph (A)(i), by striking meets the criteria set forth in section 2(b) and inserting the goals set forth in subsection (b); (ii)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); 
(iii)in subparagraph (B) (as so redesignated), by striking described in (A) and inserting described in subparagraph (A); and (iv)by inserting at the end the following new subparagraph: 
 
(C)The value of ecosystem services that the acquired land provides, including as a buffer for storm surge, habitat for economically valuable species, and as blue carbon sink.; (5)in subsection (g), by striking 15 and inserting 20; 
(6)in subsection (h), by striking the second sentence; and (7)in subsection (l), by striking fiscal years 2009 through 2013 and inserting fiscal years 2022 through 2026. 
504.Coastal Zone Management FundSection 308 of Coastal Zone Management Act of 1972 (16 U.S.C. 1456a) is amended to read as follows:  308.Coastal Zone Management Fund (a)EstablishmentThere is established a fund, to be known as the Coastal Zone Management Fund, which shall consist of fees deposited into the Fund under section 307(i)(3) and any other funds appropriated to the Fund. 
(b)Grants for post-Disaster response to severe coastal flood events 
(1)In generalIn response to a major disaster declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of flood and related damages in the coastal zone of a State, the Secretary may issue a grant to such State for a purpose described in paragraph (2). (2)Eligible usesA State may use funds provided under this subsection to— 
(A)improve resilience to future severe coastal flood hazards including activities and projects related to— (i)publicly owned infrastructure; 
(ii)residential and commercial structures; (iii)natural infrastructure; or 
(iv)waste disposal sites and industrial facilities; (B)assess damages after a major disaster described in paragraph (1); 
(C)plan, design, or engineer a project to— (i)restore, expand, install, or relocate natural infrastructure; 
(ii)remove damaged assets, restore sites to safe conditions, and select alternative sites; or (iii)facilitate the landward migration of coastal ecosystems; or 
(D)implement a project described by subparagraph (C). (3)Federal shareThe Secretary may issue a grant under this subsection for an amount not to exceed— 
(A)90 percent of the cost of an activity described in subparagraph (A) or (B) of paragraph (2); (B)except as provided in subparagraph (C), 60 percent of the cost of an activity described in paragraph (2)(D); 
(C)75 percent of the cost of an activity provided for in a plan approved under subsection (d); or (D)100 percent of the cost of any activity described in subparagraph (A), (B), or (C) of paragraph (2) responding to the effects of a severe coastal flood in a disadvantaged community that is identified in a plan approved under subsection (d). 
(c)Grants for severe coastal flood hazard planning 
(1)In generalThe Secretary, at the request of a Governor of a coastal State or Tribe, may use amounts in the Fund to issue a grant to a coastal State or Tribe for developing a plan for the timely response to a severe coastal flood hazard. (2)ProposalTo be considered for a grant under this section, a State shall submit a grant proposal to the Secretary in a time, place, and manner determined by the Secretary. Such proposal shall— 
(A)describe the risks that severe coastal flood hazards pose in the State and goals for reducing loss of life and property and sustaining coastal ecosystems in response to these risks; (B)include consideration of related plans including the Coastal Zone Management Plan of the State or Tribe, the Hazard Mitigation Plan of the State or Tribe, applicable State plans under the Community Development Block Program, National Estuarine Research Reserve Disaster Mitigation and Response plans, and the severe coastal flood hazard preparedness plans, if any, of neighboring States; 
(C)be developed in conjunction with local governments in the coastal zone of the State and provided for public review and comment on the plan, including holding a public hearing and engaging disadvantaged communities; and (D)be substantially consistent with the guidance issued under subsection (e)(1)(C). 
(3)CriteriaIn determining the amount of a grant under this subsection, the Secretary shall consider the— (A)area and population of the coastal zone of the applicant State; 
(B)the risks that severe coastal flood hazards pose to the State; and (C)the reduction of severe coastal flood hazards expected as a result of the proposal. 
(4)Limitation on amount of funds to be awardedGrants made pursuant to this subsection in any fiscal year shall not exceed 50 percent of the funds in the Fund as a result of appropriations pursuant to subsection (i)(1). (5)Federal share (A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of an activity funded by a grant issued under this subsection shall not exceed— 
(i)75 percent of the cost of the activity; or (ii)85 percent of the cost of the activity in the case of a State that has enacted a requirement for the disclosure of severe coastal flood hazards, including sea level rise, that meets criteria for such disclosure established by the Secretary, to buyers of real estate in the coastal zone. 
(B)ExceptionThe Secretary may reduce or waive the matching requirement under paragraph (5) if a coastal State submits a written request to the Secretary for a waiver with a justification as to why the State cannot meet the match requirement, and the Secretary determines such justification is sufficient to waive such requirement. (d)Grants for Severe Coastal Flood Hazard Plan Implementation (1)In generalThe Secretary, at the Secretary’s discretion or at the request of the Governor of a State, may use amounts in the Fund to issue grants to a coastal State or National Estuarine Research Reserve with a severe coastal flood hazard preparedness plan approved under subsection (c) to implement the approved plan. 
(2)Eligible activitiesActivities eligible for funding under this subsection include— (A)conducting a public awareness campaign to inform the public and decisionmakers about severe coastal flood hazards; 
(B)developing, enacting, and administering a State or local law prohibiting new and significantly expanded development in areas at risk of severe coastal flood hazards;  (C)developing, enacting, and administering a State requirement for disclosure of severe coastal flood hazards, including sea level rise, to buyers of real estate; 
(D)making grants to local governments, or regional consortiums of local governments, to implement the State plan, including development of local or regional plans and site-specific plans or projects; and (E)planning, designing, and implementing projects to— 
(i)protect existing public infrastructure and residential and commercial properties, including built structures, natural infrastructure, and living shorelines; (ii)relocate infrastructure or structures at risk of damage by severe coastal flood hazards, restore such sites to safe conditions, and select alternative sites; 
(iii)remove structures damaged by severe coastal flood hazards and restore such site to safe conditions; (iv)protect waste disposal facilities in areas at risk of severe coastal flood hazards or relocate such facilities to alternative sites; and 
(v)facilitate the landward migration of coastal ecosystems. (3)CriteriaGrants made pursuant to this subsection shall be in response to an annual request for proposals. In determining the amount of a grant, the Secretary shall consider— 
(A)the area and population of the coastal zone of the State; (B)the risks that severe coastal flood hazards pose in the State and the reduction of coastal flood hazards expected as a result of the proposal; 
(C)demonstration of innovative approaches to preparing for severe coastal flood hazards; and (D)benefits to disadvantaged communities identified in a plan approved under this subsection. 
(4)Federal shareA grant under this subsection shall be limited to 75 percent of the cost of the proposal, except that the Secretary may reduce or waive the such matching requirement if a coastal State submits to the Secretary in writing a request for a waiver with a justification as to why the State cannot meet the match requirement, and the Secretary determines such justification is sufficient to waive such requirement. (e)Technical support to States (1)The Secretary shall take such actions as the Secretary determines necessary to support States in carrying out this section, including at a minimum the following: 
(A)Periodic assessment of storm flood risk and relative sea level and lake level changes along the United States coastline, including estimates of changes in storm intensity and relative sea or lake levels by 2040, 2060, 2080, and 2100. (B)Operation of an online mapping tool to describe areas at risk of temporary flooding from future coastal storms and permanent inundation as a result of sea or long term lake level changes. 
(C)Publication, not later than one year after the date of enactment of this section and periodically thereafter, of guidance for the development of State plans developed pursuant to subsection (d). (D)Establishment, not later than one year after the date of enactment of this section, of minimum criteria for disclosure of severe coastal flood hazards, including sea level rise, to buyers of real estate in the coastal zone. 
(E)Creation, not later than one year after the date of enactment of this section, and periodic updating, of an online dashboard describing the key features of State or local government requirements for disclosure of severe coastal flood hazards to buyers of real estate. (F)Establishment, not later than one year after the date of enactment of this section, after consultation with the Secretary of the Environmental Protection Agency, of standards for restoration to safe conditions of sites from which infrastructure or other structures have been relocated. 
(2)The guidance developed by the Secretary pursuant to paragraph (1)(C) shall, at a minimum— (A)provide information States need to establish State-specific estimates of severe coastal flood hazards, including more severe storms and relative sea and lake levels, and planning targets for such hazards for the years 2040, 2060, 2080, and 2100; 
(B)describe approaches the State should consider to prohibit new or expanded development in areas at risk of severe coastal flood hazards; (C)outline considerations for State grants to support local governments in the coastal zone, or consortiums of such governments acting on a regional basis, in developing or implementing parts of a plan pursuant to subsection (d); 
(D)describe methods for evaluation of response options including construction of structures to protect assets and relocation to alternative sites, including cost comparison in the context of available resources, and related considerations; (E)review options for establishing priorities for removal of damaged or abandoned structures and restoration of sites to safe conditions; 
(F)describe social justice policies and practices the State should consider adopting in carrying out the activities under this section, including criteria for identifying disadvantaged communities within the coastal zone of the State and the policies and practices the State should consider adopting to assure that interests of such communities are addressed in State plans developed pursuant to this section; (G)identify areas in coastal communities, or other locations in the State, that have minimal severe coastal flood hazards, that are appropriate for relocation of people and property, and can sustain the identity and cultural heritage of relocated communities; 
(H)provide information and practices for identifying coastal areas that are important to the successful landward migration of ecosystems in response to severe coastal flood hazards and measures for protecting these migration pathways; (I)identify tools to identify waste disposal sites and related sites that pose a risk of water pollution as a result of severe coastal flood hazards and describe practices the State should consider to protect or relocate such facilities or sites; and 
(J)describe opportunities to improve public access to the shoreline as a result of improved preparedness for severe coastal flood hazards. (f)AdministrationThe Secretary may use amounts in the Fund for expenses incident to the administration of this section, in an amount not to exceed $250,000 or 3 percent of the amount in the Fund, whichever is less, for each fiscal year. 
(g)Report to CongressThe Secretary shall, not later than three years after the date of enactment of this section and every 3 years thereafter, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce of the Senate a report describing the development of plans and projects under this section, changes in severe coastal flood hazards, including changes to risks to disadvantaged communities, and making recommendations to better respond to these challenges. (h)DefinitionsIn this section, the following definitions apply: 
(1)Severe coastal flood hazardsThe term severe coastal flood hazards means— (A)temporary flooding resulting from coastal storms and storm surge, tsunamis, and changing lake levels; and 
(B)permanent inundation from rising sea levels and land subsidence, including landward migration of shorelines impacting residential and commercial property, infrastructure, and ecosystems. (2)Natural infrastructureThe term natural infrastructure means coastal wetlands, beaches, dunes, marshes, mangrove forests, oyster beds, submerged aquatic vegetation, coral reefs, municipal green infrastructure, and living shorelines. 
(3)Publicly owned infrastructureThe term publicly owned infrastructure means buildings, structures, and facilities and appurtenances of drinking water, sewage treatment, natural gas, or electric power utilities owned by a municipal, county, or State government or a combination of such governments. (4)Waste disposal siteThe term waste disposal site means a publicly or privately owned solid waste landfill or disposal site, a hazardous waste landfill or disposal site, a site included on the National Priorities List developed under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601), and a site used for the disposal of coal combustion residuals from a coal fired plant that has been identified in a plan approved under subsection (d). 
(5)Disadvantaged communitiesThe term disadvantaged communities means areas of the coastal State identified in a plan approved under subsection (d) which disproportionately suffer from a combination of economic, health, and environmental burdens including poverty, high unemployment, air and water pollution, presence of hazardous wastes as well as high incidence of asthma and heart disease. (6)Living shorelineThe term living shoreline means a protected, stabilized coastal edge made of natural materials such as plants designed to provide wildlife habitat, as well as natural resilience to shorelines. 
(7)Municipal green infrastructureThe term municipal green infrastructure has the meaning given the term green infrastructure in paragraph (27) of section 1362 of title 33, United States Code. (8)Safe conditionsThe term safe conditions refers to standards for restoration of sites from which infrastructure or structures are relocated established by the Secretary pursuant to subsection (f)(1)(F) are protective of human health and the environment. 
(i)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated into the Fund for use by the Secretary $100,000,000 for each of fiscal years 2022 through 2026, which shall remain available until expended without fiscal year limitation. (2)Disaster reliefThere is authorized to be appropriated into the Fund for use by the Secretary to respond to a major disaster declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) such sums as may be necessary. Funds appropriated pursuant to this paragraph may only be used to make grants to the State or States in which the major disaster occurred and shall remain available until expended without fiscal year limitation.. 
505.Authorization of appropriationsSection 318(a) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464) is amended to read as follows:  (a)Sums appropriated to the SecretaryThere are authorized to be appropriated to the Secretary, to remain available until expended—  
(1)for grants under sections 306, 306A, and 309, $95,000,000 for each of fiscal years 2022 through 2026; and (2)for grants under section 315, $37,000,000 for each of fiscal years 2022 through 2026.. 
506.Amendments to National Estuarine Research Reserve System program 
(a)Designation of additional reservesNot later than five years after the date of enactment of this Act, the Administrator shall designate not less than 5 new national estuarine reserves under section 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461) that ensure the National Estuarine Research Reserve System includes areas in— (1)full representation of biogeographic regions, States, and Territories; and 
(2)each coastal State or Territory (as that term is defined in that Act). (b)Guidelines for tracking and modeling the impacts of climate changeSection 315(c) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461(c)) is amended— 
(1)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6); and (2)by inserting after paragraph (2) the following: 
 
(3)the establishment of coordinated long-term data monitoring and methods throughout the System for tracking and modeling the impacts of climate change on estuarine systems, including impacts on lake levels and sea levels;. (c)Land acquisition and constructionSection 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461) is amended by striking (g) and adding at the end the following: 
 
(g)Land Acquisition and constructionThe Secretary may use funds authorized under section 318 for land acquisition and the construction and renovations of facilities required to meet delivery of System programs and services, or to meet changing needs of program under this title. Such construction shall incorporate green design principles, materials, energy efficiency, and adaptive reuse strategies, and the development of innovative coastal technology and management strategies that enhance resilience of System facilities and lands. (h)Requirements for use of fundsIn using funds under subsection (g), the Secretary shall— 
(1)provide science-based information and technical assistance to coastal stakeholders and decisionmakers; (2)leverage the capabilities of nationwide protected area networks to address challenging coastal management issues such as climate change and vulnerability of coastal ecosystems and communities to coastal hazards; 
(3)serve as living laboratories and preferred places for National Oceanic and Atmospheric Administration research and fellowships on coastal and estuarine systems; (4)serve as critical sentinel sites for detecting environmental change and developing and demonstrating adaptation and mitigation strategies; 
(5)identify priority places for land acquisition, especially those lands required to enhance resilience to environmental change; and (6)engage coastal communities, stakeholders, and the public in education programs to increase scientific literacy of coastal environments, and to develop and train capable environmental stewards. 
(i)Systemwide Elements of the National Estuarine Research Reserve SystemThe Secretary shall coordinate systemwide programs and activities in the System including— (1)the centralized management and dissemination of data from System observation and monitoring networks; 
(2)a competitive grant program employing the collaborative research model on coastal research and management priorities to be conducted at research reserve sites focused on the priorities determined by the Secretary; and  (3)establish the Margaret A. Davidson Graduate Research Fellowship Program to address key coastal management questions and the coastal research and management priorities of the Reserve System and its place-based sites to help scientists and communities understand the coastal challenges that may influence future policy and management strategies. 
(j)Place-Based Program Elements of the National Estuarine Research Reserve SystemEach National Estuarine Research Reserve shall establish and maintain place-based program elements that include— (1)a research, monitoring, and observation network that detects environmental change and informs suitable adaptation and mitigation strategies where appropriate, and that supports systemwide activities stated in subsection (e); 
(2)education, outreach, and interpretive programs that communicate the value and changing dynamics of coastal systems; (3)stewardship programs that provide science-based tools, habitat management, and restoration and that provide resources and information to inform coastal management; 
(4)coastal training programs that provide technical assistance to coastal communities, resource managers, and coastal decisionmakers; and (5)the lands and facilities that support such accessible research, monitoring, stewardship, education, and coastal training activities. 
(k)DefinitionsIn this section, the following definitions apply: (1)Collaborative researchThe term collaborative research means the engagement of local decisionmakers and stakeholders directly in the research process so that their knowledge and needs will inform research questions, data analysis, and use of the products generated by the research. 
(2)Sentinel siteThe term sentinel site means a site with long-term research and monitoring capability to detect, document, and respond to emerging environmental changes that impact natural and human systems . 507.Working Waterfronts Grant Program The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following: 
 
322.Working Waterfronts Grant Program 
(a)Working waterfront task force 
(1)Establishment and functionsThe Secretary shall establish a task force to work directly with coastal States, user groups, and coastal stakeholders to identify and address critical needs with respect to working waterfronts. (2)MembershipThe members of the task force shall be appointed by the Secretary, and shall include— 
(A)experts in the unique economic, social, cultural, ecological, geographic, and resource concerns of working waterfronts; and (B)representatives from the National Oceanic and Atmospheric Administration’s Office of Coastal Management, the United States Fish and Wildlife Service, the Department of Agriculture, the Environmental Protection Agency, the United States Geological Survey, the Navy, the National Marine Fisheries Service, the Economic Development Administration, and such other Federal agencies as the Secretary considers appropriate. 
(3)FunctionsThe task force shall— (A)identify and prioritize critical needs with respect to working waterfronts in States that have a management program approved by the Secretary pursuant to section 306, in the areas of— 
(i)economic and cultural importance of working waterfronts to communities; (ii)changing environments and threats working waterfronts face from environmental changes, trade barriers, sea level rise, extreme weather events, ocean acidification, and harmful algal blooms; and 
(iii)identifying working waterfronts and highlighting them within communities; (B)outline options, in coordination with coastal States and local stakeholders, to address such critical needs, including adaptation and mitigation where applicable; 
(C)identify Federal agencies that are responsible for addressing such critical needs; and (D)recommend Federal agencies best suited to address any critical needs for which no agency is responsible under existing law. 
(4)Information to be consideredIn identifying and prioritizing policy gaps pursuant to paragraph (3), the task force shall consider the findings and recommendations contained in section VI of the report entitled The Sustainable Working Waterfronts Toolkit: Final Report, dated March 2013. (5)ReportNot later than 18 months after the date of enactment of this section, the task force shall submit a report to Congress on its findings. 
(6)ImplementationThe head of each Federal agency identified in the report pursuant to paragraph (3)(C) shall take such action as is necessary to implement the recommendations contained in the report by not later than one year after the date of issuance of the report. (b)Working waterfront grant program (1)EstablishmentThe Secretary shall establish a Working Waterfront Grant Program, in cooperation with appropriate State, regional, and other units of government, under which the Secretary may make a grant to any coastal State for the purpose of implementing a working waterfront plan approved by the Secretary under subsection (c). 
(2)GrantsThe Secretary shall award matching grants under the Working Waterfronts Grant Program to coastal States with approved working waterfront plans through a regionally equitable, competitive funding process in accordance with the following: (A)The Governor, or an agency designated by the Governor for coordinating the implementation of this section, in consultation with any appropriate local government, shall determine that the application is consistent with the State’s or territory’s approved coastal zone plan, program, and policies prior to submission to the Secretary. 
(B)In developing guidelines under this section, the Secretary shall consult with coastal States, other Federal agencies, and other interested stakeholders with expertise in working waterfront planning. (C)Coastal States may allocate grants to local governments, agencies, or nongovernmental organizations eligible for assistance under this section. 
(3)ConsiderationsIn awarding a grant to a coastal State, the Secretary shall consider— (A)the economic, cultural, and historical significance of working waterfront to the coastal State; 
(B)the demonstrated working waterfront needs of the coastal State as outlined by a working waterfront plan approved for the coastal State under subsection (c), and the value of the proposed project for the implementation of such plan; (C)the ability to leverage funds among participating entities, including Federal agencies, regional organizations, State and other government units, landowners, corporations, or private organizations; 
(D)the potential for rapid turnover in the ownership of working waterfront in the coastal State, and where applicable the need for coastal States to respond quickly when properties in existing or potential working waterfront areas or public access areas as identified in the working waterfront plan submitted by the coastal State come under threat or become available; and (E)the impact of the working waterfront plan approved for the coastal State under subsection (c) on the coastal ecosystem and the users of the coastal ecosystem. 
(4)Timeline for approvalThe Secretary shall approve or reject an application for such a grant not later than 60 days after receiving an application for the grant. (c)Working waterfront plans (1)Development and submission of planTo be eligible for a grant under subsection (b), a coastal State shall submit to the Secretary a comprehensive working waterfront plan in accordance with this subsection, or be in the process of developing such a plan and have an established working waterfront program at the State or local level. 
(2)Plan requirementsSuch plan— (A)shall provide for preservation and expansion of access to coastal waters to persons engaged in commercial fishing, recreational fishing and boating businesses, aquaculture, boatbuilding, or other water-dependent, coastal-related business; 
(B)shall include— (i)an assessment of the economic, social, cultural, and historic value of working waterfront to the coastal State; 
(ii)a description of relevant State and local laws and regulations affecting working waterfront in the geographic areas identified in the working waterfront plan; (iii)identification of geographic areas where working waterfronts are currently under threat of conversion to uses incompatible with commercial and recreational fishing, recreational fishing and boating businesses, aquaculture, boatbuilding, or other water-dependent, coastal-related business, and the level of that threat; 
(iv)identification of geographic areas with a historic connection to working waterfronts where working waterfronts are not currently available, and, where appropriate, an assessment of the environmental impacts of any expansion or new development of working waterfronts on the coastal ecosystem; (v)identification of other working waterfront needs including improvements to existing working waterfronts and working waterfront areas; 
(vi)a strategic and prioritized plan for the preservation, expansion, and improvement of working waterfronts in the coastal State; (vii)for areas identified under clauses (iii), (iv), (v), and (vi), identification of current availability and potential for expansion of public access to coastal waters; 
(viii)a description of the degree of community support for such strategic plan; and (ix)a contingency plan for properties that revert to the coastal State pursuant to determinations made by the coastal State under subsection (g)(4)(C); 
(C)may include detailed descriptions of environmental impacts on working waterfronts, including hazards, sea level rise, inundation exposure, and other resiliency issues; (D)may be part of the management program approved under section 306; 
(E)shall utilize to the maximum extent practicable existing information contained in relevant surveys, plans, or other strategies to fulfill the information requirements under this paragraph; and (F)shall incorporate the policies and regulations adopted by communities under local working waterfront plans or strategies in existence before the date of enactment of this section. 
(3)A working waterfront plan— (A)shall be effective for purposes of this section for the 5-year period beginning on the date it is approved by the Secretary; 
(B)must be updated and re-approved by the Secretary before the end of such period; and (C)shall be complimentary to and incorporate the policies and objectives of regional or local working waterfront plans as in effect before the date of enactment of this section or as subsequently revised. 
(4)The Secretary may— (A)award planning grants to coastal States for the purpose of developing or revising comprehensive working waterfront plans;  
(B)award grants consistent with the purposes of this section to States undertaking the working waterfront planning process under this section, for the purpose of preserving and protecting working waterfronts during such process; and (C)determine that a preexisting coastal land use plan for that State is in accordance with the requirements of this subsection. 
(5)Any coastal State applying for a working waterfront grant under this title shall— (A)develop a working waterfront plan, using a process that involves the public and those with an interest in the coastal zone; 
(B)coordinate development and implementation of such a plan with other coastal management programs, regulations, and activities of the coastal State; and (C)if the coastal State allows qualified holders (other than the coastal State) to enter into working waterfront covenants, provide as part of the working waterfront plan under this subsection a procedure to ensure that the qualified holders are fulfilling such qualified holder's obligations under the working waterfront covenant. 
(d)Uses, terms, and conditionsA grant under this section may be used— (1)to acquire a working waterfront, or an interest in a working waterfront; 
(2)to make improvements to a working waterfront, including the construction or repair of wharfs, boat ramps, or related facilities; or (3)for necessary climate change adaptation or mitigation. 
(e)Public access requirementA working waterfront project funded by grants made under this section must provide for expansion, improvement, or preservation of reasonable and appropriate public access to coastal waters at or in the vicinity of a working waterfront, except for commercial fishing or other industrial access points where the coastal State determines that public access would be unsafe. (f)Limitations (1)Except as provided in paragraph (2), a grant awarded under this section may be used to purchase working waterfront or an interest in working waterfront, including an easement, only from a willing seller and at fair market value. 
(2)A grant awarded under this section may be used to acquire working waterfront or an interest in working waterfront at less than fair market value only if the owner certifies to the Secretary that the sale is being entered into willingly and without coercion. (3)No Federal, State, or local entity may exercise the power of eminent domain to secure title to any property or facilities in connection with a project carried out under this section. 
(g)Allocation of grants to local governments and other entities 
(1)Designation of qualified holderSubject to the approval of the Secretary, a coastal State may, as part of an approved working waterfront plan, designate as a qualified holder any unit of State or local government or nongovernmental organization, if the coastal State is ultimately responsible for ensuring that the property will be managed in a manner that is consistent with the purposes for which the land entered into the program. (2)AllocationA coastal State or a qualified holder designated by a coastal State may allocate to a unit of local government, nongovernmental organization, fishing cooperative, or other entity, a portion of any grant made under this section for the purpose of carrying out this section, except that such an allocation shall not relieve the coastal State of the responsibility for ensuring that any funds so allocated are applied in furtherance of the coastal State’s approved working waterfront plan. 
(3)ExceptionsA qualified holder may hold title to or interest in property acquired under this section, except that— (A)all persons holding title to or interest in working waterfront affected by a grant under this section shall enter into a working waterfront covenant; 
(B)such covenant shall be held by the coastal State or a qualified holder designated under paragraph (1); (C)if the coastal State determines, on the record after an opportunity for a hearing, that the working waterfront covenant has been violated— 
(i)all right, title, and interest in and to the working waterfront covered by such covenant shall, except as provided in subparagraph (D), revert to the coastal State; and (ii)the coastal State shall have the right of immediate entry onto the working waterfront; and 
(D)if a coastal State makes a determination under subparagraph (C), the coastal State may convey or authorize the qualified holder to convey the working waterfront or interest in working waterfront to another qualified holder. (h)Matching contributions (1)In generalExcept as provided in paragraph (2), the Secretary shall require that each coastal State that receives a grant under this section, or a qualified holder designated by that coastal State under subsection (g), shall provide matching funds in an amount equal to at least 25 percent of the total cost of the project carried out with the grant. As a condition of receipt of a grant under this section, the Secretary shall require that a coastal State provide to the Secretary such assurances as the Secretary determines are sufficient to demonstrate that the share of the cost of each eligible project that is not funded by the grant awarded under this section has been secured. 
(2)WaiverThe Secretary may waive the application of paragraph (1) for any qualified holder that is an underserved community, a community that has an inability to draw on other sources of funding because of the small population or low income of the community, or for other reasons the Secretary considers appropriate. (3)In-kind contributionsA local community designated as a qualified holder under subsection (g) may use funds or other in-kind contributions donated by a nongovernmental partner to satisfy the matching funds requirement under this subsection. 
(4)Funding from other Federal sourceIf financial assistance under this section represents only a portion of the total cost of a project, funding from other Federal sources may be applied to the cost of the project. (5)Value of a working waterfrontThe Secretary shall treat as non-Federal match the value of a working waterfront or interest in a working waterfront, including conservation and other easements, that is held in perpetuity by a qualified holder, if the working waterfront or interest is identified in the application for the grant and acquired by the qualified holder not later than three years of the grant award date, or not later than three years after the submission of the application and before the end of the grant award period. Such value shall be determined by an appraisal performed at such time before the award of the grant as the Secretary considers appropriate. 
(6)Other considerationsThe Secretary shall treat as non-Federal match the costs associated with acquisition of a working waterfront or an interest in a working waterfront, and the costs of restoration, enhancement, or other improvement to a working waterfront, if the activities are identified in the project application and the costs are incurred within the period of the grant award, or, for working waterfront described in paragraph (6), within the same time limits described in that paragraph. Such costs may include either cash or in-kind contributions. (i)Limit on administrative costsNo more than 5 percent of the funds made available to the Secretary under this section may be used by the Secretary for planning or administration of the program under this section. 
(j)Other technical and financial assistance 
(1)Up to 5 percent of the funds appropriated under this section shall be used by the Secretary for purposes of providing technical assistance as described in this subsection. (2)The Secretary shall— 
(A)provide technical assistance to coastal States and local governments in identifying and obtaining other sources of available Federal technical and financial assistance for the development and revision of a working waterfront plan and the implementation of an approved working waterfront plan; (B)provide technical assistance to States and local governments for the development, implementation, and revision of comprehensive working waterfront plans, which may include, subject to the availability of appropriations, planning grants and assistance, pilot projects, feasibility studies, research, and other projects necessary to further the purposes of this section; 
(C)assist States in developing other tools to protect working waterfronts; (D)collect and disseminate to States guidance for best storm water management practices in regards to working waterfronts; 
(E)provide technical assistance to States and local governments on integrating resilience planning into working waterfront preservation efforts; and (F)collect and disseminate best practices on working waterfronts and resilience planning. 
(k)Reports 
(1)The Secretary shall— (A)develop performance measures to evaluate and report on the effectiveness of the program under this section in accomplishing the purpose of this section; and 
(B)submit to Congress a biennial report that includes such evaluations, an account of all expenditures, and descriptions of all projects carried out using grants awarded under this section. (2)The Secretary may submit the biennial report under paragraph (1)(B) by including it in the biennial report required under section 316. 
(l)DefinitionsIn this section, the following definitions apply: (1)Qualified holderThe term qualified holder means a coastal State or a unit of local or coastal State government or a non-State organization designated by a coastal State under subsection (g). 
(2)Working waterfrontThe term working waterfront means real property (including support structures over water and other facilities) that provides access to coastal waters to persons engaged in commercial and recreational fishing, recreational fishing and boating businesses, boatbuilding, aquaculture, or other water-dependent, coastal-related business and is used for, or that supports, commercial and recreational fishing, recreational fishing and boating businesses, boatbuilding, aquaculture, or other water-dependent, coastal-related business. (3)Working waterfront covenantThe term working waterfront covenant means an agreement in recordable form between the owner of working waterfront and one or more qualified holders, that provides such assurances as the Secretary may require that— 
(A)the title to or interest in the working waterfront will be held by a grant recipient or qualified holder in perpetuity, except as provided in subparagraph (C); (B)the working waterfront will be managed in a manner that is consistent with the purposes for which the property is acquired pursuant to this section, and the property will not be converted to any use that is inconsistent with the purpose of this section; 
(C)if the title to or interest in the working waterfront is sold or otherwise exchanged— (i)all working waterfront owners and qualified holders involved in such sale or exchange shall accede to such agreement; and 
(ii)funds equal to the fair market value of the working waterfront or interest in working waterfront shall be paid to the Secretary by parties to the sale or exchange, and such funds shall, at the discretion of the Secretary, be paid to the coastal State in which the working waterfront is located for use in the implementation of the working waterfront plan of the State approved by the Secretary under this section; and (D)such covenant is subject to enforcement and oversight by the coastal State or by another person as determined appropriate by the Secretary. 
(m)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $12,000,000 for each of fiscal years 2022 through 2026 to carry out this section.. VIInsular Affairs 601.DefinitionsIn this title, the following definitions apply: 
(1)Freely Associated StatesThe term Freely Associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau. (2)TerritoryThe term Territory means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, or the Virgin Islands of the United States. 
(3)Insular areasThe term Insular Areas means the Territories and the Freely Associated States. 602.Insular Area Climate Change Interagency Task Force (a)Establishment of task forceNot later than 90 days after the date of enactment of this Act, the following shall jointly establish the Insular Area Climate Change Interagency Task Force (hereafter in this section referred to as the Task Force): 
(1)The Secretary of the Interior. (2)The Secretary of Energy. 
(3)The Secretary of State. (4)The Secretary of Housing and Urban Development. 
(5)The Secretary of Agriculture. (6)The Secretary of Commerce. 
(7)The Secretary of the Federal Emergency Management Agency. (8)The Secretary of the Environmental Protection Agency. 
(b)ChairpersonThe Task Force shall be chaired by the Administrator of the Federal Emergency Management Agency. (c)DutiesThe Task Force shall— 
(1)evaluate all Federal programs regarding ways to provide greater access to Federal programs and equitable baseline funding in relation to States, to territories for climate change planning, mitigation, adaptation, and resilience; (2)identify statutory barriers to providing territories greater access to Federal programs and equitable baseline funding; and 
(3)provide recommendations related to climate change in Insular Areas. (d)Comprehensive reportNot later than one year after the establishment of the Task Force, the Task Force, in consultation with Insular Areas governments, shall issue a comprehensive report that— 
(1)identifies Federal programs that have an impact on climate change planning, mitigation, adaptation, and resilience, but exclude territories in regard to eligibility, funding, and assistance, or do not provide equitable baseline funding in relation to States; and (2)provides advice and recommendations related to climate change in Insular Areas, such as new suggested Federal programs or initiatives. 
(e)Publication; public availabilityThe Administrator of the Federal Emergency Management Agency shall ensure that the report required under subsection (d) is— (1)submitted to the Committees on Energy and Commerce and Natural Resources of the House of Representatives, and Energy and Natural Resources of the Senate; 
(2)published in the Federal Register for public comment for a period of at least 60 days; and (3)made available on a public website along with any comments received during the public comment period required under paragraph (2). 
603.Runit Dome report and monitoring activities 
(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of the Interior shall submit to the Committees on Natural Resources and Energy and Commerce of the House of Representatives, and to the Committee on Energy and Natural Resources of the Senate, a report, prepared by independent experts not employed by the United States Government, on the impacts of climate change on the Runit Dome nuclear waste disposal site in Enewetak Atoll, Marshall Islands, and on other environmental hazards in the vicinity thereof. The report shall include the following: (1)A detailed scientific analysis of any threats to the environment, and to the health and safety of Enewetak Atoll residents, posed by each of the following: 
(A)The Runit Dome nuclear waste disposal site. (B)Crypts used to contain nuclear waste and other toxins on Enewetak Atoll. 
(C)Radionuclides and other toxins present in the lagoon of Enewetak Atoll, including areas in the lagoon where nuclear waste was dumped. (D)Radionuclides and other toxins, including beryllium, which may be present on the islands of Enewetak Atoll as a result of nuclear tests and other activities of the U.S. government, including tests of chemical and biological warfare agents, rocket tests, contaminated aircraft landing on Enewetak Island, and nuclear cleanup activities. 
(E)Radionuclides and other toxins that may be present in the drinking water on Enewetak Island or in the water source for the desalination plant. (F)Radionuclides and other toxins that may be present in the groundwater under and in the vicinity of the nuclear waste disposal facility on Runit Island. 
(2)A detailed scientific analysis of the extent to which rising sea levels, severe weather events and other effects of climate change might exacerbate any of the threats identified above. (3)A detailed plan, including costs, to relocate all of the nuclear waste and other toxic waste contained in— 
(A)the Runit Dome nuclear waste disposal site; (B)all of the crypts on Enewetak Atoll containing such waste; and 
(C)the three dumping areas in Enewetak’s lagoon to a safe, secure facility to be constructed in an uninhabited, unincorporated territory of the United States. (b)Marshallese participationThe Secretary of the Interior shall allow scientists or other experts selected by the Republic of the Marshall Islands to participate in all aspects of the preparation of the report required by subsection (a), including, without limitation, developing the work plan, identifying questions, conducting research, and collecting and interpreting data. 
(c)PublicationThe report required in subsection (a) shall be published in the Federal Register for public comment for a period of not fewer than 60 days. (d)Public availabilityThe Secretary of the Interior shall publish the study required under subsection (a) and results submitted under subsection (b) on a public website. 
(e)Authorization of appropriation for reportThere is authorized to be appropriated for the Office of Insular Affairs of the Department of the Interior for fiscal year 2022 such sums as may be necessary to produce the report required in subsection (a). (f)Indefinite authorization of appropriation for Runit Dome monitoring activitiesThere is authorized to be appropriated to the Department of Energy such sums as may be necessary to comply with the requirements of section 103(f)(1)(B) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921b(f)(1)(B)). 
604.Coastal management technical assistance and report 
(a)Technical assistance 
(1)In generalThe Administrator, acting through the Director of the Office for Coastal Management, shall provide technical assistance to Insular Areas to enhance coastal management and climate change programs of the Insular Areas. (2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026. 
(b)Annual reportThe Administrator, acting through the Director of the Office for Coastal Management, shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate every 5 years on the status of the following in Insular Areas: (1)Wetland, mangrove, and estuary conditions. 
(2)Climate change impacts, including ecological, economic and cultural impacts. 605.Climate Change Insular Research Grant Program (a)In generalThe Administrator shall establish a Climate Change Insular Research Grant Program to provide grants to institutions of higher education in Insular Areas for monitoring, collecting, synthesizing, analyzing, and publishing local climate change data. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each of fiscal years 2022 through 2026. 606.National Weather Service technical assistance grants (a)Technical assistance and outreach (1)In generalThe Administrator, acting through the Director of the Office for Coastal Management, shall provide technical assistance and outreach to Insular Areas of the United States through the San Juan, Tiyan, and Pago Pago Weather Forecast Offices of the National Weather Service. For the purposes of this section, the Administrator may also employ other agency entities as the Administrator considers necessary, in order to improve weather data collection, produce more accurate tropical weather forecasts, and provide science, data, information, and impact-based decision support services to reduce tsunami, hurricane, typhoon, drought, tide, and sea level rise impacts in Insular Areas. 
(2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026. (b)Grants (1)In generalThe Administrator, may provide grants to academic, nonprofit, and local entities to conduct climate change research to improve weather data collection, produce more accurate tropical weather forecasts, and provide science, data, information, and impact-based decision support services to reduce tsunami, hurricane, typhoon, drought, tide, and sea level rise impacts in the Insular Areas. 
(2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026. 607.Coral reef prize competitions (a)Prize competitionsThe Administrator, acting through the Director of the Office of Science and Technology, shall work with the head of each Federal agency represented on the U.S. Coral Reef Task Force established under Executive Order 13089 (63 Fed. Reg. 32701) to establish prize competitions in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), that promote coral reef research and conservation.  
(b)Waiver of matching requirementSection 204(b) of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403(b)) is amended— (1)by striking the enumerator and heading for paragraph (2) and inserting the following: 
 
(2)Waivers 
(A)Need and benefit; and 
(2)by adding at the end of paragraph (2) the following:  (B)Sustaining coral reef management and monitoringThe Administrator shall waive all the matching requirement under paragraph (2) for grants to implement State and territorial coral reef conservation cooperative agreements to sustain coral reef management and monitoring in Florida, Hawaii, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of the United States.. 
608.Ocean and Coastal Mapping Integration ActSection 12204 of the Ocean and Coastal mapping Integration Act (33 U.S.C. 3503) is amended— (1)in paragraph (12) by striking and; 
(2)in paragraph (13) by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(14)The study of insular areas and the effects of climate change.. 609.Office of Insular Affairs Technical Assistance Program (a)In generalThe Secretary of the Interior, acting through the Office of Insular Affairs Technical Assistance Program, shall provide technical assistance for climate change planning, mitigation, and adaptation to Territories and Freely Associated States under the jurisdiction of such Program. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2022 through 2026. 610.Non-Federal cost-share waiverSection 501 of the Omnibus Territories Act of 1977 (48 U.S.C. 1469a), is amended by adding at the end the following: 
 
(e)Notwithstanding any other provision of law, in the case of the Insular Areas, any department or agency shall waive any requirement for non-Federal matching funds under $750,000 (including in-kind contributions) required by law to be provided by those jurisdictions.. 611.Disaster relief non-Federal cost-share waiverFunding made available to an Insular Area for disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) shall not be subject to a non-Federal share funding requirement.  
VIIStrengthening Marine Mammal Conservation 
701.Conservation of marine mammals adversely affected by climate change 
(a)In generalThe Marine Mammal Protection Act of 1974 (16 U.S.C. 1361 et seq.) is amended by inserting after section 120 the following:  121.Conservation of marine mammals adversely affected by climate change (a)Climate impact management plans (1)Within 24 months after the date of enactment of this section, the Administrator, in consultation with the Marine Mammal Commission, shall publish in the Federal Register, after notice and opportunity for public comment, a list of those marine mammal species and population stocks in waters under the jurisdiction of the United States for which climate change, alone or in combination or interaction with other factors, is more likely than not to result in a decline in population abundance, of impeding population recovery, or of reducing carrying capacity. The list shall identify— 
(A)any species or population stock for which such impacts are likely to occur within 20 years; and (B)any species or population stock listed as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for which such impacts have more than a remote possibility of occurring within 100 years. 
(2) 
(A)The Administrator, in consultation with the Marine Mammal Commission, shall review the list adopted pursuant to paragraph (1) at least once every 5 years, or more frequently if significant new information becomes available, and, after notice and opportunity for public comment, shall publish a revised list in the Federal Register. (B)Within 12 months after receiving the petition of an interested person under section 553(e) of title 5, United States Code, to add a marine mammal species or population stock to the list published under paragraph (1), the Administrator, in consultation with the Marine Mammal Commission and after notice and opportunity for public comment, shall publish in the Federal Register its finding of whether the petitioned action is warranted. If the petitioned action is deemed warranted, the Administrator shall publish at the same time the revision adding such species or population stock. 
(3)The list published under paragraph (1), and any revisions thereto made in accordance with paragraph (2), shall include a determination of whether a climate impact management plan will promote the conservation of species or stocks listed pursuant to paragraph (1)(C). (4) (A) (i)The Administrator shall publish in the Federal Register a draft climate impact management plan for each marine mammal species or population stock— 
(I)listed under paragraph (1)(A), within 18 months after the listing; and (II)listed under paragraph (1)(B), within 30 months after the listing. 
(ii)Each draft climate impact management plan shall be developed in consultation with the Marine Mammal Commission and, as appropriate, other Federal agencies, and shall be made available for public review and comment for a period not to exceed 90 days.  (iii)No later than 120 days after the close of the comment period required under clause (ii), the Administrator shall issue a final climate impact management plan and implementing regulations that are consistent with the other provisions of this section and, to the full extent available under the Administrator’s authorities under this Act and other statutes, implement the conservation and management measures identified in the plan. 
(B)Each management plan under subparagraph (A) shall include a comprehensive strategy for conserving and recovering of such marine mammal stocks and species given the anticipated direct and indirect effects of climate change and increasing resiliency in the species or population stock, and shall identify conservation and management measures to— (i)conserve and recover such species and population stocks given the anticipated adverse effects of climate change on such species and population stocks and their prey; 
(ii)monitor, reduce, and prevent interactions with fisheries and other human activities that may occur as a result of changes in marine mammal distribution or other indirect effects of climate change; (iii)increase resiliency by materially reducing other human impacts on such species and population stocks, including but not limited to the reduction of incidental taking of marine mammals and of the degradation of the habitat of such species and population stocks, and by managing prey species to improve the availability of prey to such species and population stocks; and 
(iv)take any other action as may be necessary to implement the strategy set forth in the plan. (C)Each management plan under subparagraph (A) shall include objective, measurable criteria for evaluating the effectiveness and sufficiency of such measures to meet the purposes of this Act. 
(D) 
(i)All other Federal agencies shall, in consultation with and with the assistance of the Administrator, utilize their authorities in furtherance of the strategy and conservation and management measures set forth in climate impact management plans developed under this subsection and ensure that their actions do not conflict or interfere with the objectives of such management plans. The Administrator shall consult with the Marine Mammal Commission and, as may be warranted, other agencies in the implementation of such plans. (ii)With respect to any Federal agency action authorized, funded, or undertaken by such agency that, in the view of the Administrator or of the agency, may conflict or interfere with the objectives of such management plans, such agency shall, in consultation with the Administrator, ensure that such action is consistent with the management plans. To the extent that it is impossible for such action to be consistent with the management plan, the Administrator shall require measures to minimize any such conflicts, in addition to any other measures required by law, and the agency shall adopt such measures required by the Administrator. 
(E)When appropriate, the Administrator may, and is encouraged to, integrate climate impact management plans into conservation plans adopted under section 115(b) or recovery plans adopted under section 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)).  (F)The Administrator shall review climate impact management plans and implementing regulations at least once every 5 years, and shall revise and amend them as necessary to meet the goals and requirements of this section. Any changes shall be subject to the procedures and requirements applicable to the adoption of the initial plans and regulations. 
(5)The Administrator shall report to Congress four years after the date of enactment of this section, and every 2 years thereafter, on— (A)actions taken to implement this section; 
(B)any backlog in meeting the schedule set forth in this subsection for adopting, reviewing, and implementing climate impact management plans, or additional resources necessary to address any such backlog; and (C)the effectiveness of implementation and sufficiency of the measures adopted in climate impact management plans, and any recommendations for improving the process or the applicable legislation. 
(b)Monitoring of climate impactsThe Administrator shall establish a program within the National Oceanic and Atmospheric Administration to monitor the adverse impacts of climate change on marine mammals. The purposes of the monitoring program shall be to— (1)improve models of projected future changes in marine mammal distribution and densities resulting from climate change; 
(2)identify and monitor interactions with fisheries and other human activities that may occur as a result of changes in marine mammal distribution or other effects of climate change; (3)monitor the abundance of species and population stocks, to an extent sufficient to detect a 20 percent population decline over 20 years; 
(4)improve understanding of the impacts of climate change on marine mammal species and population stocks; and (5)assess the direct and indirect contributions of marine mammals to carbon reduction, including through carbon sequestration and nutrient cycling. 
(c)Promulgation of regulations for listing marine mammals adversely impacted by climate changeThe Administrator shall, within 120 days after the date of enactment of this section— (1)publish in the Federal Register for public comment, for a period of not less than 60 days, regulations for listing marine mammal species and population stocks adversely impacted by climate change, alone or in combination or interaction with other factors, as described in paragraphs (1) and (2) of subsection (a), taking into account both quantitative and qualitative indicators of adverse impacts of climate change and human activities on such species and stocks, including— 
(A)direct and indirect mortality and serious injury; (B)loss or degradation of habitat; 
(C)changes in the distribution or availability of prey; (D)changes in the distribution of marine mammal species and population stocks; 
(E)decreased genetic diversity or reproductive success; (F)increased susceptibility to pathogens; and 
(G)increased likelihood of interactions with fisheries and other human activities; and (2)no later than 90 days after the close of the period for such public comment, publish in the Federal Register final regulations for listing marine mammals as required by paragraph (a), to be reviewed at least once every three years. 
(d)Lack of quantitative informationThe lack of quantitative information shall not be a basis for a determination under subsection (c) that a species or population stock is not adversely impacted by climate change, alone or in combination or interaction with other factors, as described in paragraphs (1) and (2) of subsection (a). (e)Estimation of potential biological removal (1)The Administrator, in estimating the potential biological removal level in stock assessments prepared in accordance with section 117, shall consider the adverse impacts of climate change in determining the recovery factor applied to each stock. 
(2)The Administrator, in preparing stock assessments in accordance with section 117, shall reexamine the stock definition and geographic range of marine mammal species and population stocks to identify climate-related changes in spatial distribution and stock definition and to identify how such changes may affect human impacts to the species. (f)Authority To enter into agreementsThe Administrator shall— 
(1)periodically review the status of agreements with foreign governments under section 108(a) concerning the management of transboundary marine mammal species and population stocks, and their prey species, that are or may be affected by climate change; and (2)through the Administrator of State, initiate the amendment of any such agreement, or negotiations for the development of bilateral or multinational agreements, consistent with the goals and policies of this section. 
(g)ConstructionThis section shall not be construed to limit or restrict any other responsibility of the Administrator or of any other person under this Act or any other statute. (h)Authorization of appropriations (1)There is authorized to be appropriated to the Administrator carry out this section, $3,000,000 for each of fiscal years 2022 through 2026. 
(2)There is authorized to be appropriated to the Administrator of the Interior to carry out this section, $2,000,000 for each of fiscal years 2022 through 2026. (3)There is authorized to be appropriated to the Marine Mammal Commission to carry out this section, $1,000,000 for each of fiscal years 2022 through 2026.. 
(b)Clerical amendmentThe table of contents in the first section of such Act is amended by inserting after the item relating to section 120 the following:   Sec. 121. Conservation of marine mammals adversely affected by climate change.. 702.Vessel speed restrictions in marine mammal habitat (a)In generalThe Marine Mammal Protection Act of 1974 (16 U.S.C. 1361 et seq.) is further amended by inserting after section 121 the following: 
 
122.Vessel speed restrictions in marine mammal habitat 
(a)In generalThe Administrator shall, in coordination with the Marine Mammal Commission and the Commandant of the Coast Guard and applying the best available scientific information, designate areas of importance for marine mammals known to experience vessel strikes and establish for each such area a seasonal or year-round mandatory vessel restrictions to reduce vessel strikes, as necessary, for all vessels operating in such areas. (b)Areas of importanceAreas designated under subsection (a) may include— 
(1)the important feeding, breeding, calving, rearing, or migratory habitat for strategic stocks of marine mammals, including all areas designated as critical habitat for any marine mammal under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533);  (2)areas of high marine mammal mortality, injury, or harassment, including the disruption of vocalization patterns and masking of biologically important sounds, caused by vessel ship strikes or underwater vessel noise; 
(3)any area designated as a National Marine Sanctuary, National Marine Monument, National Park, or National Wildlife Refuge; and (4)areas of high marine mammal primary productivity with year-round or seasonal aggregations of marine mammals to which this section applies. 
(c)Deadline for regulationsNot later than three years after the date of enactment of this section, the Administrator shall designate areas under subsection (a) and issue such regulations as are necessary to carry out this section and to designate areas of importance pursuant to this Act, consistent with notice and comment requirements under chapter 5 of title 5, United States Code. (d)Modifying or designating new areas of importance (1)In generalThe Administrator shall issue regulations to modify or designate the areas of importance under this section within 180 days after the issuance of regulations to establish or to modify critical habitat for strategic stocks of marine mammals pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(2)ReexaminationThe Administrator shall— (A)reexamine the areas of importance designated under this section every 5 years following the initial issuance of the regulations to determine if the best available scientific information warrants modification or designation of areas of importance; and 
(B)publish any revisions under subparagraph (A) in the Federal Register after notice and opportunity for public comment. (3)FindingNot later than 90 days after receiving the petition of an interested person under section 553(e) of title 5, United States Code, to designate, modify, or add an area of importance under this section, the Administrator shall make a finding as to whether the petition presents substantial scientific information indicating that the petitioned action may be warranted. The Administrator shall promptly publish such finding in the Federal Register for comment. Not later than one year after the close of comments, the Administrator shall publish in the Federal Register a finding of whether the petitioned action is warranted and, if the Administrator determines that the petitioned action is warranted, shall publish draft regulations designating the area of importance. Not later than 180 days after the close of comments on the draft regulations, the Administrator shall issue final regulations designating the area of importance. 
(e)Exceptions for safe maneuvering and using authorized technology 
(1)In generalAny restrictions established under subsection (a) shall not apply to vessels described in section 224.1059(c) of title 50, Code of Regulations. (2)Authorized technology (A)In generalThe speed limit established under subsection (a) shall not apply to a vessel operating using technology authorized by regulations issued by the Administrator under subparagraph (B). 
(B)RegulationsThe Administrator may issue regulations authorizing a vessel to operate using technology specified by the Administrator under this subparagraph if the Administrator determines that such operation is at least as effective as the speed limit under subsection (a) in reducing mortality and injury to marine mammals and the disturbance of marine mammal habitat. (f)ApplicabilityAny speed restriction established under subsection (a)— 
(1)shall apply to all vessels subject to the jurisdiction of the United States, all other vessels entering or departing a port or place subject to the jurisdiction of the United States, and all other vessels within the Exclusive Economic Zone of the United States, regardless of flag; and (2)shall not apply to— 
(A)United States vessels engaged in military readiness activities; or (B)law enforcement vessels of the Federal Government, when such vessels are engaged in law enforcement or search and rescue duties. 
(g)Statutory construction 
(1)In generalNothing in this section shall be interpreted or implemented in a manner that— (A)subject to paragraph (2), preempts or modifies any obligation of any person subject to the provisions of this title to act in accordance with applicable State laws, except to the extent that those laws are inconsistent with any provision of this title, and then only to the extent of the inconsistency; 
(B)affects or modifies any obligation under Federal law; or (C)preempts or supersedes the final rule titled To Implement Speed Restrictions to Reduce the Threat of Ship Collisions With North Atlantic Right Whales, codified at section 224.105 of title 50, Code of Federal Regulations, except for actions that are more protective than the Final Rule and further reduce the risk of take to North Atlantic right whales. 
(2)InconsistenciesThe Administrator may determine whether inconsistencies referred to in paragraph (1)(A) exist, but may not determine that any State law is inconsistent with any provision of this title if the Administrator determines that such law gives greater protection to covered marine species and their habitat. (h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator carry out this section, $3,000,000 for each of fiscal years 2022 through 2026.. 
(b)Clerical amendmentThe table of contents in the first section of such Act is further amended by inserting after the item relating to section 121 the following:    Sec. 122. Vessel speed restrictions in marine mammal habitat.. 703.Monitoring ocean noise for marine mammal protection (a)In generalThe Administrator shall maintain and expand an Ocean Noise Reference Station Network, utilizing and coordinating with the Integrated Ocean Observing System to— 
(1)provide grants to expand the deployment of Federal and non-Federal observing and data management systems capable of collecting measurements of underwater sound in high-priority ocean and coastal locations for purposes of monitoring and analyzing baselines and trends in the underwater soundscape to protect and manage marine life; (2)continue to develop and apply standardized forms of measurements to assess sounds produced by marine animals, physical processes, and anthropogenic activities; and 
(3)coordinate and make accessible to the public the datasets, modeling and analysis, and user-driven products and tools, resulting from observations of underwater sound funded through grants authorized by this section. (b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to support integrated ocean observations activities carried out under this section, $1,500,000 for each of fiscal years 2022 through 2026. 
704.Grants for seaports to establish programs to reduce the impacts of vessel traffic and port operations on marine mammals 
(a)In GeneralThe Administrator shall, not later than 180 days after the date of enactment of this Act, establish a grant program to provide assistance to up to ten seaports to develop and implement mitigation measures that will lead to a quantifiable reduction in threats to marine mammals from shipping activities and port operations. (b)Eligible usesGrants provided under this section may be used to develop, assess, and carry out activities that quantifiably reduce threats and enhance the habitats of marine mammals by— 
(1)reducing underwater noise related to marine traffic; (2)reducing ship strike mortality and other physical disturbances; 
(3)enhancing marine mammal habitat, including the habitat for prey of marine mammals; or (4)monitoring underwater noise, vessel interactions with marine mammals, or other types of monitoring that are consistent with reducing the threats to and enhancing the habitats of marine mammals. 
(c)PriorityThe Administrator shall prioritize assistance under this section for projects that— (1)assist ports with higher relative threat levels to vulnerable marine mammals from vessel traffic; 
(2)project higher levels of— (A)reduction of noise from vessels;  
(B)reduction of disturbance or ship strike mortality risk; and (C)reduction of noise influence within MPAs; or 
(3)allow eligible entities to conduct risk assessments, and track progress toward threat reduction and habitat enhancement; including protecting coral reefs from encroachment by commerce and shipping lanes. (d)OutreachThe Administrator shall conduct outreach to seaports to provide information on how to apply for assistance under this section, the benefits of the program under this section, and facilitation of best practices and lessons learned. 
(e)Eligible entitiesA person shall be eligible for assistance under this section if the person is— (1)a port authority for a seaport; 
(2)a State, regional, local, or Tribal agency that has jurisdiction over a maritime port authority or a seaport; or (3)a private or government entity, applying for a grant awarded under this section in collaboration with another entity described in paragraph (1) or (2), that owns or operates a maritime terminal. 
(f)ReportThe Administrator shall submit annually to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report that includes the following: (1)The name and location of each entity receiving a grant. 
(2)Amount of each grant. (3)The name and location of the seaport in which the activities took place. 
(4)A description of the activities carried out with the grant funds. (5)An estimate of the impact of the project to reduce threats or enhance habitat of marine mammals. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator for carrying out this section, $5,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 705.Near real-time monitoring and mitigation program for large whales (a)Establishment of the programThe Administrator shall design and deploy a Near Real-Time Large Whale Monitoring and Mitigation Program in order to curtail the risk to large whales of vessel collisions, entanglement in commercial fishing gear, and to minimize other impacts, including but not limited to underwater noise from development activities. Such program shall be capable of detecting and alerting ocean users and enforcement agencies of the location of large whales on a near real-time basis, informing sector-specific mitigation protocols that can effectively reduce take of large whales, and continually integrating improved technology. The program shall be informed by the technologies, monitoring methods, and mitigation protocols developed pursuant to the pilot program required in subsection (b). 
(b)Pilot projectIn carrying out subsection (a), the Administrator shall first establish a pilot monitoring and mitigation project for North Atlantic right whales for the purposes of informing a cost-effective, efficient and results-oriented near real-time monitoring and mitigation program for large whales. (1)Pilot project requirementsIn designing and deploying the monitoring system, the Administrator shall, using best available scientific information, identify and ensure coverage of— 
(A)core foraging habitats of North Atlantic right whales, including but not limited to— (i)the South of the Islands core foraging habitat; 
(ii)the Cape Cod Bay Area core foraging habitat; (iii)the Great South Channel core foraging habitat; and 
(iv)the Gulf of Maine; and (B)important feeding, breeding, calving, rearing, or migratory habitats of North Atlantic right whales that co-occur with areas of high risk of mortality, injury, or harassment of such whales from vessel strikes, disturbance from development activities, and entanglement in commercial fishing gear. 
(2)Pilot project monitoring componentsWithin 3 years after the date of enactment of this Act, the Administrator, in consultation with relevant Federal agencies, Tribal governments, and with input from affected stakeholders, shall design and deploy a real-time monitoring system for North Atlantic right whales that includes near real-time monitoring methods, technologies and protocols that— (A)comprise sufficient detection power, spatial coverage and survey effort to detect and localize North Atlantic right whales within core foraging habitats; 
(B)are capable of detecting North Atlantic right whales visually, including during periods of poor visibility and darkness, and acoustically; (C)take advantage of dynamic habitat suitability models that help to discern the likelihood of North Atlantic right whale occurrence in core foraging habitat at any given time; 
(D)coordinate with the Integrated Ocean Observing System to leverage monitoring assets; (E)integrate new near real-time monitoring methods and technologies as they become available; 
(F)accurately verify and rapidly communicate detection data; and (G)allow for ocean users to contribute data that is verified to be collected using comparable near real-time monitoring methods and technologies. 
(3)Pilot program mitigation protocolsThe Administrator shall, in consultation with the Administrator of Homeland Security, Administrator of Defense, Administrator of Transportation, and Administrator of the Interior, and with input from affected stakeholders, develop and deploy mitigation protocols that make use of the near real-time monitoring system to direct sector-specific mitigation measures that avoid and significantly reduce risk of disturbance, injury and mortality to North Atlantic right whales. (4)Pilot program access to dataThe Administrator shall provide access to data generated by the monitoring system for purposes of scientific research and evaluation, and public awareness and education, through the NOAA Right Whale Sighting Advisory System and WhaleMap or other successive public web portals. 
(5)Pilot program reporting 
(A)Not later than two years after the date of enactment of this Act, the Administrator shall submit to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science and Transportation of the Senate, and make available to the public, an interim report that assesses the benefits and efficacy of the North Atlantic right whale near real-time monitoring and mitigation pilot program. The report shall include— (i)a description of the monitoring methods and technology in use or planned for deployment; 
(ii)analyses of the efficacy of the methods and technology in use or planned for deployment in detecting North Atlantic right whales both individually and in combination; (iii)how the monitoring system is directly informing and improving species management and mitigation in near real-time across ocean sectors whose activities pose a risk to North Atlantic right whales; and 
(iv)a prioritized identification of gaps in technology or methods requiring future research and development. (B)Not later than three years after the date of enactment of this Act, the Administrator shall submit to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science and Transportation of the Senate, and make available to the public, a final report, addressing the components in subparagraph (A) for the subsequent one year following the publication of the interim report, and including the following— 
(i)a strategic plan to expand the pilot program to provide near real-time monitoring and mitigation measures to additional large whale species, including a prioritized plan for acquisition, deployment, and maintenance of monitoring technologies, and the locations or species for which the plan would apply; and (ii)a budget and description of appropriations necessary to carry out the strategic plan pursuant to the requirements of clause (i). 
(c)Additional authorityIn carrying out this section, including, the Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this section on such terms as the Administrator considers appropriate. (d)ReportingNot later than one year after the deployment of the program described in subsection (b) (and after completion of the reporting requirements pursuant to paragraph (5) of such subsection), and annually thereafter through 2029, the Administrator shall submit to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science and Transportation of the Senate, and make available to the public, a report that assess the benefits and efficacy of the near real-time monitoring and mitigation program. 
(e)DefinitionsIn this section, the following definitions apply: (1)Core foraging habitatsThe term core foraging habitats means areas with biological and physical oceanographic features that aggregate Calanus finmarchicus and where North Atlantic right whales foraging aggregations have been well documented. 
(2)Real-timeThe term real-time means that visual, acoustic, or other detections of North Atlantic right whales are transmitted and reported as soon as technically feasible, and no longer than 24 hours, after they have occurred. (3)Large whaleThe term large whale means all Mysticeti species and species within the genera Physeter and Orcinus. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to support development, deployment, application and ongoing maintenance of the monitoring system as required by this section, $5,000,000 for each of fiscal years 2022 through 2026. 706.Grants to support technology that reduces underwater noise from vessels (a)In generalThe Administrator shall, within 6 months of the date of enactment of this Act, establish a grant program, to be administered in consultation with the Administrator of the United States Maritime Administration, to provide assistance for the development and implementation of new or improved technologies that reduce threats to and enhance the habitats of marine mammals and other marine species by quantifiably reducing underwater noise from marine vessels. 
(b)Eligible usesGrants provided under this section may be used to develop, assess and implement new or improved technologies that materially reduce underwater noise from marine vessels. (c)OutreachThe Administrator shall conduct outreach to eligible persons to provide information on how to apply for assistance under this section, the benefits of the program under this section, and facilitation of best practices and lessons learned. 
(d)Eligible entitiesA person shall be eligible for assistance under this section if the person is— (1)a corporation established under the laws of the United States; or 
(2)an individual, partnership, association, organization or any other combination of individuals, provided, however, that each such individual shall be a citizen of the United States or lawful permanent resident of the United States or a protected individual as such term is defined in section 274B(a)(3) of the Immigration and Nationality Act (9 U.S.C. 1324b(a)(3)). (e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator for carrying out this section, $5,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 
707.Naval technology transfer for quieting Federal non-combatant vesselsThe Secretary of Defense, in consultation with the Secretary of Homeland Security, the Administrator, and the Administrator of the United States Maritime Administration, shall, not later than 18 months after the date of enactment of this Act, submit to the Senate Committees on Armed Services; Commerce, Science and Transportation; Environment and Public Works; and Homeland Security and Governmental Affairs; and the House of Representatives Committees on Armed Services; Energy and Commerce; Homeland Security; Natural Resources; and Transportation and Infrastructure, and publish, an unclassified report identifying existing non-classified naval technologies that reduce underwater noise and evaluating the effectiveness and feasibility of incorporating such technologies in the design, procurement and construction of non-combatant vessels of the United States. VIIIInternational Agreements, Efforts in the Arctic, and Bureau of Indian Affairs Tribal Resilience Program AInternational Agreements 801.Law of the Sea Convention (a)FindingsCongress makes the following findings: 
(1)As a party to the Law of the Sea Convention, the United States would be a powerful voting Council member of the International Seabed Authority, a body that is critical to negotiations regarding deep seabed mining, which is a practice that could have significant potential climate, environmental, and economic impacts. (2)Being party to the Convention and holding membership on the International Seabed Authority is in the United States’ best interests in regard to competition with other countries over future rare earth element resources found on the seafloor. 
(3)Without being party to the Convention, the United States cannot play a role in negotiating and providing international legitimacy to claims to the Arctic, an area that is rapidly becoming more accessible due to climate change. (4)As a party to the Convention, the United States would be better able to participate in negotiations regarding the management of high seas fish stocks, migratory fish stocks, and marine mammals, which will become more important as the climate continues to change and species shift. 
(5)The Convention imposes minimum requirements for ocean protections; the United States is already meeting or exceeding those requirements and could therefore positively influence international marine conservation by being party to the Convention. (6)A diverse array of bipartisan Presidents and lawmakers, military leaders, industry stakeholders, and environmental organizations support ratification of the Convention, finding that it is in the United States’ best economic, political, and environmental interest to ratify. 
(b)Sense of CongressIt is the sense of Congress that— (1)the United States Senate should give its advice and consent to accession to the Law of the Sea Convention, adopted by the Third United Nations Conference on the Law of the Sea in December 1982 and entered into force in November 1994, to establish a treaty regime to govern activities on, over, and under the world’s oceans; 
(2)the Law of the Sea Convention builds on four 1958 Law of the Sea conventions to which the United States is a party, namely— (A)the Convention on the Territorial Sea and the Contiguous Zone; 
(B)the Convention on the High Seas; (C)the Convention on the Continental Shelf; and 
(D)the Convention on Fishing and Conservation of the Living Resources of the High Seas; (3)the Law of the Sea Convention and an associated 1994 agreement relating to implementation of the treaty were transmitted to the Senate on October 6, 1994; 
(4)in the absence of advice and consent from the Senate, the United States is not a party to the Convention nor to the associated 1994 agreement; (5)becoming a party to the Law of the Sea Convention would give the United States standing to participate in discussions relating to the treaty and thereby improve the ability of the United States to intervene as a full party in disputes relating to navigational rights and defend United States interpretations of the treaty’s provisions; and 
(6)becoming a party to the treaty would improve the ability of the United States to achieve the environmental, social, and economic purposes of supporting the implementation and enforcement of international fisheries agreements and the protection of highly migratory species under the Magnuson Stevens Act, the Shark Conservation Act, and the High Seas Driftnet Fishing Moratorium Protection Act. 802.United Nations Sustainable Development Goal 14Not later than one year after the date of enactment of this Act, and every three years thereafter, the Administrator and in consultation with the Secretary of State, shall submit a report to Congress that describes— 
(1)the manner and extent to which the United States has made progress towards achieving the targets of the 14th Sustainable Development Goal of the United Nations (relating to conserving and sustainably using the oceans, seas, and marine resources); and (2)plans for future United States actions to achieve those targets. 
803.Marine protected areas in areas beyond national jurisdictionNot later than one year after the date of enactment of this Act, the Secretary of State, and in consultation with the Secretary of Commerce acting through the Administrator, shall develop a plan to provide technical assistance, data, and other resources for identifying and establishing strongly protected areas of the ocean in areas beyond national jurisdiction. BEfforts in the Arctic 811.Plan for the United States to cut black carbon emissions to 33 percent below 2013 levels by 2025 (a)Sense of congressIt is the sense of Congress that the United States should honor its commitment to the Arctic Council to cut black carbon emissions by 2025 to a level that is between 25 and 33 percent below the levels emitted by the United States in 2013. 
(b)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of Transportation, the Administrator, and the Administrator of the Environmental Protection Agency, shall develop a plan for the United States to cut black carbon emissions by 2025 to a level that is between 25 and 33 percent below the levels emitted by the United States in 2013. Such plan shall also describe— (1)the measures the Federal Government will take to achieve such targeted emissions levels; 
(2)the measures the Federal Government will take to prioritize black carbon emission reduction in communities of color, Tribal and Indigenous communities, and low-income communities; and (3)how the United States may use multilateral and bilateral diplomatic tools to encourage and assist other member countries of the Arctic Council to fulfill the goals announced in 2017. 
(c)Submissions to Congress and Updates to planThe Secretary of State, shall submit to the appropriate congressional committees and make available to the public— (1)not later than 180 days after the date of enactment of this Act, the plan developed under subsection (b); 
(2)not later than one year after the date of enactment of this Act, and every three years thereafter, a report on the progress made toward implementing the plan submitted pursuant to subsection (b); and (3)not later than January 1, 2025, a proposal for further reductions in black carbon emissions in the United States that should be accomplished by 2030. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Natural Resources, and the Committee on Energy and Commerce of the House of Representatives; and 
(2)the Committee on Foreign Relations, the Committee on Commerce, the Committee on Environment and Public Works, and the Committee on Energy and Natural Resources of the Senate. (e)Public commentThe Secretary of State shall— 
(1)before submitting each such plan or report to the appropriate congressional committees under subsection (c)— (A)consult with Indian Tribes and Indigenous communities; and 
(B)provide a period of at least 90 days for public comment on each such plan or report; and (2)after each such period for public comment, continue to make the proposed plan and report, as well as the comments received, available to the public on an appropriate website. 
CBureau of Indian Affairs Tribal Resilience Program 
821.Bureau of Indian Affairs Tribal Resilience program 
(a)EstablishmentThe Secretary of the Interior shall establish a program to— (1)improve the resilience of Indian Tribes to the effects of a changing climate; 
(2)support building strong Tribal and Indigenous communities that are resilient to climate change; (3)ensure agency effectiveness in fulfilling Federal Indian trust responsibilities in the face of climate change; and 
(4)ensure the development of modern, cost-effective infrastructure in Tribal and Indigenous communities. (b)Grants (1)AuthorityAs part of the program established under subsection (a), to the extent funds are made available through Acts of appropriation, the Secretary shall make multiyear grants to Indian Tribes and Indigenous communities for eligible activities described in paragraph (2). 
(2)Eligible activitiesGrants under this subsection may be used for the following on Indian land and in Indigenous communities: (A)Development and delivery of adaptation training. 
(B)Adaptation planning, vulnerability assessments, emergency preparedness planning, and monitoring. (C)Capacity building through travel support for training, technical sessions, and cooperative management forums. 
(D)Travel support for participation in ocean and coastal planning. (E)Development of science-based information and tools to enable adaptive resource management and the ability to plan for resilience. 
(F)Relocation of villages or other communities experiencing or susceptible to coastal or river erosion and flooding. (G)Construction of infrastructure to support emergency evacuations related to climate change. 
(H)Restoration of ecosystems and construction of natural and nature-based features to address risks from coastal and riverine flooding and erosion. (I)Restoration, relocation, and repair of infrastructure damaged by melting permafrost or coastal or river erosion and flooding. 
(J)Installation and management of energy systems that reduce energy costs and greenhouse gas emissions compared to the energy systems in use before that installation and management. (K)Construction and maintenance of social or cultural infrastructure that supports resilience. 
(3)ApplicationsAn Indian Tribe or Indigenous community desiring a grant under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the eligible activities to be undertaken using the grant. (c)Interagency cooperationThe Secretary of the Interior, the Secretary of Commerce, and the Administrator of the Environmental Protection Agency shall establish under the White House Council on Native American Affairs an interagency subgroup on Tribal resilience, which shall— 
(1)work with Indian Tribes and Indigenous communities to collect and share data and information, including traditional ecological knowledge, about how the effects of a changing climate are relevant to Indian Tribes and Indigenous communities; and (2)identify opportunities for the Federal Government to improve collaboration and assist with adaptation and mitigation efforts that promote resilience. 
(d)Tribal resilience liaisonThe Secretary of the Interior shall establish a Tribal resilience liaison to— (1)coordinate with Indian Tribes, Indigenous communities, and relevant Federal agencies regarding the program under this section, grant opportunities related to the program, climate adaptation, and climate resilience planning; and 
(2)help ensure Tribal and Indigenous engagement in climate conversations at the Federal level. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of fiscal years 2022 through 2026. 
IXCoastal Resiliency and Adaptation 
901.Living Shoreline Grant Program 
(a)EstablishmentThe Administrator shall make grants to eligible entities for the purposes of— (1)designing and implementing large- and small-scale, climate-resilient living shoreline projects; and 
(2)applying innovative uses of natural materials and systems to protect coastal communities, habitats, and natural system functions. (b)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator a proposal for a living shoreline project that includes— 
(1)monitoring, data collection, and measurable performance criteria with respect to the project; and (2)an engagement or education component that seeks and solicits feedback from the local or regional community most directly affected by the proposal. 
(c)Project selection 
(1)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator. (2)ConsiderationsIn developing the criteria under paragraph (1) to evaluate a proposed living shoreline project, the Administrator shall take into account— 
(A)the potential of the project to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out; (B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change; 
(C)the net ecological benefits of the project including the potential of the project to contribute to carbon sequestration and storage;  (D)the ability of the entity proposing the project to demonstrate the potential of the project to protect the coastal community where the project is to be carried out, including through— 
(i)mitigating the effects of erosion; (ii)attenuating the impact of coastal storms and storm surge; 
(iii)mitigating shoreline flooding; (iv)mitigating the effects of sea level rise, accelerated land loss, and extreme tides; 
(v)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; (vi)protecting important cultural sites or values; 
(vii)protecting low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities;  (viii)sustaining, protecting, or restoring the functions and habitats of marine protected areas; or 
(ix)such other forms of coastal protection as the Administrator considers appropriate; and  (E)the potential of the project to support resiliency at a military installation or community infrastructure supportive of a military installation (as such terms are defined in section 2391 of title 10, United States Code). 
(3)StandardsThe Administrator shall establish a living shorelines engineering standard for each region of the United States, which shall be used in selecting eligible projects for grants under this section. (d)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only— 
(1)to carry out the project, including administration, design, permitting, entry into negotiated indirect cost rate agreements, and construction;  (2)to monitor, collect, and report data on the performance (including performance over time) of the project, in accordance with standards issued by the Administrator under subsection (f)(2); or  
(3)to incentivize landowners to engage in living shoreline projects. (e)Monitoring and reporting (1)In generalThe Administrator shall require each eligible entity receiving a grant under this section (or a representative of the entity) to carry out a living shoreline project— 
(A)to transmit to the Administrator data collected under the project; (B)to monitor the project and to collect data on the ecological and economic benefits of the project and the protection provided by the project for the coastal community where the project is carried out; 
(C)to make data collected under the project available on a publicly accessible website of the National Oceanic and Atmospheric Administration; and (D)upon the completion of the project, to submit to the Administrator a report on— 
(i)the measures described in subparagraph (B); and (ii)the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including— 
(I)a description of— (aa)the project; 
(bb)the activities carried out under the project; and (cc)the techniques and materials used in carrying out the project; and 
(II)data on the performance of the project in providing protection to that coastal community. (f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 for each of fiscal years 2022 through 2026 for purposes of carrying out this section. 
(g)DefinitionsIn this section, the following definitions apply: (1)Eligible entityThe term eligible entity means any of the following: 
(A)A unit of a State or local government. (B)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code. 
(C)An Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)). (2)Living shoreline projectThe term living shoreline project means a project that restores or stabilizes a shoreline using natural materials such as plants, sand, or rock. 
(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 902.National Oceanic and Atmospheric Administration Research Programs (a)Living Shoreline and Nature-Based Infrastructure Research Program (1)Definition of nature-based infrastructureIn this section, the term nature-based infrastructure means a feature that is created by human design, engineering, and construction to provide risk reduction in coastal areas by acting in concert with natural processes. 
(2)EstablishmentThe Administrator shall make competitive research grants available focused on developing and assessing the effectiveness of innovative approaches to nature-based infrastructures and features for the purposes of— (A)preparing more resilient, sustainable cities and resilient communities; 
(B)reducing the costs associated with climate-related disasters, built infrastructure degradation, and human relocation; and (C)accomplishing improved resilience while maintaining ecosystem functions and habitats to the greatest extent possible. 
(3)EligibilityTo be eligible for a grant under this subsection, an applicant must be an institution of higher education, nonprofit organization, State, local, or Tribal Government, for-profit organization, United States Territory, or Federal agency that has statutory authority to receive transfers of funds. (4)Research prioritiesThe Administrator shall award grants for projects which focus on the following: 
(A)Assessments of installed nature-based infrastructures, as of the date of enactment of this Act, for their effectiveness in addressing, if applicable— (i)coastal resilience; 
(ii)shoreline erosion; (iii)storm damage including windstorms; 
(iv)inland flooding; (v)water quality; 
(vi)impact on local ecosystems; and (vii)other criteria as determined by the Administrator. 
(B)Novel approaches to nature-based infrastructure and living shorelines aimed at optimizing resilience to climate change, extreme weather, and ecosystem sustainability. (C)Interdisciplinary research including engineering, environmental and ecosystem sciences, biology, and social science. 
(D)Regional, community, and industry partnerships to create locally-informed solutions. (5)Reports for informing living shorelines and nature-based infrastructure project grantsFunded projects shall submit a summarized report of their findings at the conclusion of the grant to the Administrator to help inform the selection and prioritization of living shorelines and other nature-based infrastructure projects as described in section 1001 of this Act. 
(6)Additional authoritiesThe Administrator may use— (A)the National Oceanographic Partnership Program established by section 8931 of title 10, United States Code, as a venue for collaboration and coordination to leverage partnerships between public institutions of higher education and Federal agencies; 
(B)the Coastlines and People initiative under the National Science Foundation as a tool to use ongoing interdisciplinary research; (C)the National Sea Grant College Program as a resource to help foster collaboration between public institutions of higher education and Federal agencies; and 
(D)the National Institute of Standards and Technology (NIST) Community Resilience Center of Excellence. (7)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $5,000,000 for each of fiscal years 2022 through 2026 for purposes of carrying out this subsection. 
(b)Coastal science and assessment: competitive external research 
(1)In generalThe Administrator shall establish an annual competitive grants program that gives priority to interdisciplinary coastal resilience research projects that focus on developing scalable best practices for— (A)protecting life and critical infrastructure; 
(B)developing decision-support tools useful to coastal communities; (C)determining societal, ecological, and resiliency benefits of coastal restoration and protection and natural, nature-based, and man-made infrastructure, and how these benefits affect the sustainability of coastal ecosystems; 
(D)volunteer and community-science monitoring of coastal and marine resources as part of efforts to protect coastal communities from sea level rise; (E)monitoring and developing ecosystem-based approaches to managing coastal ecosystems to promote sustainability; 
(F)assessing and enhancing the capacity of human communities to adapt to coastal natural disasters; (G)assessing coastal vulnerability and risk; 
(H)evaluating adaptation, protection, and restoration approaches to reduce risk, including through the use of natural, nature-based, and man-made features; (I)minimizing costs associated with damages incurred from natural disasters, flooding, and sea level rise; 
(J)developing curriculum for new programs in coastal conservation at public community colleges and within college Sea Grant programs to train the new coastal conservation workforce; (K)evaluating potential outcomes associated with developing new commercial and recreational fishery resources, including aquaculture and targeting invasive and range-expanding species; and 
(L)engaging in outreach, training, and education connect actionable research to local communities, policymakers, planners, practitioners, and students. (2)EligibilityTo be eligible for a grant under the Program, an applicant must be an institution of higher education, nonprofit organization, State, local, or Tribal government, for-profit organization, United States territory, or Federal agency that has statutory authority to receive transfers of funds. 
(3)DefinitionsIn this subsection, the following definitions apply: (A)Critical infrastructureThe term critical infrastructure means infrastructure, including natural or nature-based infrastructure, the destruction or damaging of which would have a debilitating impact on national security or economic security, undermine community resiliency and adaptation, or threaten public health or safety. 
(B)Natural and nature-based featuresThe term natural features or nature-based features means coastal wetlands, coral reefs, beaches, dunes, marshes, coastal forests, municipal green infrastructure, and living shorelines. (4)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $5,000,000 for each of fiscal years 2022 through 2026 for purposes of carrying out this section. 
(c)Grants for recovering oysters 
(1)EstablishmentThe Administrator shall establish a grant program (in this subsection referred to as the Program) under which the Administrator shall award grants to eligible entities for the purpose of conducting research on the conservation, restoration, or management of oysters in estuarine ecosystems. (2)ApplicationTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require. 
(3)Allocation of grant funds 
(A)In generalThe Administrator may award a grant under the Program to eligible entities that submit an application under paragraph (2). (B)Matching requirement (i)In generalExcept as provided in clause (ii), the total amount of Federal funding received under the Program by an eligible entity may not exceed 85 percent of the total cost of the research project for which the funding was awarded. For the purposes of this clause, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support. 
(ii)WaiverThe Administrator may waive all or part of the requirement in clause (i) if the Administrator determines that no reasonable means are available through which an eligible entity applying for a grant under this subsection can meet such requirement and the probable benefit of such research project outweighs the public interest in such requirement. (C)Equitable distributionThe Administrator shall ensure, to the maximum extent practicable, that grant funding under this subsection is apportioned according to the historic baseline oyster population of each estuary of the United States. 
(4)DefinitionsIn this subsection, the following definitions apply: (A)Academic communityThe term academic community means faculty, researchers, professors, and representatives of State-accredited colleges and universities. 
(B)Eligible entityThe term eligible entity means a member of the academic community, the seafood industry, a relevant nonprofit organization, or a relevant State agency, that is proposing or conducting a research project on the conservation, restoration, or management of oysters in an estuarine ecosystem. (C)Historic baselineThe term historic baseline means the estimated population of oysters in an estuary in 1850. 
(D)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. (E)Seafood industryThe term seafood industry means shellfish growers, shellfish harvesters, commercial fishermen, and recreational fishermen. 
(5)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $5,000,000 for each of the fiscal years 2022 through 2026 to carry out this subsection. 903.Improvements to the National Oceans and Coastal Security Act (a)Definition of tidal shoreline refinedSection 902 of the National Oceans and Coastal Security Act (16 U.S.C. 7501) is amended— 
(1)by amending paragraph (7) to read as follows:  (7)Tidal shorelineThe term tidal shoreline means a tidal shoreline or a Great Lake shoreline as such terms are used in section 923.110(c)(2)(i) of title 15, Code of Federal Regulations, or a similar successor regulation.; and 
(2)by adding at the end the following:  (8)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(9)Blue carbonThe term blue carbon means the ability of an ocean or coastal ecosystem, habitat, or other natural resource to absorb, capture, and contain atmospheric carbon dioxide.. (b)Improvements to National Oceans and Coastal Security Fund (1)DepositsSection 904(b)(1) of such Act (16 U.S.C. 7503(b)(1)) is amended to read as follows: 
 
(1)In generalThere shall be deposited into the Fund, which shall constitute the assets of the Fund— (A)amounts transferred to the Fund under section 908; and 
(B)such other amounts as may be appropriated or otherwise made available to carry out this Act.. (2)ExpendituresSection 904 of such Act (16 U.S.C. 7503) is amended by striking subsection (d) and inserting the following: 
 
(d)ExpenditureOf the amounts deposited into the Fund for each fiscal year— (1)not less than $150,000,000 shall be used for the award of grants under subsection (b) of section 906; 
(2)not less than $50,000,000 shall be used for the award of grants under subsection (c) of such section; (3)if amounts deposited into the Fund for each fiscal year are greater than $200,000,000, any amounts in excess of $200,000,000 shall be distributed such that— 
(A)80 percent shall be used for the award of grants under subsection (b) of section 906; and (B)20 percent shall be used for the award of grants under subsection (c) of section 906; and 
(4)of amounts provided in this subsection, not more than 4 percent may be used by the Administrator and the National Fish and Wildlife Foundation (Foundation) for direct costs to carry out this chapter.. (c)Eligible uses of the fundSection 905 of such Act (16 U.S.C. 7504) is amended to read as follows: 
 
905.Eligible uses 
(a)In generalAmounts in the Fund may be allocated by the Administrator for grants under section 906(b) and the Foundation for grants under section 906(c) to support programs and activities intended to protect, conserve, restore, better understand, and utilize ocean and coastal resources and coastal infrastructure, including, where appropriate, scientific research, resiliency planning, implementation, and monitoring and spatial planning, data-sharing, and other programs and activities carried out in coordination with Federal and State departments or agencies, including the following: (1)Ocean, coastal, and Great Lakes restoration and protection, including efforts to address potential impacts of sea level change, sedimentation, erosion, changes in ocean chemistry, hurricanes and other extreme weather, flooding, and changes in ocean temperature to natural resources, communities, and coastal economies. 
(2)Restoration, protection, or maintenance of living ocean, coastal, and Great Lakes resources and their habitats, including habitats and ecosystems that provide blue carbon benefits. (3)Planning for and managing coastal development to enhance ecosystem and community integrity, or to minimize impacts from sea level change, hurricanes and other extreme weather, flooding, and coastal erosion. 
(4)Projects to address management, planning, or resiliency and readiness issues which are regional or interstate in scope, such as regional ocean partnerships or similar bodies. (5)Efforts that contribute to the understanding of ecological, economic, societal, and national security threats driven by changes to the oceans, coasts, and Great Lakes. 
(6)Efforts to preserve, protect, and collect data, including but not limited to public ocean and coastal data portals, that would support sustainable water-dependent commercial activities including commercial fishing, recreational fishing businesses, aquaculture, boat building, or other coastal-related businesses. (7)Efforts to assist coastal States in repositioning, relocating or deploying natural or nature-based features to enhance the resiliency of critical coastal transportation, emergency response, water, electrical, and other infrastructure, that are already subject to or face increased future risks of hurricanes, coastal flooding, coastal erosion, or sea level change to ensure the economic security, safety, and ecological well-being of the coasts of the United States. 
(8)Acquisition of property or interests in property if— (A)the area is located within a coastal county or adjacent county; 
(B)the funds made available under this subtitle are used to acquire land or interest in land by purchase, exchange, or donation from a willing seller; (C)the Governor of the State in which the property or interests in property are acquired approves of the acquisition; and 
(D)such property or interest is acquired in a manner that will ensure such property or interest will be administered to support the purposes of this Act. (9)Protection and modification of critical coastal public infrastructure affected by erosion, hurricanes or other extreme weather, flooding, or sea level change. 
(10)Assistance for small businesses and communities that are dependent on coastal tourism as eligible efforts that help coastal economies minimize impacts from sea level rise and disasters. (11)Projects that use natural and nature-based approaches for enhancing the resiliency of wastewater and stormwater infrastructure as eligible critical infrastructure projects (as compared to just general water infrastructure, which can also include drinking water systems). 
(12)Technical assistance to help develop comprehensive resilience and mitigation plans as an eligible funding effort. (b)Prohibition on use of funds for litigation and lobbyingNo funds made available under this Act may be used to fund any expense related to litigation or any activity the purpose of which is to influence legislation pending before Congress.. 
(d)Grants 
(1)AdministrationSubsection (a)(1) of section 906 of such Act (16 U.S.C. 7505) is amended— (A)by amending subparagraph (B) to read as follows: 
 
(B)Selection procedures and criteria for the awarding of grants under this section that require consultation with the Administrator and the Secretary of the Interior.; (B)by amending subparagraph (C)(ii) to read as follows: 
 
(ii)under subsection (c), as appropriate, to entities including States, local governments, regional and interstate collaboratives, associations, nonprofit and for-profit private entities, public-private partnerships, academic institutions, Indian Tribes, and Indigenous communities.; (C)in subparagraph (F), by striking year if grants have been awarded in that year and inserting 5 years; and 
(D)by adding at the end the following:  (I)A method to give special consideration in reviewing proposals to projects with either direct or indirect coastal or marine blue carbon benefits and an accounting methodology to quantify these benefits for the purposes of the annual report required under section 907.. 
(2)Grants to coastal StatesSubsection (b) of section 906 of such Act (16 U.S.C. 7505) is amended to read as follows:  (b)Grants to coastal States (1)In generalSubject to section 904(d)(1) and paragraphs (3) and (4) of this subsection, the Administrator and the Foundation shall award grants to eligible coastal States based on the following formula: 
(A)50 percent of the funds are allocated equally among such coastal States. (B)25 percent of the funds are allocated on the basis of the ratio of tidal shoreline miles in a coastal State to the tidal shoreline miles of all coastal States. 
(C)25 percent of the funds are allocated on the basis of the ratio of population density of the coastal counties of a coastal State to the average population density of all coastal counties based on the most recent data available by the U.S. Census Bureau. (2)Eligible coastal StatesFor purposes of this subsection, an eligible coastal State is any coastal state as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453). 
(3)Maximum allocation to StatesNotwithstanding paragraph (1), not more than 5 percent of the total funds distributed under this subsection may be allocated to any single State. Any amount exceeding this limit shall be redistributed equally among the remaining eligible coastal States. (4)Requirement to submit plans (A)In generalTo be eligible to receive a grant under this subsection, an eligible coastal State shall submit to the Administrator for review and approval, a 5-year plan, which shall include the following: 
(i)Criteria to determine eligibility for entities which may receive grants under this subsection. (ii)A description of the competitive process the coastal State will use in allocating funds received from the Fund, except in the case of allocating funds under paragraph (7), which shall include— 
(I)a description of the relative roles of and consistency with the State coastal zone management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), if the coastal State has such a plan, and any State Sea Grant Program, if the State has such program; and (II)a demonstration that such competitive process is consistent with the application and review procedures established by the Administrator and Foundation under subsection (a)(1). 
(iii)A process to certify that the project or program and the awarding of a contract for the expenditure of amounts received under this paragraph are consistent with the standard procurement rules and regulations governing a comparable project or program in that State, including all applicable competitive bidding and audit requirements. (iv)Procedures to make publicly available on the internet a list of all projects supported by the Fund, that includes at a minimum the grant recipient, grant amount, project description, and project status. 
(B)UpdatesAs a condition of receiving a grant under this subsection, a coastal State shall submit to the Administrator, not less frequently than once every 5 years, an update to the plan submitted by the coastal State under subparagraph (A) for the 5-year period immediately following the most recent submittal under this paragraph. (5)Opportunity for public commentIn determining whether to approve a plan or an update to a plan described in subparagraph (A) or (B) of paragraph (4), the Administrator or the Foundation shall provide the opportunity for, and take into consideration, public input and comment on the plan. 
(6)Indian TribesAs a condition on receipt of a grant under this subsection, a State that receives a grant under this subsection shall ensure that Indian Tribes in the State are eligible to participate in the competitive process described in the State’s plan under paragraph (5)(A)(ii). (7)Nonparticipation by a StateIn any year, if an eligible coastal State or geographic area does not submit the plan required by paragraph (4) or declines the funds distributed under this subsection, the funds that would have been allocated to the State or area shall be reallocated to carry out subsection 906(c) for the national grant program.. 
(3)National grants for oceans, coasts, and Great LakesSubsection (c)(2) of such section is amended— (A)in subparagraph (B)— 
(i)in clause (ii), by striking ; and and inserting a semicolon; (ii)by redesignating clause (iii) as clause (iv); and 
(iii)by inserting after clause (ii) the following:  (iii)nongovernmental organizations; and; and 
(B)by adding at the end the following:  (C)Cap on State fundingThe amount of a grant awarded under this subsection shall not count toward the cap on funding to States through grants awarded under subsection (b). 
(D)Indigenous communitiesNot less than $5,000,000 each year shall be awarded to Tribes and Indigenous Communities.. (e)Annual reportSection 907 of the National Oceans and Coastal Security Act (16 U.S.C. 7506) is amended— 
(1)by amending paragraph (3) of subsection (b) to read as follows:  (3)a description of the expenditures made from the Fund for the fiscal year, including the purpose of the expenditures; and; and 
(2)by adding at the end the following:  (4)an estimate of blue carbon benefits, in tons of carbon dioxide, expected through grants awarded to projects that received special consideration under section 906 due to their blue carbon potential.. 
(f)FundingSection 908 of such Act (16 U.S.C. 7507) is amended to read as follows:  908.FundingThere is authorized to be appropriated $200,000,000 to carry out this title for each of fiscal years 2022 through 2026.. 
904.Shovel-ready restoration grants for coastlines and fisheries 
(a)EstablishmentThe Administrator shall establish a grant program to provide funding and technical assistance to eligible entities for purposes of carrying out a project described in subsection (d). (b)Project proposalTo be considered for a grant under this section, an eligible entity shall submit a grant proposal to the Administrator in a time, place, and manner determined by the Administrator. Such proposal shall include monitoring, data collection, and measurable performance criteria with respect to the project. 
(c)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation and the Office for Coastal Management. (d)Eligible projectsA proposal is eligible for a grant under this section if— 
(1)the purpose of the project is to restore a marine, estuarine, coastal, or Great Lake habitat, including— (A)restoration of habitat to protect or recover a species that is threatened, endangered, or a species of concern under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(B)through the removal or remediation of marine debris, including derelict vessels and abandoned, lost, and discarded fishing gear, in coastal and marine habitats; or (C)for the benefit of— 
(i)shellfish; (ii)fish, including diadromous fish; 
(iii)coral reef systems; (iv)marine wildlife; or 
(v)blue carbon ecosystems such as coastal wetlands, beaches, dunes, marshes, coastal forests, oyster beds, kelp forests, and submerged aquatic vegetation; or (2)provides adaptation to climate change, including sequestering and storing carbon or by constructing, restoring, or protecting ecological features or nature-based infrastructure that protects coastal communities from sea level rise, coastal storms, or flooding. 
(e)PriorityIn determining which projects to fund under this section, the Administrator shall give priority to a proposed project— (1)that would stimulate the economy; 
(2)for which the applicant can demonstrate that the grant will fund work that will begin not more than 90 days after the date of award; (3)for which the applicant can demonstrate that the grant will fund work that will employ fishermen who have been negatively impacted by the COVID–19 pandemic or pay a fisherman for the use of a fishing vessel; 
(4)for which the applicant can demonstrate that any preliminary study or permit required before the project can begin has been completed or can be completed shortly after an award is made; or (5)that includes communities that may not have adequate resources including low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $10,000,000,000 for fiscal year 2022 to carry out this section, to remain available until expended. (g)DefinitionsIn this section, the following definitions apply: 
(1)Eligible entityThe term eligible entity means a nonprofit, a for-profit business, an institution of higher education, or a State, local, Tribal, or Territorial government. (2)FishermenThe term fishermen means commercial or for-hire fishermen or oyster farmers. 
905.Strategic Climate Change Relocation Initiative and Program 
(a)Establishment of initiativeThe Chairman of the Council on Environmental Quality (in this section referred to as the Chair) shall establish a Strategic Climate Change Relocation Initiative (in this section referred to as the Initiative) for the purposes of coordinating Federal agency activities to identify and assist communities that have expressed affirmative interest in relocation due to health, safety, and environmental impacts from climate change, including hurricanes, flooding, sea level rise, and repeat wildfires. (b)DirectorThe Chair shall appoint a Strategic Climate Relocation Director to manage the Initiative. 
(c)ConsultationThe Chair shall coordinate and consult with Federal agencies conducting activities related to this section including the National Oceanic and Atmospheric Administration, the Department of the Interior, including the Bureau of Indian Affairs, the Environmental Protection Agency, the Federal Emergency Management Agency, the Department of Housing and Urban Development, the Denali Commission, the Corps of Engineers, the Office of Management and Budget, the National Economic Council, the National Security Council, the White House Council on Native American Affairs Interagency Subgroup on Tribal Resilience, and other Federal agencies as appropriate. (d)External advisory panelThe Chair shall establish an external advisory panel that may include community leaders, non-governmental organizations, State and local government representatives, Tribal leaders, Indigenous community representatives, climate adaptation professionals, and other relevant experts as appropriate.  
(e)Report to CongressNot later than two years after the date of enactment of this Act, the Chair shall submit a report to Congress recommending key elements of a Strategic Climate Change Relocation Program to identify and assist communities that have expressed affirmative interest in relocation due to health, safety, and environmental impacts from climate change. The report shall— (1)identify— 
(A)areas where climate change impacts make relocation a likely climate change adaptation strategy;  (B)communities that have expressed affirmative interest in relocation (in this section referred to as sending communities); and  
(C)potential relocation areas and communities that have expressed interest in attracting climate migrants (in this section referred to as receiving communities); (2)propose criteria to qualify for climate relocation assistance, with preference given to disadvantaged communities where community members have indicated a preference for retreat which would otherwise be challenged to relocate; 
(3)describe the roles and responsibilities of specific Federal agencies in implementing the Strategic Climate Change Relocation Program and how the Program should be coordinated with applicable State and Federal agency plans and programs and identify Federal programs that can be tailored to incentivize self-identification of communities as receiving areas; (4)outline the role that State, Tribal, Indigenous, and local governments should play in implementing the Strategic Climate Change Relocation Program, including identification of areas or communities where people leaving areas vulnerable to climate change can consider locating, and the specific resources needed to prepare those communities to be receiving communities in terms of Federal investment in infrastructure, affordable housing, and social services;  
(5)summarize existing Federal and State programs for purchase of individual properties vulnerable to the impacts of climate change and propose how these programs might be restructured, improved, or expanded to incentivize climate change relocation;  (6)describe measures that governments or other organizations can take to reduce the psychological stress associated with relocation to preserve or support the historical and cultural identity of communities being relocated and to restore and conserve areas that are relocated from as publicly accessible natural assets, and how Federal programs will support these efforts;  
(7)identify and recommend measures to overcome how institutional barriers, such as Federal programs that do not account for Tribal sovereignty, constrain Tribal communities’ ability to pursue self-determined management of their resources and built environment;  (8)identify measures that Congress, Federal agencies, or State and local governments should take to discourage or restrict new development and hard structural measures in areas vulnerable to such significant climate change impacts that they are likely to require a solution that includes relocation, in particular, where the Federal Government could establish stricter funding requirements for post-disaster funding that require updated building codes and land use strategies reflecting climate risk;  
(9)describe existing policies and clarify responsibilities of governments in complying with obligations to protect private property, including providing just compensation for any taking of private property;  (10)propose an application process, available online, for States, Tribes, and communities to express affirmative interest in climate relocation assistance, either as a leaving community or receiving community; 
(11)provide guidance on and identify additional funding for re-use planning and operations and maintenance requirements for vacated land, and identify the resources needed to prioritize public access, recreational spaces, or conservation areas;  (12)review efficacy of existing flood mitigation strategies on reducing flood risk to human populations, and identify opportunities to coordinate blue-green infrastructure solutions with buyout programs that increase the resilience of remaining residents; and 
(13)outline the amount and timing of Federal funding that is expected to be needed to implement the Climate Change Relocation Program. (f)Development of report to CongressIn developing the report required under subsection (e), the Chair shall—  
(1)provide for public review and comment of a draft of the report;  (2)solicit feedback from organizations representing State and local governments;  
(3)engage in review by the external advisory panel; and  (4)evaluate projects implemented under the National Disaster Resilience Competition administered by the Department of Housing and Urban Development.  
(g)Climate change strategic relocation program pilot projectsWithin 2 years after the date of submission of the report under subsection (e), the Chair shall establish and carry out pilot projects based upon the recommendations included in such report.  (h)Subsequent periodic reports to CongressWithin 3 years after the date of submission of the report under subsection (e), and every 3 years thereafter, the Chair shall submit to Congress a report evaluating progress in the implementation of the Climate Change Relocation Program and making recommendations for needed changes to the Program. 
906.National Centers of Excellence in Coastal Resilience Research and Education 
(a)In generalThe Administrator shall designate institutions of higher education, defined by section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), as National Centers of Excellence in Coastal Resilience Research and Education (in this section referred to as Centers of Excellence). (b)PurposesThe purposes of such designations are the following: 
(1)To recognize institutions of higher education that have exhibited national leadership in research and education in coastal climate change adaptation and mitigation. (2)To identify such Centers of Excellence as sources of expert advice and guidance for Federal agencies engaged in research and education related to coastal climate change resilience. 
(3)To formalize and enhance existing collaborations and partnerships between public institutions of higher education and Federal agencies, with the goal of ensuring information and recommendations are communicated effectively between such entities. (c)Criteria for designationThe Administrator shall designate an institution of higher education as a Center of Excellence that— 
(1)has demonstrated proven expertise in the physical, engineering, social, and environmental sciences, particularly research and education focused on the impacts of sea-level rise, coastal flooding, storms, or shoreline erosion; (2)has demonstrated a commitment to understanding the socioeconomic impacts of climate change; 
(3)is located in a State that frequently experiences coastal flooding or shoreline erosion in connection with sea-level rise, severe coastal storms, or related pollution of groundwater supplies; (4)has previously partnered with, or is receiving funds from, Federal agencies for research on coastal flooding or shoreline erosion issues; 
(5)can demonstrate institutional collaboration in research and education with other public institutions of higher education, including minority-serving institutions; and (6)can demonstrate capabilities for convening local, State, or Federal entities to develop plans for coastal flooding, storm preparedness, shoreline erosion, and other resilience-related decision making. 
(d)Reviews and additional designs 
(1)Review of reports from national centers of excellenceThe Administrator shall review reports from National Centers of Excellence to ensure that recommendations and guidance of such Centers regarding sea-level rise, coastal flooding, shoreline erosion, and related issues are communicated to relevant Federal agencies. (2)Review of national centers of excellence and potential designeesThe Administrator shall periodically review each Center of Excellence and potential new designees as such Centers, to— 
(A)ensure that each Center of Excellence continues to meet the criteria for designation under this Act; and (B)designate additional National Centers of Excellence in accordance with this Act. 
(3)RevocationIf the Administrator determines under paragraph (1) that a Center of Excellence does not meet the criteria for such designation, the Administrator shall revoke such designation by such process as the Administrator determines appropriate. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2022 through 2026. 
907.Initiate designation process for successful sanctuary nominations and technical corrections to the National Marine Sanctuaries Act 
(a)In generalNot later than four years after the date of enactment of this Act, the Administrator shall initiate the process to designate as a national marine sanctuary under section 304 of the National Marine Sanctuaries Act (16 U.S.C. 1433) each of the areas identified in the Inventory of Successful Nominations of the National Oceanic and Atmospheric Administration as of October 20, 2020. (b)Removal of limitations on designations and changes to effective date of designationsSection 304 of the National Marine Sanctuaries Act (16 U.S.C. 1434) is amended— 
(1)in paragraph (a)(6), by striking the forty-five day period of continuous session of Congress beginning on the date of submission of the documents and inserting 60-day period; (2)in paragraph (b)(1), by striking the forty-five days of continuous session of Congress beginning on the day on which such notice is published and inserting 60 days;  
(3)by striking paragraph (b)(3); and (4)by striking subsection (f). 
(c)Authorization of appropriationsThere is authorized to be appropriation $4,000,000 in each fiscal year to carry out this section for fiscal years 2022 through 2026. 908.Grants to further resilience and climate research with indigenous and tribal communities (a)EstablishmentThe Administrator shall establish a new grant program in the National Marine Sanctuary System to support climate research and resilience with indigenous and local knowledge of marine and natural areas. 
(b)Grants authorizedThe Administrator may award competitive grants to Indian Tribes and Indigenous communities and States to— (1)engage, support, and perpetuate ecosystem and conservation practices such as Native Hawaiian Ahupuaa management; and 
(2)establish a long-term data monitoring and methods throughout the Sanctuary System for tracking and modeling the impacts of climate change on the cultural, natural, and marine environment. (c)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 in each fiscal year to carry out this section for fiscal years 2022 through 2026. 
XOcean Health: Ocean Acidification and Harmful Algal Blooms 
ACoastal Communities Ocean Acidification Act 
1001.Coastal community vulnerability assessmentSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705) is amended— (1)in subsection (a), by inserting (referred to in this section as the Program) after acidification program; 
(2)by redesignating subsection (b) as subsection (c); and (3)by inserting after subsection (a) the following: 
 
(b)Support for State and local vulnerability assessments and strategic research planningIn carrying out the program established under subsection (a), the Administrator shall collaborate with State, local, indigenous, and tribal government entities that are conducting or have completed vulnerability assessments, strategic research planning, or other similar activities related to ocean acidification and its impacts on coastal communities, for the purpose of— (1)determining whether such activities can be used as a model for other communities; and 
(2)identifying opportunities for the National Oceanic and Atmospheric Administration and other relevant Federal agencies to support such activities.. BOcean Acidification Act 1011.Prize competitionsSection 12404 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703) is amended by adding at the end the following: 
 
(d)Prize competitions 
(1)In generalAny Federal agency with a representative serving on the interagency working group established under this section may, either individually or in cooperation with 1 or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719). An agency seeking to carry out such a program shall carry out such program in coordination with the chair of such interagency working group. (2)PurposesAny prize competition carried out under this subsection shall be for the purpose of stimulating innovation to advance our Nation’s ability to understand, research, or monitor ocean acidification or its impacts, or to develop management or adaptation options for responding to ocean acidification. 
(3)Priority programsPriority shall be given to establishing programs under this section that address communities, environments, or industries that are in distress due to the impacts of ocean acidification, including— (A)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship; 
(B)the development of adaptation options to alleviate economic harm and job loss caused by ocean acidification; (C)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and 
(D)the development of adaptation and management options for impacted shellfish industries.. CHarmful Algal Bloom Essential Forecasting 1021.Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation (a)EstablishmentNot later than one year after the date of enactment of this Act, the Administrator, shall designate organizations or consortia of organizations as National Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation. 
(b)PurposeThe purpose of the Centers is— (1)to further understanding of harmful algal blooms; 
(2)to further understanding of the impacts of harmful algal blooms on public health, including the health of at-risk populations; (3)to further the ability to research, forecast, and monitor harmful algal blooms; 
(4)to formalize and enhance existing partnerships and collaborations among institutions of higher education, research entities, local, State, Territorial, and Tribal agencies, Indigenous communities, regional observing associations, and the Federal Government; (5)to further the prevention, control, and mitigation of harmful algal blooms; 
(6)to transition harmful algal bloom research and forecasting from research to operational use; and (7)to address existing and emerging harmful algal bloom issues as the Administrator considers appropriate. 
(c)Eligibility for designationsTo be eligible for designation under this section, an organization must— (1)be an institution of higher education, as that term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), a State, Territorial, or Tribal agency, a nonprofit laboratory or other research entity, a regional information coordination entity as defined in the Integrated Coastal and Ocean Observation System Act of 2009 (Public Law 111–11), or a consortium of such eligible institutions; 
(2)have demonstrated expertise and success in harmful algal bloom research, monitoring, forecasting, prevention, or response efforts; (3)have demonstrated ability to collaborate with local, State, Territorial, and Tribal governments and Federal agencies on harmful algal blooms; and 
(4)be located in area region that is economically and environmentally impacted by harmful algal blooms. (d)Requirements for designationsIn designating National Centers of Excellence under this section, the Administrator shall— 
(1)consult with the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia; (2)ensure regional balance by designating National Centers in a variety of locations throughout the United States, including the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, and other Territories and possessions of the United States; and 
(3)support novel innovative approaches of other harmful algal bloom research. (e)Effective period, review, and renewalEach designation of an organization as a National Center of Excellence under this section— 
(1)shall be effective for 5 years; (2)shall be reviewed by the Administrator in the fourth year of such effective period; and 
(3)following such review, may be renewed for an additional 5-year period. (f)Annual reportsThe Administrator shall require and publish an annual activity report from each National Center of Excellence. 
(g)Authorization of AppropriationsTo carry out this section, including for providing funding to National Centers of Excellence designated under this section, there is authorized to be appropriated to the National Oceanic and Atmospheric Administration $12,500,000 for each of fiscal years 2022 through 2026, of which not more than 5 percent may be available each fiscal year for administrative expenses. XIOcean Data and Collaborative Efforts ARegional ocean partnerships 1101.Findings; sense of Congress; purposes (a)FindingsCongress makes the following findings: 
(1)The ocean and coastal waters of the United States are foundational to the economy, security, global competitiveness, and well-being of the United States and continuously serve the people of the United States and other countries as an important source of food, energy, economic productivity, recreation, culture, beauty, and enjoyment. (2)Over many years, the resource productivity and water quality of the ocean and coastal areas of the United States have been diminished by pollution, increasing population demands, economic development, and natural and man-made hazard events, both acute and chronic. 
(3)Ocean and coastal areas of the United States are managed by State and Federal resource agencies and regulated on an interstate and regional scale by various overlapping Federal authorities, thereby creating a significant need for interstate coordination to enhance regional priorities, including the ecological and economic health of those areas. (4)Tribes and Indigenous communities have unique expertise and knowledge important for the stewardship of our ocean and coastal waters. 
(b)Sense of congressIt is the sense of Congress that— (1)the United States should seek to support interstate coordination of shared regional priorities relating to the management, conservation, resilience, and restoration of ocean and coastal areas to maximize efficiencies through collaborative regional efforts by regional ocean partnerships, in consultation with Federal and State agencies, Tribal governments, and local authorities; 
(2)such efforts would enhance existing and effective State coastal management efforts based on shared regional priorities; and (3)regional ocean partnerships should either directly include representation from Tribal governments or have dedicated consultation with such governments. 
(c)PurposesThe purposes of this subtitle are as follows: (1)To complement and expand cooperative voluntary efforts intended to manage and restore ocean and coastal areas spanning across multiple State boundaries. 
(2)To expand Federal support for monitoring, data management, and restoration activities in ocean and coastal areas. (3)To commit the United States to a comprehensive cooperative program to achieve improved water quality in, and improvements in the productivity of living resources of, all coastal ecosystems. 
(4)To authorize regional ocean partnerships as intergovernmental coordinators for shared interstate and regional priorities relating to the collaborative management of the large marine ecosystems, thereby reducing duplication of efforts and maximizing opportunities to leverage support in the ocean and coastal regions. (5)To empower States and Tribes to take a lead role in managing oceans and coasts. 
(6)To incorporate Tribal interests in the management of our oceans and coasts and provide funding to support Tribal and Indigenous ocean and coastal resiliency activities in coordination with regional ocean partnerships. (7)To enable regional ocean partnerships, or designated fiscal management entities of such partnerships, to receive Federal funding to conduct the scientific research, conservation and restoration activities, and priority coordination on shared regional priorities necessary to achieve the purposes described in paragraphs (1) through (4). 
1102.Regional ocean partnerships 
(a)DefinitionsIn this section, the following definitions apply: (1)Coastal StateThe term coastal State has the meaning given that term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453). 
(2)Indian TribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (b)Regional ocean partnerships (1)In generalA coastal State may participate in a regional ocean partnership with one or more other coastal States that share a common ocean or coastal area with the coastal State, without regard to whether the coastal States are contiguous. 
(2)ApplicationThe Governors of a group of two or more coastal states may apply to the Administrator on behalf of a partnership of such States, for the partnership to receive designation as a regional ocean partnership if the partnership— (A)meets the requirements under paragraph (3); and 
(B)submits an application for such designation in such manner, in such form, and containing such information as the Administrator may require. (3)RequirementsA partnership is eligible for designation as a regional ocean partnership by the Administrator under paragraph (2) if the partnership— 
(A)is established to coordinate the interstate management of coastal resources; (B)focuses on the environmental issues affecting the ocean and coastal areas of the members participating in the partnership; 
(C)complements existing State coastal and ocean management efforts on an interstate scale, focusing on shared regional priorities; (D)does not have a regulatory function; and 
(E)is not duplicative of an existing regional ocean partnership, as determined by the Administrator. (c)Governing bodies of regional ocean partnerships (1)In generalA regional ocean partnership designated under subsection (b) shall be governed by a governing body. 
(2)MembershipA governing body described in paragraph (1)— (A)shall be comprised, at a minimum, of voting members from each coastal State participating in the regional ocean partnership, designated by the Governor of the coastal State; and 
(B)may include such other members as the partnership considers appropriate. (d)FunctionsA regional ocean partnership designated under subsection (b) may perform the following functions: 
(1)Promote coordination of the actions of the agencies of coastal states participating in the partnership with the actions of the appropriate officials of Federal agencies and State and Tribal governments in developing strategies— (A)to conserve living resources, expand and protect valuable habitats, enhance coastal resilience, and address such other issues related to the shared ocean or coastal area as are determined to be a shared, regional priority by those States; and 
(B)to manage regional data portals and develop associated data products for purposes that support the priorities of the partnership. (2)In cooperation with appropriate Federal and State agencies, Tribal governments, and local authorities, develop and implement specific action plans to carry out coordination goals. 
(3)Coordinate and implement priority plans and projects, and facilitate science, research, modeling, monitoring, data collection, management and sharing, and other activities that support the goals of the partnership through the provision of grants and contracts under subsection (f). (4)Engage, coordinate, and collaborate with relevant governmental entities and stakeholders to address ocean and coastal related matters that require interagency or intergovernmental solutions. 
(5)Implement engagement programs for public information, education, and participation to foster stewardship of the resources of the ocean and coastal areas, as relevant. (6)Develop and make available, through publications, technical assistance, and other appropriate means, information pertaining to cross-jurisdictional issues being addressed through the coordinated activities of the partnership. 
(7)Serve as a liaison with, and provide information to, international and foreign counterparts, as appropriate on priority issues for the partnership. (e)Consultation and engagementA regional ocean partnership designated under subsection (b) shall maintain mechanisms for consultation with Federal and Tribal governments as well as engagement with nongovernmental entities, including academic organizations, nonprofit organizations, and businesses. 
(f)Grants and contracts 
(1)In generalA regional ocean partnership designated under subsection (b) may, in coordination with existing Federal and State management programs, from amounts made available to the partnership by the Administrator or the head of another Federal agency— (A)provide grants to eligible persons described in paragraph (2) for the purposes described in paragraph (3); and 
(B)enter into contracts with such persons for such purposes. (2)Eligible personsThe eligible persons described in this paragraph (1)(A) are the following: 
(A)Indian Tribes. (B)State and local governments. 
(C)Nongovernmental organizations. (D)Institutions of higher education. 
(E)Individuals. (F)Private entities. 
(3)PurposesThe purposes described in paragraph (1)(A) include any of the following: (A)Monitoring the water quality and living resources of multi-State ocean and coastal ecosystems and to coastal communities. 
(B)Conducting research and development with respect to human-induced environmental changes to— (i)ocean and coastal ecosystems; and 
(ii)coastal communities. (C)Developing and executing cooperative strategies that— 
(i)address regional data issues identified by the partnership; and (ii)will result in more effective management of common ocean and coastal areas. 
(g)Reports and assessments 
(1)In generalNot later than five years after the date of enactment of this Act, and every 5 years thereafter until 2040, the Administrator, in coordination with the regional ocean partnerships designated under subsection (b), shall— (A)assess the effectiveness of the partnerships in supporting regional priorities relating to the management of common ocean and coastal areas; and 
(B)submit to Congress a report on that assessment. (2)Report requirementsThe report required under paragraph (1)(B) shall include the following: 
(A)An assessment of the overall status of the work of the regional ocean partnerships designated under subsection (b). (B)An assessment of the effectiveness of the strategies that the regional ocean partnerships are supporting or implementing and the extent to which the priority needs of the regions covered by such partnerships are being met through such strategies. 
(C)Such recommendations as the Administrator may have for the improvement of efforts of the regional ocean partnerships to support the purposes of this Act. (D)An assessment of how the efforts of the regional ocean partnerships support or enhance Federal and State efforts in line with the purposes of this Act. 
(E)Recommendations for improvements to the collective strategies that support the purposes of this Act in coordination and consultation with all relevant Federal, State, and Tribal entities. (h)Availability of federal fundsIn addition to amounts made available to regional ocean partnerships designated under subsection (b) by the Administrator under this section, the head of any other Federal agency may provide grants to, enter into contracts with, or otherwise provide funding to such partnerships. 
(i)AuthoritiesNothing in this section establishes any new legal or regulatory authority of the National Oceanic and Atmospheric Administration or of the regional ocean partnerships designated under subsection (b), other than— (1)the authority of the Administrator to provide amounts to the partnerships; and 
(2)the authority of the partnerships to provide grants and enter into contracts under subsection (e). (j)Funding (1)Regional ocean partnershipsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration the following amounts for regional ocean partnerships designated under subsection (b) or designated fiscal management entities of such partnerships to carry out activities of the partnerships under this Act: 
(A)$10,100,000 for fiscal year 2022. (B)$10,202,000 for fiscal year 2023. 
(C)$10,306,040 for fiscal year 2024. (D)$10,412,160 for fiscal year 2025. 
(E)$10,520,404 for fiscal year 2026. (2)Distribution of amountsAmounts made available under paragraph (1) shall be divided evenly among the regional ocean partnerships designated under subsection (b). 
(3)Tribal consultationThere are authorized to be appropriated $1,000,000 for each fiscal year 2021 through 2025 to the National Oceanic and Atmospheric Administration for Indian Tribes and Indigenous communities to be distributed for purposes of participation in or engagement with the regional ocean partnerships. BNational coastal resilience data and services 1111.Authorization of NOAA activities (a)PurposesThe Administrator shall, in consultation with other Federal agencies, develop within National Oceanic and Atmospheric Administration a comprehensive suite of coastal flood, sea level rise, Great Lakes water level, and vertical land motion data, products, and services, and conduct the research and development necessary to support those products and services that— 
(1)augment existing capacities and combine existing observations, modeling, predictions, products and services into a coordinated decision-support framework; (2)produce and maintain authoritative and timely data, maps, and information services, including improving existing and new information products and services targeted to end-user needs, that allow coastal communities across the United States to plan for present and future coastal flood risk; and 
(3)engage with, ensure accessibility by, and provide technical assistance to, end users, with particular attention to historically underserved and at risk communities and populations, and also including other Federal agencies, regional ocean partnerships, states, local governments, Tribal governments, and Indigenous communities on the appropriate application of these data and tools and to better assess information gaps, needs, and solutions relating to the risk posed by coastal flooding, including sea level rise. (b)Data archivingNational Oceanic and Atmospheric Administration shall make data and metadata generated under this Act fully and openly available, in accordance with the Federal Evidence-Based Policy Making Act, to maximize distribution, access, and effective utilization of these important national assets. National Oceanic and Atmospheric Administration shall serve as the archive authority and stewardship partner for this data and conduct activities to assure maximum return on investment for this important national asset. 
(c)Use of existing advisory committeesThe Administrator may consult with and seek input from existing agency advisory committees to provide recommendations on systems, products, and services relating to coastal flooding, including sea level rise. (d)Technical assistance to other federal agenciesTo assist in carrying out this Act and to facilitate collaboration, National Oceanic and Atmospheric Administration may provide technical assistance to other Federal agencies on a reimbursable or non-reimbursable basis, including by entering into an agreement with another Federal agency to detail, for a period of not more than 3 years, an employee of National Oceanic and Atmospheric Administration to such other Federal agency. 
(e)International engagementThe Administrator, in coordination with the Secretary of State, may engage internationally to provide and receive technical assistance, data sharing and capacity building on matters pertaining to coastal flooding, sea level rise and inundation, including participating in and on relevant international bodies and organizations. (f)ReportThe Administrator shall, within one year after the date of enactment of this Act and every 3 years thereafter, provide the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with a report on actions taken to implement this Act and containing an evaluation of the need to expand and improve agency observations, modeling, predictions, products, and services to— 
(1)improve the understanding of the processes that drive coastal flood risk, including sea level rise, storm events, changing Great Lakes water levels, and land subsidence; and (2)track and report how observed rates of sea level rise compare to the sea level rise trends and predictions published within the quadrennial National Climate Assessments and related reports. 
(g)Authorization of appropriationsTo carry out this Section, there are authorized to be appropriated $3,000,000 for each of fiscal years 2022–2026. 1112.Interagency coordination (a)In generalThe Director of the Office of Science and Technology Policy, in consultation with the Administrator, shall— 
(1)facilitate interagency cooperation and alignment of Federal Government activities conducted with respect to coastal flooding, including sea level rise, to improve the ability of the United States to prepare for, avoid, mitigate, respond to, and recover from potentially devastating impacts; and (2)coordinate the activities of the interagency committee established under subsection (b). 
(b)Coastal flooding and sea level rise subcommittee 
(1)In generalNot later than 90 days after the date of enactment of this Act, the President, acting through the appropriate interagency committee or task force, shall establish an interagency subcommittee on coastal flooding and sea level rise (subsequently referred to as the subcommittee). (2)PurposesThe Subcommittee shall— 
(A)examine the latest science and technologies for measuring, predicting, and delivering information related to coastal flood risk, including sea level rise; (B)coordinate executive branch actions and activities that improve measurements, predictions, and service delivery of information related to coastal flood risk, including sea level rise; 
(C)identify gaps in observations, data, information, and modeling and ensure agency activities are complementary; (D)consult and coordinate with other interagency climate and ocean policy efforts and bodies as appropriate; 
(E)coordinate the delivery of science and data and technical assistance from Federal agencies, including to support and inform the development and delivery of National Oceanic and Atmospheric Administration products and services; and (F)define and prioritize needs from other Federal agencies that could be addressed by enhancements to Federal data and services, including National Oceanic and Atmospheric Administration products and services. 
(3)LeadershipThe Subcommittee shall be co-chaired by the Director of the Office of Science and Technology Policy and the Administrator. (4)MembershipThe following entities shall be members of the committee: 
(A)The National Oceanic and Atmospheric Administration. (B)The National Aeronautics and Space Administration. 
(C)The Department of Interior through the United States Geological Survey. (D)The United States Army Corps of Engineers. 
(E)The Department of Homeland Security through the Federal Emergency Management Administration. (F)The Environmental Protection Agency. 
(G)The Department of Defense. (H)The Department of Energy. 
(I)The National Science Foundation. (J)Such other White House offices and Federal agencies the Director of the Office of Science and Technology Policy deems appropriate. 
(5)Agreements 
(A)In generalTo carry out activities under this Act, the heads of agencies represented on the committee may enter into cooperative agreements, or any other agreement with each other, and transfer, receive, and expend funds made available by any Federal agency, any State or subdivision thereof, or any public or private organization or individual. (B)National Aeronautics and Space Administration and National Oceanic and Atmospheric AdministrationThe Administrator of the National Aeronautics and Space Administration and the Administrator shall enter into one or more interagency agreements providing for cooperation and collaboration in the development of sea level rise and coastal flood related instruments, technologies, and data sets, and products in accordance with this Act. 
(C)United States Geological Survey and National Oceanic and Atmospheric AdministrationThe Director of the United States Geological Survey and the Administrator of the National Oceanic and Atmospheric Administration shall enter into one or more interagency agreements providing for cooperation and collaboration in the development, quality control, processing, and delivery of coastal hazards and sea level rise related data, modeling, mapping, and services in accordance with this Act. (6)International, academic community, and commercial sector collaborationEach Federal agency participating in the subcommittee established under this subsection shall, to the extent practicable, increase engagement and cooperation with the international community, academic community, and commercial sector on the observational infrastructure, data, scientific research, and service delivery and technical assistance necessary to advance the monitoring, forecasting, and prediction of, preparation for, and protection from coastal flooding, sea level rise, changing Great Lakes water levels, and land subsidence. 
CCentralized website for resiliency grants 
1121.Centralized website for resiliency grants 
(a)Centralized websiteNot later than six months after the date of enactment of this subsection, the Administrator shall establish and maintain and regularly update a publicly available website that includes— (1)hyperlinks to all programs administered by the National Oceanic and Atmospheric Administration and hyperlinks to other Federal agencies that offer similar grants to assist States and local communities with resiliency, adaptation, and mitigation of climate change and sea level rise; and 
(2)with respect to each such grant, the contact information for an individual who can offer assistance to States and local government. (b)OutreachThe Administrator shall conduct outreach activities to inform State, Tribal, and local governments and Indigenous communities of the resiliency, adaptation, and mitigation grants. 
DAutomatic identification systems 
1131.Automatic identification systemsSection 70114(a) of title 46, United States Code, is amended to read as follows:  (1)Subject to paragraph (2), the following vessels, while operating on the navigable waters of the United States, in the United States exclusive economic zone, and on the high seas, shall be equipped with and operate an automatic identification system under regulations prescribed by the Administrator: 
(A)A self-propelled commercial vessel of at least 49 feet overall in length. (B)A vessel carrying more than a number of passengers for hire determined by the Administrator. 
(C)A towing vessel of more than 26 feet overall in length and 600 horsepower. (D)Any other vessel for which the Administrator decides that an automatic identification system is necessary for the safe navigation of the vessel.. 
XIIMeasures To Address Greenhouse Gas Pollution From Shipping Vessels 
1201.Greenhouse gas emissions from shipping 
(a)ApplicationThe monitoring, reporting, and verification requirements of this section shall apply to all vessels of 5,000 gross tons or more calling at, leaving, or transiting between, or at berth at, ports in the United States, regardless of flag. (b)Vessel reportingA vessel shall measure and monitor on a per-voyage basis, and report to the Administrator and to the vessel’s flag-State on an annual basis, the following metrics: 
(1)Total greenhouse gas emissions and particulate pollution emitted by the vessel inside the United States exclusive economic zone. (2)Average greenhouse gas emissions and particulate pollution emitted per transport work and per nautical mile. 
(c)Acceptable Methods For Measuring, Monitoring, And Reporting 
(1)In generalThe Administrator shall develop a list of acceptable methods for measuring, monitoring, and reporting metrics listed in subsection (b). (2)ConsistencyThe Administrator, to the maximum extent practicable, shall ensure consistency of such methods with similar reporting schemes developed by the European Union and the International Maritime Organization to reduce any duplicative burden on shippers. 
(3)MethodsAcceptable methods included in the list could include the following: (A)Bunker Delivery Note (BDN) and periodic stocktakes of fuel tanks. 
(B)Bunker fuel tank monitoring on board. (C)Flowmeters for applicable combustion processes. 
(D)Direct CO2 emissions measurements. (d)Annual report by the administratorThe Administrator, in consultation with the Administrator of the Environmental Protection Agency and Commandant of the Coast Guard, shall publish an annual report on emissions from vessels covered under this section, including the underlying data, accompanied by an explanation intended to facilitate public understanding of the vessel shipping sector’s CO2 emissions and energy efficiency. 
(e)RegulationsBefore promulgation of regulations under this section, reports issued under this section shall be reviewed to ensure that regulatory changes will not create the risk of increased CO2 emissions. 1202.Quiet Seas and Clear Skies Vessel Speed Reduction Award Program (a)FindingsThe Congress finds the following: 
(1)49 marine mammal species are considered depleted under the Marine Mammal Protection Act of 1972, and of those species, 42 are listed as threatened or endangered under the Endangered Species Act of 1973. (2)Climate change is altering marine mammal migration routes and timing. 
(3)Hundreds of threatened and endangered marine mammals, including North Atlantic right whales and blue whales, die from vessel strikes each year. (4)Background ambient noise levels have increased significantly since the 1950s and can be attributed to vessel noise, impeding foraging, breeding, communication, and other behaviors of marine animals, including of threatened species and endangered species. 
(5)Slower ship speeds reduce the lethality of vessel strikes on marine life, moderate underwater noise, and provide climate benefits through reduced fuel consumption and lower particulate emissions. (6)In 2019, the Vessel Speed Reduction Program in the Santa Barbara Channel region and the San Francisco Bay region saved over 17,000 metric tons of greenhouse gas emissions, with 349 vessels from 15 different companies slowing their speeds for over 99,000 nautical miles. 
(b)EstablishmentNot later than 12 months after the date of enactment of this Act, the Administrator, in consultation with the Administrator of the EPA and Commandant of the United States Coast Guard, shall establish the Quiet Seas and Clear Skies Program (in this section referred to as the Program) to— (1)reduce air pollution, harmful underwater vessel noise, and the risk of fatal marine mammal ship strikes by encouraging voluntary reduction in the speed of eligible vessels operating within the exclusive economic zone of the United States; and 
(2)annually award Quiet Seas and Clear Skies Excellence Awards under subsection (d) for verified successful participation in, and cooperation with, the Program by shipping companies. (c)Program requirementsThe Administrator shall develop and publish in the Federal Register requirements for voluntary participation in the Program by eligible shipping companies, including the following: 
(1)Program areaGeographic areas covered by the Program shall include all waters of the United States exclusive economic zone. (2)Fleet requirementAt least 75 percent of eligible vessels operated by a shipping company shall participate and be in compliance with paragraph (3) in order to be eligible for an Award under subsection (d). 
(3)Speed limitsThe Administrator shall, based upon the best available scientific information and consultation with the Commandant of the Coast Guard, and input from shipping companies and experts in air quality and marine mammal conservation, prescribe maximum speeds for eligible vessels participating in the Program, except when directed by the Coast Guard to proceed in excess of the speed requirements of the Program for safety purposes, that would— (A)obtain a significant reduction in greenhouse gas and particulate pollution, including black carbon emissions from eligible vessels; 
(B)protect marine life; and (C)reduce noise generated by eligible vessels. 
(4)CertificationThe Administrator shall establish protocols for shipping companies to certify compliance with the Program requirement to be eligible for an Award under subsection (d). (d)Annual awardsUnder the Program, the Director of National Marine Sanctuaries shall annually award Quiet Seas and Clear Skies Excellence Awards to shipping companies operating fleets that have participated in, and complied with the requirements of, the Program during the preceding year. 
(e)Official sealThe Administrator shall create an official seal to be recognized as the symbol of excellence in compliance with the Program, that— (1)may be used by shipping companies with eligible vessels for which a Quiet Seas and Clear Skies Excellence Award is awarded under this section; 
(2)includes the name of the shipping company; and (3)includes the year for which such Award was made. 
(f)LimitationsNothing in this section shall be construed to— (1)require participation in the Program; or 
(2)authorize any action that affects navigational rights and freedoms under international law or navigational safety. (g)Definition of eligible vesselIn this section, the term eligible vessel means a vessel greater than or equal to 65 feet in overall length. 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $4,000,000 for each of fiscal years 2022 through 2026. XIIIVirgin Plastic Excise Tax 1301.Virgin plastic excise tax (a)In generalSubchapter E of chapter 32 of subtitle D of the Internal Revenue Code of 1986 is amended to read as follows: 
 
EVirgin plastic excise tax 
4191.Imposition of tax 
(a)In generalThere is hereby imposed a virgin plastic excise tax on the manufacturer, producer, or importer of a covered item. (b)Amount of tax (1)In generalThe virgin plastic excise tax imposed by subsection (a) is $0.05 per pound of virgin plastic. 
(2)Inflation adjustment 
(A)In generalIn the case of any taxable year beginning after 2021, the dollar amounts in paragraph (1) shall be increased by an amount equal to— (i)such dollar amount, multiplied by 
(ii) the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting in subparagraph (A)(ii) calendar year 2021 for calendar year 2016. (B)RoundingIf any increase determined under subparagraph (A) is not a multiple of 1/10 of a cent, such increase shall be rounded to the nearest multiple of 1/10 of a cent. 
(c)RegulationsThe Secretary shall issue such regulations or other guidance, including regulations or guidance for the determination of the amount of virgin plastic in a covered item, as may be necessary or appropriate to carry out the purposes of this section.  (d)DefinitionsFor purposes of this section: 
(1)Covered itemThe term covered item means a single-use plastic product made in part or whole of virgin plastic, except— (A)a medical product that the Secretary of Health and Human Services determines needs to be made of virgin plastic for public health or the health of the user, 
(B)a container for— (i)a drug regulated under the Federal Food, Drug, and Cosmetic Act, 
(ii)infant formula, or (iii)a meal replacement liquid, 
(C)a personal or feminine hygiene product that could be unsafe or unsanitary to recycle, (D)a sexual health product, and 
(E)packaging for— (i)a product described in subparagraphs (A) through (E), or 
(ii)used for the shipment of hazardous materials that is prohibited from being composed of used materials under section 178.509 or 178.522 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this subtitle). (2)PackagingThe term packaging means a package, container, packing materials, or other material used for the containment, protection, handling, delivery and presentation of goods. 
(3)Virgin plasticThe term virgin plastic means a primary polymer or resin— (A)of any form of ethylene, propylene, polyethylene, polypropylene, polyvinyl chloride, or a raw plastic polymer, and 
(B)generated through processing byproducts associated with petroleum, natural gas, coal, or vegetation based resources. (4)Single-use productThe term single-use product means a consumer product that is routinely disposed of, recycled, or otherwise discarded after a single use..  
(b)International negotiationsCongress finds the international mitigation of virgin, single-use plastics to be of national importance. Therefore, Congress encourages the United States Trade Representative and the Secretary of State, as appropriate, to engage in negotiations with other nations with the goal of forming treaties, environmental agreements, accords, partnerships or any other instrument that— (1)effectively reduces global single-use plastic production from virgin polymers to 10 percent of 2010 levels by 2050, and 
(2)respects the principle of common but differentiated responsibilities and respective capabilities. (c)Effective dateThe amendments by this section shall apply to covered items, as such term is defined in section 4191 of such Code, manufactured, produced, or imported after the earlier of— 
(1)1 year after the Secretary issues regulations implementing section 4191 of such Code, or (2)2 years after date of enactment of this Act. 
(d)Conforming amendmentThe table of subchapters for chapter 32 of such Code is amended by amending the item relating to subchapter E to read as follows:   E. Virgin plastic excise tax. 1302.Establishment of the Virgin Plastic Trust Fund (a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
9512.Virgin Plastic Trust Fund 
(a)Establishment and fundingThere is hereby established in the Treasury of the United States a trust fund to be known as the Virgin Plastic Trust Fund, consisting of such amounts as may be appropriated to such trust fund. (b)Transfer to Virgin Plastic Trust Fund of amounts equivalent to certain taxesThere are hereby appropriated to the Virgin Plastic Trust Fund amounts equivalent to the taxes received in the Treasury under section 4191 (relating to virgin plastic excise tax). 
(c)Expenditures from Virgin Plastic Trust FundThe following Amounts in the Virgin Plastic Trust Fund are authorized to be appropriated each fiscal beginning after the date of enactment of the Ocean-Based Climate Solutions Act of 2021. (1)To U.S. Customs and Border Protection, such amounts as may be necessary to administer the taxation of importers under section 4191(a). 
(2)So much as remains in the fund in each fiscal year, after appropriations are made under paragraph (1), for the purposes of carrying out the Ocean-Based Climate Solutions Act of 2021..  (b)Conforming amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following: 
 
 
9512. Virgin Plastic Trust Fund.. 
XIVStudies and Reports 
1401.Deep sea miningNot later than 90 days after the date of enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academies to conduct a comprehensive assessment of the environmental impacts of deep seabed mining, including— (1)characterization of deep seabed ecosystems; 
(2)assessment of potential impacts to deep seabed habitat and species from exploratory or extractive activities; (3)assessment of the potential impacts of sediment plumes from disturbance of the deep seabed on the pelagic food chain; and 
(4)approximate quantification of the greenhouse gas emissions associated with deep seabed mining, including emissions possibly from the release of greenhouse gases sequestered in the seabed. 1402.National Academies assessment of oceanic blue carbonNot later than 90 days after the date of enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academies to conduct a comprehensive assessment of oceanic blue carbon, including— 
(1)the impacts of marine species decline on carbon sequestration potential in ocean ecosystems, an estimate of the global carbon dioxide mitigation potential of protecting or recovering populations of fish and marine mammals, and the ecological considerations of such conservation strategies; (2)an analysis of the geologic stores of carbon and deep sea storage of dissolved carbon in the deep seafloor environment, including current and potential natural long-term carbon storage, identification of gaps in scientific understanding, observations, and data regarding such geologic and deep sea carbon storage; and 
(3)the potential impacts to oceanic blue carbon storage by human activities including energy development activities, deep sea mining, deep sea carbon capture technology, and other disturbances to the sea floor and gas hydrate disruption atop the seabed. 1403.Ocean, coastal, and Great Lakes climate impacts and action report (a)ReportNot later than one year after the date of enactment of this Act, and every 2 years thereafter, the National Oceanic and Atmospheric Administration, in coordination with all other relevant agencies, shall submit to Congress a report on the impacts of climate change on ocean, coastal, and Great Lakes ecosystems and the steps the United States is taking to minimize such impacts. Such report shall include consolidated data from all line offices in the National Oceanic and Atmospheric Administration, and from other relevant Federal agencies and sources. 
(b)ImpactsThe report required by subsection (a) shall include baseline information as well as trends, in a format that can be compared from year to year, on the impacts of climate change on ocean, coastal, and Great Lakes ecosystems of the United States including— (1)changes and the rate of change of carbonate chemistry and other related chemical changes in acidity; 
(2)average sea surface temperatures; (3)average sea floor temperatures; 
(4)average sea level rise; (5)number, size, extent, and duration of marine heat waves occurring; 
(6)number, duration, size, location, and the attributable cause of harmful algal blooms; (7)number, duration, size, and location of hypoxic zones; 
(8)number, location, geographical extent, and severity of coral bleaching events with attention to the proximity of coral bleaching to dredging activity; (9)estimates of coral and sponge cover loss; 
(10)number, location, and severity of hurricanes impacting the United States; (11)number, location, severity, and duration of coastal flooding events; 
(12)changes in coastal land cover and other ecosystem changes as a result of climate related stressors such as inundation, erosion, storms, flooding, drought, and sea level rise; and (13)changes in marine and Great Lakes species abundance and distribution. 
1404.Report on the ecological and economic effects of high seas fishing in the ocean areas beyond national jurisdiction 
(a)In generalNot later than one year after the date of enactment of this Act, the Administrator, in coordination with the Secretary of State, shall seek to enter into an agreement with the National Academies under which the National Academies shall— (1)study the challenges and opportunities associated with implementing a global moratorium on high seas commercial fishing; 
(2)evaluate the ecological, social, and economic effects of a global moratorium on high seas commercial fishing, including establishment of ecological baselines required to also estimate changes in biodiversity; (3)estimate the scope and volume of illegal, unregulated, and unreported fishing occurring on the high seas fishing; 
(4)evaluate the percentage of United States seafood imports originating from high Seas fishing, from both legally reported and illegal, unregulated, and unreported fishing; and (5)evaluate the greenhouse gas emissions associated with high seas fishing and high seas fishing fleets. 
(b)ElementsThe study and evaluation conducted pursuant to the agreement entered into under subsection (a) shall address— (1)the feasibility of implementing a global moratorium on high seas commercial fishing, including— 
(A)legal authorities that exist under the United Nations Convention on the Law of the Sea and other implementation instruments to implement a moratorium on high seas commercial fishing; (B)the nations and vessels likely to refuse or otherwise fail to comply with such a moratorium, including estimates of catch levels by those nations and vessels relative to overall international catch; and 
(C)available enforcement mechanisms and surveillance technology that could be used to enforce such a moratorium; and (2)the range of effects that would be expected to result from a moratorium on high seas commercial fishing, including— 
(A)identification of fish stocks that would be affected, changes in exploitation of those stocks, and net effect on the biomass of those stocks; (B)ecosystem effects on non-target species, including marketable and non-marketable bycatch, forage species, corals, other invertebrates, marine mammals, seabirds, and sea turtles; 
(C)changes in global carbon emissions from reduced fishing vessel transits and from increased fish carbon capture and improved high seas ecosystem functioning; (D)amounts of subsidies that support high seas commercial fishing by the top 12 nations that currently conduct high seas fishing by volume; 
(E)effects on global fisheries revenues and profits overall and the effects on fisheries revenues, profits, and jobs for developing nations; (F)effects on sustainable seafood availability for United States consumers; 
(G)effects on revenues and profits for domestic fishermen seafood businesses; (H)effects on the scope and volume of illegal, unregulated, and unreported fishing occurring on the high seas; and 
(I)potential spillover effects on other fisheries from imposing a moratorium. (c)Report (1)In generalThe agreement entered into under subsection (a) shall require the National Academies to submit to the Secretary of Commerce, not later than two years after entering into the agreement, a report that describes the results of the study and evaluation conducted pursuant to the agreement. 
(2)Public availabilityThe Administrator shall publish the report received under paragraph (1) on a public website. 1405.National academies assessment of public access to the coastsNot later than 90 days after the date of enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academies to conduct a comprehensive assessment on public access to the Nation’s coasts, including the Great Lakes’ coasts. The assessment shall include— 
(1)an analysis of the existing quantity and quality of public access points to the coasts by state, including both recreational and commercial (working waterfront) access; (2)opportunities and barriers faced by low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities for access to the coasts; 
(3)the likely impact of sea level rise and extreme weather on public access points to and access along the coasts; and (4)Federal mechanisms for preventing the loss of access, for mitigating such loss when it occurs, and for increasing the quantity, quality, and afford ability of public access to the coasts for both recreational and commercial activities. 
1406.Study examining the impact of acidification and other environmental stressors on estuaries environments 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall make appropriate arrangements with the National Academies under which the National Academies shall conduct a study that— (1)examines the existing science of acidification in coastal environments, including in the Great Lakes; 
(2)examines the challenges to studying acidification and the combined effect of acidification and other environment stressors in coastal environments; (3)provides recommendations for improving future research with respect to acidification in coastal environments; and 
(4)identifies pathways for applying science in management and mitigation decisions relating to acidification in estuaries environments. (b)Contents of studyThe study conducted under subsection (a) shall include— 
(1)the behavior of the carbonate system within estuaries environments; (2)the interactions of the carbonate system with other biotic and biotic characteristics of coastal ecosystems; 
(3)how environmental and anthropogenic changes or disturbances, such as nutrient runoff and water pollution, could affect biotic and biotic processes within coastal ecosystems; (4)how coastal biotic and biotic processes will be affected under predicted environmental changes; 
(5)the current state of data collection, interpretation, storage, and retrieval and observational infrastructure of biotic and biotic parameters in coastal ecosystems; (6)the gaps that exist in understanding the socio-economic and health impacts of acidification in coastal ecosystems; 
(7)future directions for scientific research; and (8)pathways for applying science in management and mitigation decisions. 
(c)ReportNot later than two years after entering into any arrangement under subsection (a), the Administrator shall request that the National Academies submit to Congress a report detailing the findings of the study. 1407.Study examining the causes and impacts of black carbon (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator and the Administrator of Interior shall make appropriate arrangements with the National Academies under which the National Academies shall conduct a study that— 
(1)quantifies the sources of black carbon emissions, including wildfires and natural processes; (2)examines the impacts of black carbon on Indigenous communities; and 
(3)examines the impacts of black carbon on marine and terrestrial Arctic wildlife. (b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $1,000,000 for fiscal year 2022 to carry out this section. 
1408.Marine protected areas inventory 
(a)In generalThe Administrator, in consultation with the Secretaries of State and Interior, shall update the National Marine Protection Areas Centers Marine Protected Area Inventory to include— (1)an inventory of areas already protected withing the exclusive economic zone of the United States; 
(2)an inventory of areas already protected in areas of the ocean beyond the jurisdiction of the United States, and a description of any activities that are currently allowed in each of the areas; (3)an inventory of areas that other countries or international governing bodies are considering making a marine protected area; 
(4)areas under United States jurisdiction that are subject to both a prohibition on all bottom-tending fishing gear and a prohibition on all fishing gear with bycatch rates that adversely affect marine wildlife populations, and identify additional prohibitions on non-fishing commercial activities in those areas; and (5)an inventory of the lease areas for offshore wind as established by the Bureau of Ocean and Energy Management. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $2,000,000 to carry out this section. 1409.Marine biodiversity census (a)In generalNot later than 90 days after the enactment of this Act, the Administrator, in coordination with relevant Federal, State, and Tribal agencies, shall develop a strategy for the United States to initiative a living marine census. 
(b)RequirementsThe requirements of this subsection are that the strategy shall— (1)identify what is needed to develop a coordinated, sustained marine biodiversity observation and research program to identify and monitor the diversity, abundance, and distribution of marine species; how it is changing; and how it impacts ecosystem function and services; 
(2)identify existing infrastructure and programs, such as the Marine Biodiversity Observation Network, and how they can be utilized and expanded as part of a living marine census, that includes a coordinated data infrastructure; (3)include an organizational structure that facilitates multi-sector coordination and oversight; and 
(4)address how this effort will help inform the marine biodiversity gap analysis as described in section 1410. (c)Publication and public commentNot later than 60 days after the strategy is published to a public website, the strategy shall be published in the Federal Register to provide an opportunity for submission of public comments for a period of not less than 60 days. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $2,000,000 for each of fiscal years 2022 through 2026. 1410.Marine biodiversity gap analysis (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of Commerce and the Administrator of the Interior, in coordination with relevant Federal and State agencies, shall begin a marine biodiversity gap analysis meeting the requirements described in subsection (b) to be completed not later than 18 months after such date. Such Secretaries, in coordination with relevant Federal and State agencies, shall update such analysis not less frequently than every 2 years thereafter. 
(b)RequirementsThe requirements of this subsection are that the Marine Biodiversity Gap Analysis shall— (1)assess habitats, species, and ecosystems across the United States ocean waters and coasts; and 
(2)determine what types of habitats, species, and ecosystems and the percentage of each type of habitat, species, and ecosystem are necessary to protect in order to— (A)protect biodiversity; and 
(B)mitigate and provide resilience to the impacts of climate change. (c)PublicationThe Administrator of Commerce shall publish the marine biodiversity gap analysis required by subsection (a) on a public website. 
(d)ReportBiennially, the Administrator of Commerce and Administrator of the Interior shall publish a report on candidate areas for protection, and on progress for advancing protection of habitats, species, and biodiversity identified in the gap analysis required by subsection (a) and is also informed by the Living Marine Census described in section 1409. (e)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 in each fiscal year 2022 through 2026 to carry out this section. 
1411.Study and action on derelict fishing gear 
(a)ReportNot later than two years after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes— (1)an analysis of the scale of fishing gear losses by United States and foreign fisheries, including— 
(A)the variance in the quantity of gear lost among— (i)domestic and foreign fisheries; 
(ii)types of fishing gear; and (iii)methods of fishing; 
(B)the means by which lost fishing gear is transported by ocean currents; and (C)common reasons that fishing gear is lost; 
(2)an evaluation of the ecological, human health, and maritime safety impacts of derelict fishing gear, and how those impacts vary across— (A)types of fishing gear; 
(B)materials used to construct fishing gear; and (C)geographic location; 
(3)recommendations on management measures— (A)to prevent fishing gear losses; and 
(B)to reduce the impacts of lost fishing gear; (4)an assessment of the cost of implementing management measures described in paragraph (3); and 
(5)an assessment of the impact of fishing gear loss attributable to foreign countries. (b)Publication in the Federal RegisterOn submission of the report required under subsection (a), the Administrator shall publish such report in the Federal Register for public comment, and include a description of the actions the Administrator intends to take during the 1-year period after such publication to reduce litter from, and the environmental impacts of, commercial fishing gear. 
 
